Loan No: 33-0914051

 

LOAN AGREEMENT

 

Dated as of January 31, 2012

 

Between

 

ARC3 FEBMTNH001, LLC and

ARC3 ESBKYMO001, LLC,

individually and/or collectively, as the context requires,

as Borrower

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender 

 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1       Section 1.1.
Definitions 1 Section 1.2. Principles of Construction 22       ARTICLE 2 22    
GENERAL TERMS 22       Section 2.1. The Loan 22 Section 2.2. Disbursement to
Borrower 22 Section 2.3. [Intentionally Omitted.] 22 Section 2.4. The Note and
the other Loan Documents 22 Section 2.5. Interest Rate 22 Section 2.6. Loan
Payments 27 Section 2.7. Prepayments 28 Section 2.8. Interest Rate Protection
Agreement. 30 Section 2.9. Releases 32       ARTICLE 3 34     REPRESENTATIONS
AND WARRANTIES 34       Section 3.1. Legal Status and Authority 34 Section 3.2.
Validity of Documents 34 Section 3.3. Litigation 35 Section 3.4. Agreements 35
Section 3.5. Financial Condition 35 Section 3.6. Disclosure 36 Section 3.7. No
Plan Assets 36 Section 3.8. Not a Foreign Person 36 Section 3.9. Business
Purposes 36 Section 3.10. Borrower Information 36 Section 3.11. Status of
Property 36 Section 3.12. Financial Information 38 Section 3.13. Condemnation 38
Section 3.14. Separate Lots 38 Section 3.15. Insurance 38

 

i

 

 

Section 3.16. Use of Property 38 Section 3.17. Leases and Rent Roll 39 Section
3.18. Filing and Recording Taxes 39 Section 3.19. Management Agreement 39
Section 3.20. Illegal Activity/Forfeiture 40 Section 3.21. Taxes 40 Section
3.22. Permitted Encumbrances 40 Section 3.23. Third Party Representations 40
Section 3.24. Non-Consolidation Opinion Assumptions 40 Section 3.25. Federal
Reserve Regulations 40 Section 3.26. Investment Company Act 41 Section 3.27.
Fraudulent Conveyance 41 Section 3.28. Embargoed Person 41 Section 3.29. Patriot
Act 42 Section 3.30. Organizational Chart 42 Section 3.31. Bank Holding Company
42 Section 3.32. No Breach of Fiduciary Duty 43 Section 3.33. Property Document
Representations 43 Section 3.34. No Change in Facts or Circumstances 43 Section
3.35. Perfection of Accounts 43 Section 3.36. Ground Lease 43 Section 3.37.
Guarantor and Sponsor Representations 45       ARTICLE 4 BORROWER COVENANTS 45  
    Section 4.1. Existence 45 Section 4.2. Applicable Law 45 Section 4.3.
Maintenance and Use of Property 47 Section 4.4. Waste 47 Section 4.5. Taxes and
Other Charges 47 Section 4.6. Litigation 48 Section 4.7. Access to Property 48
Section 4.8. Notice of Default 48 Section 4.9. Cooperate in Legal Proceedings 48
Section 4.10. Performance by Borrower 48 Section 4.11. Awards 48 Section 4.12.
Books and Records 49 Section 4.13. Estoppel Certificates 51 Section 4.14. Leases
and Rents 52 Section 4.15. Management Agreement 54

 

ii

 

 

Section 4.16. Payment for Labor and Materials 55 Section 4.17. Performance of
Other Agreements 56 Section 4.18. Debt Cancellation 56 Section 4.19. ERISA 56
Section 4.20. No Joint Assessment 57 Section 4.21. Alterations 57 Section 4.22.
Property Documents Covenants 58 Section 4.23. Ground Lease 58 Section 4.24.
Acquisition of Fee Interests 59       ARTICLE 5 ENTITY COVENANTS 60      
Section 5.1. Single Purpose Entity/Separateness 60 Section 5.3. Compliance
Certificate 66 Section 5.4. Change of Name, Identity or Structure 66 Section
5.5. Business and Operations 66       ARTICLE 6 NO SALE OR ENCUMBRANCE 66      
Section 6.1. Transfer Definitions 66 Section 6.2. No Sale/Encumbrance 67 Section
6.3. Permitted Equity Transfers 68 Section 6.4. [Intentionally Omitted.] 71
Section 6.5. Lender’s Rights 71       ARTICLE 7 INSURANCE; CASUALTY;
CONDEMNATION; RESTORATION 71       Section 7.1. Insurance 71 Section 7.2.
Casualty 77 Section 7.3. Condemnation 78 Section 7.4. Restoration 78      
ARTICLE 8 RESERVE FUNDS 82       Section 8.1. [Intentionally Omitted.] 82
Section 8.2. Replacement Reserve Funds 83 Section 8.3. Punch List Work Reserve
Funds 84 Section 8.4. [Intentionally Omitted] 84 Section 8.5. [Intentionally
Omitted] 84 Section 8.6. Tax and Insurance Funds 84 Section 8.7. The Accounts
Generally 85 Section 8.8. Letters of Credit 87

 

iii

 

 

ARTICLE 9 CASH MANAGEMENT AGREEMENT 88       Section 9.1. Cash Management
Agreement 88 Section 9.2. Cash Flow Sweep 88       ARTICLE 10 EVENTS OF DEFAULT;
REMEDIES 88       Section 10.1. Event of Default 88 Section 10.2. Remedies 92  
    ARTICLE 11 SECONDARY MARKET 94       Section 11.1. Secondary Market
Transactions 94 Section 11.2. Servicer 95 Section 11.3. Mezzanine Option 96
Section 11.4. Conversion to Registered Form 96       ARTICLE 12 INDEMNIFICATIONS
96       Section 12.1. General Indemnification 96 Section 12.2. Mortgage and
Intangible Tax and Transfer Tax Indemnification 97 Section 12.3. ERISA
Indemnification 97 Section 12.4. Duty to Defend, Legal Fees and Other Fees and
Expenses 97 Section 12.5. Survival 97 Section 12.6. Environmental Indemnity 98  
    ARTICLE 13 EXCULPATION 98       Section 13.1. Exculpation 98 Section 13.2.
Survival 101       ARTICLE 14 NOTICES 102       Section 14.1. Notices 102      
ARTICLE 15 FURTHER ASSURANCES 103       Section 15.1. Replacement Documents 103
Section 15.2. Recording of Security Instrument, etc. 103 Section 15.3. Further
Acts, etc 104 Section 15.4. Changes in Tax, Debt, Credit and Documentary Stamp
Laws 104       ARTICLE 16 WAIVERS 105       Section 16.1. Remedies Cumulative;
Waivers 105

 

iv

 

 

Section 16.2. Modification, Waiver in Writing 105 Section 16.3. Delay Not a
Waiver 105 Section 16.4. Waiver of Trial by Jury 105 Section 16.5. Waiver of
Notice 106 Section 16.6. [Intentionally Omitted] 106 Section 16.7. Marshalling
and Other Matters 106 Section 16.8. Waiver of Statute of Limitations 106 Section
16.9. Waiver of Counterclaim 106 Section 16.10. Sole Discretion of Lender 106  
    ARTICLE 17 MISCELLANEOUS 107       Section 17.1. Survival 107 Section 17.2.
Governing Law 107 Section 17.3. Headings 108 Section 17.4. Severability 108
Section 17.5. Preferences 109 Section 17.6. Expenses 109 Section 17.7. Cost of
Enforcement 110 Section 17.8. Exhibits and Schedules Incorporated 110 Section
17.9. Offsets, Counterclaims and Defenses 110 Section 17.10. No Joint Venture or
Partnership; No Third Party Beneficiaries 111 Section 17.11. Publicity 112
Section 17.12. Conflict; Construction of Documents; Reliance 112 Section 17.13.
Entire Agreement 112 Section 17.14. Liability 113 Section 17.15. Duplicate
Originals; Counterparts 113 Section 17.16. Contribution 113 Section 17.17.
Cross-Default; Cross-Collateralization 116 Section 17.18. Special Missouri
Notice 117

 

SCHEDULES AND EXHIBITS

 

Exhibit A Additional Definitions Exhibit B Punch List Items Schedule I
Intentionally Omitted Schedule II Replacements Schedule III Organizational Chart
Schedule IV Description of REA’s Schedule V Allocated Loan Amounts

 

v

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of January 31, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address
at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland, California
94612 (together with its successors and/or assigns, “Lender”), and ARC3
FEBMTNH001, LLC, a Delaware limited liability company (“NH Borrower”), and ARC3
ESBKYMO001, LLC, a Delaware limited liability company (“MO Borrower”; NH
Borrower and MO Borrower, individually and/or collectively, as the context may
require, together with each of their respective permitted successors and/or
assigns, “Borrower”), each having an address at 405 Park Avenue, 15th Floor, New
York, New York 10022.

 

RECITALS:

 

Borrower desires to obtain the Loan (defined below) from Lender.

 

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

 

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

 

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1.          Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.

 

“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise be
satisfactory to Lender.

 

“Accounts” shall have the meaning set forth in the Cash Management Agreement.

 

“Act” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Acts of Terror” shall have the meaning specified in Section 7.1 hereof.

 

1

 

 

“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

 

“Actual Debt Service Coverage Ratio” shall have the meaning set forth on Exhibit
A attached hereto and made a part hereof. All capitalized terms in such
definition are also set forth on Exhibit A.

 

“Additional Interest” shall have the meaning set forth in Section 2.8(f) hereof.

 

“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage:

 

Adjusted LIBOR Rate = LIBOR     (1 – Reserve Percentage)

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty-nine percent (49%) of, is in control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.

 

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, Sponsor, any SPE Component Entity (if any) or any Affiliate
of such entities has, directly or indirectly, any legal, beneficial or economic
interest.

 

2

 



 

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule V
hereof, as such amounts may be adjusted from time to time as hereinafter set
forth. Upon each adjustment in the amount of Debt due to either a regular
payment of monthly Debt Service and/or a prepayment of the Loan in accordance
with the terms hereof, each Allocated Loan Amount shall be decreased by an
amount equal to the product of (i) the amount of such payment and (ii) a
fraction, the numerator of which is the applicable Allocated Loan Amount (prior
to the adjustment in question) and the denominator of which is the total of all
Allocated Loan Amounts (prior to the adjustment in question). Notwithstanding
the foregoing or anything herein to the contrary, (a) any partial prepayment
made pursuant to Section 2.9 hereof shall be applied to the Allocated Loan
Amount of each Individual Property in accordance with Section 2.9(a)(vi) hereof;
(b) in the event of a Casualty or Condemnation whereby Net Proceeds shall be
applied to the Debt pursuant to the terms of Section 7.4 hereof, then such Net
Proceeds shall be applied (1) first, to reduce the Allocated Loan Amount of the
Individual Property affected by such Casualty or Condemnation and (2) second,
pro rata to reduce the Allocated Loan Amounts of each of the other Individual
Properties and (c) notwithstanding the terms of the foregoing clause (b), when
the Debt is reduced as the result of Lender’s receipt of proceeds with respect
to a Condemnation or Casualty affecting one hundred percent (100%) of an
Individual Property, the Allocated Loan Amount for such Individual Property with
respect to which the insurance proceeds or Award were received shall, at
Lender’s sole discretion, be reduced to zero (such Allocated Loan Amount prior
to reduction being referred to as the “Withdrawn Allocated Amount”), and each
other Allocated Loan Amount shall, if the Withdrawn Allocated Amount exceeds
such proceeds (such excess being referred to as the “Proceeds Deficiency”), be
increased by an amount equal to the product of (1) the Proceeds Deficiency and
(2) a fraction, the numerator of which is the applicable Allocated Loan Amount
(prior to the adjustment in question) and the denominator of which is the
aggregate of all of the Allocated Loan Amounts (prior to the adjustment in
question) other than the Withdrawn Allocated Amount.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” shall mean, with respect to each Individual Property, an
amount equal to 2% of the outstanding principal balance of the Allocated Loan
Amount attributable to such Individual Property.

 

“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v).

 

“Applicable Contribution” shall have the meaning set forth in Section 17.16
hereof.

 

“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or (ii)
in any way limit the use and enjoyment thereof.

 

“Applicable Policies” shall have the meaning specified in Section 7.1 hereof.

 

3

 

 

“Appraisal” shall mean an appraisal acceptable to Lender prepared in accordance
with the requirements of FIRREA, prepared by an independent third party
appraiser acceptable to Lender holding an MAI designation, who is state licensed
or state certified if required under the laws of the state where each applicable
Individual Property is located, who meets the requirements of FIRREA.

 

“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.

 

“Approved Bank” shall mean (a) a bank or other financial institution which has
the Required Rating or (b) a bank or other financial institution otherwise
acceptable to Lender.

 

4

 

 

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender.

 

“ARC III Transfer” shall have the meaning set forth in Section 6.3(a) hereof.

 

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Bad Debt” shall have the meaning set forth on Exhibit A attached hereto and
made a part hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Benefit Amount” shall have the meaning set forth in Section 17.16 hereof.

 

“Bonds” shall have the meaning set forth in the Ground Lease.

 

“Borrower” shall have the meaning set forth in the introductory paragraph

hereof.

 

“Borrower Party” shall mean any Person acting on behalf of or at the direction
of Borrower, SPE Component Entity, Guarantor and/or Sponsor.

 

“Breakage Costs” shall have the meaning set forth in Section 2.5 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California are not open for business.

 

5

 

 

“Cash and Cash Equivalents” shall mean all unrestricted or unencumbered (A) cash
and (B) any of the following: (x) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States; (y)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof which, at the time of acquisition, has one of the two
highest ratings obtainable from any two (2) of Standard & Poor’s Corporation,
Moody’s Investors Service, Inc. or Fitch Investors (or, if at any time no two of
the foregoing shall be rating such obligations, then from such other nationally
recognized rating services as may be acceptable to Lender) and is not listed for
possible down-grade in any publication of any of the foregoing rating services;
(z) domestic certificates of deposit or domestic time deposits or repurchase
agreements issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $1,000,000,000.00, which
commercial bank has a rating of at least either AA or such comparable rating
from Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
respectively; (aa) any funds deposited or invested by Replacement Guarantor in
accounts maintained with Lender and which are not held in escrow for, or pledged
as security for, any obligations of Replacement Guarantor, Borrower and/or any
of their affiliates; (bb) money market funds having assets under management in
excess of $2,000,000,000.00 and/or (cc) any unrestricted stock, shares,
certificates, bonds, debentures, notes or other instrument which constitutes a
“security” under the Security Act of 1933 (other than Replacement Guarantor,
Borrower and/or any of their affiliates) which are freely tradable on any
nationally recognized securities exchange and are not otherwise encumbered by
Replacement Guarantor.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Wells Fargo Bank, National Association, as depository,
Lender, Borrower and Manager.

 

“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.

 

“Casualty” shall have the meaning set forth in Section 7.2.

 

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Collateral Assignment of Interest Rate Protection Agreement” shall mean that
certain Collateral Assignment of Interest Rate Protection Agreement, dated as of
the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.

 

“Contribution” shall have the meaning set forth in Section 17.16 hereof.

 

6

 

 

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

 

“Counterparty” shall mean the counterparty under any Interest Rate Protection
Agreement or Replacement Interest Rate Protection Agreement, which counterparty
shall be (i) Wells Fargo Bank, N.A. or (ii) any other counterparty acceptable to
Lender.

 

“Creditors’ Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

“DBRS” shall mean DBRS, Inc.

 

“Debt” shall mean (i) the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums due to Lender in respect of the Loan under the
Note, this Agreement or the other Loan Documents, (ii) any Additional Interest
due and payable pursuant to the Interest Rate Protection Agreement, and (iii)
the payment of all sums advanced and costs and expenses incurred (including
unpaid or unreimbursed servicing and special servicing fees) by Lender in
connection with the enforcement and/or collection of the Debt or any part
thereof.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.

 

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) five percent (5%).

 

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first (1st) day of
such Interest Accrual Period.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

7

 

 

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from two (2) of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “AA” (or its
equivalent) from two (2) of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by Lender from time-to-time.

 

“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

 

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.

 

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

 

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

 

“Exit Fee” shall have the meaning set forth in Section 2.7(d) hereof.

 

“Expense Reimbursements” shall have the meaning set forth on Exhibit A attached
hereto and made a part hereof.

 

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code and any
regulations or official interpretations thereof.

 

“Fitch” shall mean Fitch, Inc.

 

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.5 hereof.

 

“Funding Borrower” shall have the meaning set forth in Section 17.16 hereof.

 

8

 

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Gap Amount” shall have the meaning set forth in Section 13.1(a)(xv) hereof.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Gross Potential Rent” shall have the meaning set forth on Exhibit A attached
hereto and made a part hereof.

 

“Ground Lease” shall mean, collectively, (i) that certain Lease Agreement, dated
as of January 1, 2011, by and between St. Louis County, Missouri, as lessor, and
4400 N. Hanley, LLC, a Delaware limited liability company, as lessee, of which a
memorandum was recorded in Book 19337, Page 3461 in the Office of the St. Louis
County, Missouri Recorder of Deeds, (ii) that certain Trust Indenture, dated as
of January 1, 2011, by and between St. Louis County, Missouri and UMB Bank,
N.A., as trustee, (iii) that certain Performance Agreement, dated as of January
1, 2011, by and between St. Louis County, Missouri and 4400 N. Hanley, LLC, (iv)
that certain Bond Purchase Agreement, dated as of January 1, 2011, made by 4400
N. Hanley, LLC and accepted and agreed to by St. Louis County, Missouri, and (v)
that certain Estoppel Certificate, dated as of January 24, 2012 by St. Louis
County, Missouri and accepted and agreed to by MO Borrower.

 

“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease.

 

“Guarantor” shall mean American Realty Capital Operating Partnership III, L.P.,
a Delaware limited partnership.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.

 

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

 

“Improvements” shall mean, individually and/or collectively (as the context
requires), the “Improvements” as defined in each applicable Security Instrument.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.

 

9

 

 

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in the Loan, (e) any trustees,
custodians or other fiduciaries who hold or who have held a full or partial
interest in the Loan for the benefit of any Investor or other third party, (f)
any receiver or other fiduciary appointed in a foreclosure or other Creditors’
Rights Laws proceeding, (g) any officers, directors, shareholders, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

 

“Independent Director” shall have the meaning set forth in Section 5.2(a)
hereof.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
applicable Security Instrument, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the applicable Security Instrument and referred to therein as the
“Property.”

 

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

 

“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (but including)
the last day of such calendar month.

 

“Interest Bearing Reserve Funds” shall mean the Replacement Reserve Funds and
the Punch List Work Reserve Funds.

 

“Interest Rate” shall mean the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time in accordance with the
provisions of Section 2.5 hereof.

 

“Interest Rate Protection Agreement” shall mean, as applicable, any interest
rate swap agreement (together with the confirmation and schedules relating
thereto) in form and substance reasonably satisfactory to Lender between
Borrower and Counterparty or any Replacement Interest Rate Protection Agreement.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

 

10

 

 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

 

“Land” shall mean individually and/or collectively (as the context requires),
the “Land” as defined in each applicable Security Instrument.

 

“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing affecting the use, enjoyment or occupancy
of the Land and/or the Improvements heretofore or hereafter entered into and all
extensions, amendments and modifications thereto, whether before or after the
filing by or against Borrower of any petition for relief under Creditors’ Rights
Laws.

 

“Lease Event” shall mean any event which would, directly or indirectly, (i)
cause a termination right, right of first refusal, right of first offer or any
other similar right, and/or cause any termination fees to be due under any Lease
or (ii) cause a Material Adverse Effect; provided, however, any of the foregoing
shall not be deemed a Lease Event to the extent Lender’s prior written consent
is obtained with respect to the same.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

 

“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York and/or San Francisco, California, based solely on a statement
that Lender has the right to draw thereon executed by an officer or authorized
signatory of Lender. A Letter of Credit must be issued by an Approved Bank. If
at any time (a) the institution issuing any such Letter of Credit shall cease to
be an Approved Bank or (b) if the Letter of Credit is due to expire prior to the
termination of the event or events which gave rise to the requirement that
Borrower deliver the Letter of Credit to Lender, Lender shall have the right to
draw down the same in full and hold the proceeds thereof, unless Borrower shall
deliver a replacement Letter of Credit from an Approved Bank within (i) as to

(a)  above, twenty (20) days after Lender delivers written notice to Borrower
that the institution issuing the Letter of Credit has ceased to be an Approved
Bank or (ii) as to

(b)  above, within ten (10) days prior to the expiration date of said Letter of
Credit. Borrower’s delivery of any Letter of Credit hereunder shall, at Lender’s
option, be conditioned upon Lender’s receipt of a New Non-Consolidation Opinion
relating to such Letter of Credit.

 

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

 

11

 

 

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one-month period, that appears on Reuters Screen LIBOR01 Page (or
the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date; provided that, (i) if such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations and (ii) if fewer than two such quotations in clause (i) are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the amounts for a comparable loan at the time of such calculation and,
if at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates. Lender’s computation of LIBOR shall be conclusive and binding on
Borrower for all purposes, absent manifest error.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“LIBOR Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and (ii) the
LIBOR Spread.

 

“LIBOR Spread” shall mean two and four hundred ninety five thousandths percent
(2.495%).

 

“Liquidity” shall mean (a) unencumbered Cash and Cash Equivalents of Replacement
Guarantor and (b) marketable securities of Replacement Guarantor, each valued in
accordance with GAAP (or other principles acceptable to Lender).

 

“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty, the Collateral
Assignment of Interest Rate Protection Agreement and all other documents
executed and/or delivered in connection with the Loan.

 

“Loan-To-Value Ratio” shall mean a percentage calculated by multiplying (i) a
fraction, the numerator of which is the outstanding principal balance of the
Loan and the denominator of which is the value of all applicable Individual
Properties based on a current Appraisal thereof, by (ii) one hundred (100).

  

12

 

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Lockout Release Date” shall mean the Monthly Payment Date occurring thirty-six
(36) months following the Closing Date.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property.

 

“Manager” shall mean American Realty Capital Properties III, LLC, a Delaware
limited liability company, or such other entity selected as the manager of any
applicable Individual Property in accordance with the terms of this Agreement or
the other Loan Documents.

 

“Material Adverse Effect” shall mean a material adverse effect upon (i) the
ability of Borrower, Guarantor or Sponsor to perform, or of Lender to enforce,
any material provision of any Loan Document, (ii) the enforceability of any
material provision of any Loan Document, or (iii) the value, net operating
income, use or enjoyment of the Property or the operation or occupancy thereof.

 

“Maturity Date” shall mean (i) February 1, 2017 or (ii) such other date on which
the final payment of the principal amount of the Loan becomes due and payable as
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Mezzanine Borrower” shall have the meaning set forth in Section 11.3 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 11.3 hereof.

 

13

 

 

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

 

“Missouri Fee Interest” shall mean the fee interest in that portion of the
Property which is subject to the Ground Lease.

 

“Missouri Property” shall mean that applicable Individual Property ground leased
by MO Borrower.

 

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.

 

“Monthly Payment Amount” shall mean the monthly interest accrued on the Loan for
the preceding Interest Accrual Period.

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.

 

“Morningstar” shall mean Morningstar, Inc.

 

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

“New Hampshire Property” shall mean that applicable Individual Property owned by
NH Borrower.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees), if any, in
collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

 

“Net Rental Income” shall have the meaning set forth on Exhibit A attached
hereto and made a part hereof.

 

“New Manager” shall have the meaning set forth in Section 4.15 hereof.

 

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and otherwise in form
and substance acceptable to Lender.

 

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

 

14

 

 

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Bond, Schoeneck & King, PLLC in
connection with the closing of the Loan.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $24,406,000, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.

 

“Obligations” shall have the meaning set forth in Section 17.16 hereof.

 

“OFAC” shall have the meaning set forth in Section 3.28 hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

 

“Operating Expenses” shall have the meaning set forth on Exhibit A attached
hereto and made a part hereof.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.

 

“Other Income” shall have the meaning set forth on Exhibit A attached hereto and
made a part hereof.

 

“Partial Release” shall have the meaning set forth in Section 2.9 hereof.

 

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

 

“Percentage Rent” shall have the meaning set forth on Exhibit A attached hereto
and made a part hereof.

 

“Periodic Treasury Yield” shall mean the annual yield to maturity of the
actively traded non-callable United States Treasury fixed interest rate security
(other than any such security which can be surrendered at the option of the
holder at face value in payment of federal estate tax or which was issued at a
substantial discount) that has a maturity closest to (whether before, on or
after) the Lockout Release Date (or if two or more such securities have maturity
dates equally close to the Lockout Release Date, the average annual yield to
maturity of all such securities), as reported in the The Wall Street Journal or
other authoritative publication or news retrieval service on the fifth (5th)
Business Day preceding the prepayment date.

 

“Permitted Encumbrances” shall mean, with respect to each Individual Property,
collectively, (a) the lien and security interests created by this Agreement and
the other Loan Documents, (b) all liens, encumbrances, Leases and other matters
disclosed in the Title Insurance Policy, (c) liens, if any, for Taxes imposed by
any Governmental Authority not yet due or delinquent, and (d) such other title
and survey exceptions as Lender has approved or may approve in writing in
Lender’s sole discretion.

 

15

 

 

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall mean individually and/or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.

 

“Policies” shall have the meaning specified in Section 7.1 hereof.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by Wells
Fargo Bank, N.A. in San Francisco, California, as its prime rate, as such rate
shall change from time to time. If Wells Fargo Bank, N.A. ceases to announce a
prime rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate.” If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the LIBOR Spread on the date LIBOR was last
applicable to the Loan and (b) the Prime Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.

 

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

 

“Property” and “Properties” shall mean, individually and/or collectively (as the
context requires), each Individual Property which is subject to the terms hereof
and of the other Loan Documents.

 

16

 

 

“Property Documents” shall mean, individually and/or collectively (as the
context requires), each REA and the Ground Lease.

 

“Property Document Event” shall mean any event which would, directly or
indirectly, (i) cause a termination right, right of first refusal, right of
first offer or any other similar right, and/or cause any termination fees to be
due under the Property Documents or (ii) cause a Material Adverse Effect;
provided, however, any of the foregoing shall not be deemed a Property Document
Event to the extent Lender’s prior written consent is obtained with respect to
the same.

 

“Punch List Items” shall have the meaning set forth in Section 8.3 hereof.

 

“Punch List Work Reserve Funds” shall have the meaning set forth in Section 8.3
hereof.

 

“Qualified Equityholder” shall mean (i) American Realty Capital Trust, Inc. or
(ii) a bank, savings and loan association, investment bank, insurance company,
trust company, commercial credit corporation, pension plan, pension fund or
pension advisory firm, mutual fund, government entity or plan, real estate
company, investment fund or an institution substantially similar to any of the
foregoing, provided in each case under this clause (ii) that such Person (x) has
total assets (in name or under management) in excess of $450,000,000 and (except
with respect to a pension advisory firm or similar fiduciary) capital/statutory
surplus or shareholder's equity in excess of $100,000,000 (in both cases,
exclusive of the Property), (y) is regularly engaged in the business of owning
and operating comparable properties in major metropolitan areas and (z) (I)
within the last ten (10) years, has not (a) had a credit event that has caused
or will cause a material adverse effect on its organization or business
operations, (b) been subject to any material, uncured event of default in
connection with a loan financing which resulted in (A) litigation or (B) an
acceleration of an indebtedness held by Lender or any other secondary market or
institutional lender of similar size and with similar operations as Lender or
(c) been the subject of any action or proceeding as a debtor under the
Bankruptcy Code, and (II) none of the principals or Persons which Control such
person or own a material direct or indirect equity interest in such Person have
ever been convicted of a felony, or (iii) any other Person reasonably approved
by Lender.

 

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

 

“Qualified Manager” shall mean a reputable and experienced professional
management organization approved by Lender.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, and Morningstar,
any other nationally-recognized statistical rating agency (and any successor to
any of the foregoing).

 

“REA” shall mean, individually and/or collectively (as the context requires),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule IV hereto and any future reciprocal easement or similar agreement
affecting the Property entered into in accordance with the applicable terms and
conditions hereof.

 

17

 

 

“Registrar” shall have the meaning set forth in Section 11.7 hereof.

 

“Release Price” shall mean an amount equal to the greater of (i) 125% of the
Allocated Loan Amount for the subject Individual Property, (ii) an amount such
that the Loan-to-Value Ratio for the Unreleased Property is equal to the lesser
of (a) the Loan-to-Value Ratio with respect to all of the Individual Properties
(including the Released Property) on the date such Partial Release is
consummated and (b) the Loan-to-Value Ratio with respect to all of the
Individual Properties (including the Released Property) on the Closing Date, and
(iii) an amount such that the Debt Service Coverage Ratio on the Unreleased
Property is equal to the greater of (a) the Debt Service Coverage Ratio of all
of the Individual Properties (including the Released Property) on the date such
Partial Release is consummated and (b) the Debt Service Coverage Ratio of all of
the Individual Properties (including the Released Property) on the Closing Date.

 

“Released Property” shall have the meaning set forth in Section 2.9 hereof.

 

“Reimbursement Contribution” shall have the meaning set forth in Section 17.16
hereof.

 

“Rent Concessions” shall have the meaning set forth on Exhibit A attached hereto
and made a part hereof.

 

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

 

“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.

 

“Rents” shall have the meaning set forth in the Security Instrument.

 

“Replacement Interest Rate Protection Agreement” shall have the meaning set
forth in Section 2.8(c) hereof.

 

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.2 hereof.

 

“Replacements” for any period shall mean either (i) amounts expended for any of
those certain replacements and/or alterations to the Property set forth on
Schedule II attached hereto or (ii) if no such replacements and/or alterations
are specified on such Schedule II, amounts expended for replacements and/or
alterations to the Property and required to be capitalized according to GAAP and
reasonably approved by Lender.

 

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

 

18

 



 

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

 

“Required Rating” shall mean a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “AA-” (or its equivalent)
from each of the Rating Agencies, or, such other rating that is reasonably
acceptable to Lender.

 

“Reserve Funds” shall mean the Tax and Insurance Funds, the Replacement Reserve
Funds, the Punch List Work Reserve Funds and any other escrow funds established
by this Agreement or the other Loan Documents.

 

“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to Lender on the date two (2) London Business Days prior
to the beginning of such Interest Accrual Period (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
any Governmental Authority as now and from time to time hereafter in effect,
dealing with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System) (or against any other category of
liabilities which includes deposits by reference to which LIBOR is determined or
against any category of extensions of credit or other assets which includes
loans by a non-United States office of a depository institution to United States
residents or loans which charge interest at a rate determined by reference to
such deposits). The determination of the Reserve Percentage shall be based on
the assumption that Lender funded 100% of the Loan in the interbank Eurodollar
market. In the event of any change in the rate of such Reserve Percentage during
an Interest Accrual Period, or any variation in such requirements based upon
amounts or kinds of assets or liabilities, or other factors, including, without
limitation, the imposition of Reserve Percentages, or differing Reserve
Percentages, on one or more but not all of the holders of the Loan or any
participation therein, Lender may use any reasonable averaging and/or
attribution methods which it deems appropriate and practical for determining the
rate of such Reserve Percentage which shall be used in the computation of the
Reserve Percentage. Lender’s computation of the Reserve Percentage shall be
determined conclusively by Lender and shall be conclusive and binding on
Borrower for all purposes, absent manifest error.

 

“Responsible Officer” shall mean with respect to a Person, (i) the chairman of
the board, president, chief operating officer, chief financial officer,
treasurer or vice president of such Person or (ii) such other similar officer of
such Person reasonably acceptable to Lender and appropriately authorized by the
applicable Person in a manner reasonably acceptable to Lender.

 

“Restoration” shall have the meaning set forth in Section 7.2 hereof.

 

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

 

19

 

 

“Restoration Threshold” shall mean, with respect to each Individual Property, an
amount equal to 4% of the outstanding principal balance of the Allocated Loan
Amount attributable to such Individual Property.

 

“Restricted Account” shall have the meaning set forth in the Cash Management
Agreement.

 

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

 

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

 

“Security Instrument” and “Security Instruments” shall mean, individually and/or
collectively (as the context requires), each first priority (i) Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing and (ii)
Leasehold Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, each dated the date hereof, executed and delivered by the
applicable Borrower to Lender, as security for the Loan and encumbering the
applicable Individual Property (or any portion thereof), as each of the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Article 10.

 

“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender.

 

“SPE Component Entity” shall have the meaning set forth in Section 5.1(b)
hereof.

 



“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Sponsor” shall mean American Realty Capital Operating Partnership III, L.P., a
Delaware limited partnership.

 

“Spread Maintenance Premium” shall mean, with respect to any prepayment of the
outstanding principal amount of the Loan on or prior to the Lockout Release
Date, a payment to Lender in an amount equal to the sum of the present value of
each future installment of interest that would be payable under the Loan on the
outstanding principal amount of the Loan from the date of such prepayment
through the Lockout Release Date, assuming an interest rate equal to the LIBOR
Spread, such future installments of interest to be discounted at an interest
rate per annum equal to the Periodic Treasury Yield. Lender’s calculation of the
Spread Maintenance Premium shall be conclusive and binding on Borrower absent
manifest error.

 

20

 

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“State” shall mean the state in which the Property or any part thereof is
located.

 

“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.

 

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

 

“TC Cap” shall have the meaning specified in Section 7.1 hereof.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

 

“Tenant Direction Letter” shall have the meaning set forth in Section 9.2(a)
hereof.

 

“Title Insurance Policy” shall mean those certain ALTA mortgagee title insurance
policies issued with respect to each Individual Property and insuring the lien
of the Security Instruments.

 

“TRIPRA” shall have the meaning specified in Section 7.1 hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Underwritten EGI” shall have the meaning set forth on Exhibit A attached hereto
and made a part hereof.

 

“Underwritten NOI” shall have the meaning set forth on Exhibit A attached hereto
and made a part hereof.

 

“Underwritten Operating Expenses” shall have the meaning set forth on Exhibit A
attached hereto and made a part hereof.

 

“Unreleased Property” shall have the meaning set forth in Section 2.9 hereof.

 

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

 

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

 

“Vacancy Deduction” shall have the meaning set forth on Exhibit A attached
hereto and made a part hereof.

 

21

 

 

“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.

 

Section 1.2.                Principles of Construction. All references to
sections, exhibits and schedules are to sections, exhibits and schedules in or
to this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1.                The Loan. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

Section 2.2.               Disbursement to Borrower. Borrower may request and
 receive only one borrowing hereunder in respect of the Loan and any amount
borrowed and repaid hereunder in respect of the Loan may not be re-borrowed.

 

Section 2.3.               [Intentionally Omitted.]The Note and the other Loan
Documents. The Loan shall be evidenced by the Note and this Agreement and
secured by this Agreement, the Security Instrument and the other Loan Documents.

 

Section 2.5.                 Interest Rate.

 

(a)        Generally. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.

 

(b)        Interest Calculation. Interest on the outstanding principal balance
of the Loan shall accrue at the Interest Rate calculated on an Actual/360 Basis.
Borrower acknowledges that interest calculated on an Actual/360 Basis exceeds
interest calculated on a 30/360 Basis.

 

(c)        Determination of Interest Rate.

 

(i)               The Interest Rate with respect to the Loan shall be: (A) the
LIBOR Rate with respect to the applicable Interest Accrual Period for a LIBOR
Loan or (B) the Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if
the Loan is converted to a Prime Rate Loan pursuant to the provisions hereof.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.

 

22

 

 

(ii)                Subject to the terms and conditions hereof, the Loan shall
be a LIBOR Loan and Borrower shall pay interest on the outstanding principal
amount of the Loan at the LIBOR Rate for the applicable Interest Accrual Period.
Any change in the rate of interest hereunder due to a change in the Interest
Rate shall become effective as of the opening of business on the first day on
which such change in the Interest Rate shall become effective. Each
determination by Lender of the Interest Rate shall be conclusive and binding for
all purposes, absent manifest error.

 

(iii)               In the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR, then
Lender shall forthwith give notice by telephone of such determination, confirmed
in writing, to Borrower at least one (1) day prior to the last day of the
related Interest Accrual Period. If such notice is given, the related
outstanding LIBOR Loan shall be converted, on the last day of the then current
Interest Accrual Period, to a Prime Rate Loan.

 

(iv)                If, pursuant to the terms hereof, any portion of the Loan
has been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) day prior to
the last day of the related Interest Accrual Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on
the last day of the then current Interest Accrual Period.

 

(v)                 All payments made by Borrower hereunder shall be made free
and clear of, and without reduction for or on account of, income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions, assessments, fees,
charges, reserves or withholdings (including, without limitation, backup
withholdings) imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America
imposed by the jurisdiction under the laws of which Lender is organized or any
political subdivision or taxing authority thereof or therein or imposed by the
jurisdiction of Lender’s applicable lending office where Lender is resident or
engaged in business or any political subdivision or taking authority thereof or
therein. If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
principal, interest and/or any such other amounts payable hereunder at the rate
or in the amounts specified hereunder. Whenever any Foreign Tax is payable
pursuant to applicable law by Borrower, as promptly as possible thereafter,
Borrower shall send to Lender an original official receipt, if available, or
certified copy thereof showing payment of such Foreign Tax. Borrower hereby
indemnifies Lender for any incremental taxes, interest or penalties that may
become payable by Lender which may result from any failure by Borrower to pay
any such Foreign Tax when due to the appropriate taxing authority or any failure
by Borrower to remit to Lender the required receipts or other required
documentary evidence.

 

23

 

 

(vi)                If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder (A) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (B) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the last day of
the then current Interest Accrual Period or within such earlier period as
required by law. Borrower hereby agrees to promptly pay to Lender, upon demand,
any additional amounts necessary to compensate Lender for any costs incurred by
Lender in making any conversion in accordance with this Agreement, including,
without limitation, any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be conclusive absent
manifest error.

 

(vii)                In the event that any change in any requirement of law or
in the interpretation or application thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) hereafter issued
from any central bank or other Governmental Authority:

 

(A)         shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(B)         shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material; or

 

(C)         shall hereafter impose on Lender any other condition and the result
of any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

24

 

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as reasonably
determined by Lender, provided that, such demand by Lender shall apply to all
loans similarly affected by such change. If Lender becomes entitled to claim any
additional amounts pursuant to this subsection, Lender shall provide Borrower
with not less than thirty (30) days notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced amount.
A certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of the Note and
the satisfaction of all other obligations of Borrower under this Agreement and
the Loan Documents.

 

(viii)               Borrower agrees to indemnify Lender and to hold Lender
harmless from any loss or expense which Lender sustains or incurs as a
consequence of (A) any default by Borrower in payment of the principal of or
interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (B) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that is not the last
day of an Interest Accrual Period, including, without limitation, such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain the LIBOR Loan hereunder and (C) the
conversion (for any reason whatsoever, whether voluntary or involuntary) of the
Interest Rate from the LIBOR Rate to the Prime Rate plus the Prime Rate Spread
with respect to any portion of the outstanding principal amount of the Loan then
bearing interest at the LIBOR Rate on a date other than the last day of an
Interest Accrual Period, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in
clauses (A), (B) and (C) are herein referred to collectively as the “Breakage
Costs”); provided, however, Borrower shall not indemnify Lender from any loss or
expense arising from Lender’s willful misconduct or gross negligence. This
provision shall survive payment of the Note in full and the satisfaction of all
other obligations of Borrower under this Agreement and the other Loan Documents.
Notwithstanding the foregoing or anything herein to the contrary, provided
Borrower makes any prepayment (whether voluntary or mandatory) of the LIBOR Loan
on the last day of an Interest Accrual Period, or if such date is not the last
day of an Interest Accrual Period but such prepayment includes the payment of
Interest Shortfall, then no Breakage Costs shall be due and payable in
connection with such prepayment.

 

(ix)                Lender shall not be entitled to claim compensation pursuant
to this subsection for any Foreign Taxes, increased cost or reduction in amounts
received or receivable hereunder, or any reduced rate of return, which was
incurred or which accrued more than ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this subsection, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

 

25

 

 

(x)                Lender will use reasonable efforts (consistent with legal and
regulatory restrictions) to maintain the availability of the LIBOR Loan and to
avoid or reduce any increased or additional costs payable by Borrower under this
subsection, including, if requested by Borrower, a transfer or assignment of the
Loan to a branch, office or affiliate of Lender in another jurisdiction, or a
redesignation of its lending office with respect to the Loan, in order to
maintain the availability of the LIBOR Loan or to avoid or reduce such increased
or additional costs, provided that the transfer or assignment or redesignation
(A) would not result in any additional costs, expenses or risk to Lender that
are not reimbursed by Borrower and (B) would not be disadvantageous in any other
respect to Lender as determined by Lender in its sole discretion.

 

(xi)               Tax Forms. Prior to the date that any Lender organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Lender shall deliver to the Borrower such certificates, documents
or other evidence, as required by the IRS Code or Treasury Regulations issued
pursuant thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Lender establishing that payments to it
hereunder and under the Note are (i) not subject to United States Federal backup
withholding tax and (ii) not subject to United States Federal withholding tax
under the Code. Each such Lender shall (x) deliver further copies of such forms
or other appropriate certifications on or before the date that any such forms
expire or become obsolete and after the occurrence of any event requiring a
change in the most recent form delivered to the Borrower and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower. If a payment made to a
Lender under or in respect of this Agreement or any other Loan Document would be
subject to United States federal withholding tax imposed by FATCA and such
Lender fails to comply with the applicable reporting requirements of FATCA, such
Lender shall deliver (A) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller, and (B) other
documentation reasonably requested by the Borrower sufficient for the Borrower
to comply with its obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements. The Borrower shall not be
required to pay any amount pursuant to Subsection (v) above to any Lender that
is organized under the laws of a jurisdiction outside of the United States of
America if such Lender fails to comply with the requirements of this Subsection
(xi). Borrower will not be required to pay any additional amounts in respect of
United States federal income tax pursuant to Subsection (v) above to Lender if
the obligation to pay such additional amounts would not have arisen but for a
failure by Lender to comply with its obligations under this Subsection (xi).

 

26

 

 

(d)          Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by Applicable Law, overdue interest in
respect of the Loan, shall accrue interest at the Default Rate, calculated from
the date such payment was due without regard to any grace or cure periods
contained herein.

 

(e)          Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use or forbearance of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.6.            Loan Payments.

 

(a)      Payment Before Maturity. Borrower shall make a payment to Lender of
interest only on the Closing Date for the period from the Closing Date through
the last day of the month in which the Closing Date occurs (unless the Closing
Date is the first day of a calendar month, in which case no such separate
payment of interest shall be due). Borrower shall pay to Lender on each Monthly
Payment Date the Monthly Payment Amount.

 

(b)       [Intentionally Omitted.]

 

(c)       Payment on Maturity. Borrower shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Security Instrument
and the other Loan Documents.

 

(d)       Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower within five (5) days when due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by Applicable Law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents.

 

27

 

 

(e)          Method and Place of Payment.

 

(i)               Except as otherwise specifically provided herein, all payments
and prepayments under this Agreement and the Note shall be made to Lender not
later than 12:00 P.M., California time, on the date when due and shall be made
in lawful money of the United States of America in immediately available funds
at Lender’s office, and any funds received by Lender after such time shall, for
all purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(ii)              Whenever any payment to be made hereunder or under any other
Loan Document shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be deemed to be the immediately succeeding Business
Day.

 

(iii)             All payments required to be made by Borrower hereunder or
under the Note or the other Loan Documents shall be made irrespective of, and
without deduction for, any setoff, claim or counterclaim and shall be made
irrespective of any defense thereto.

 

Section 2.7.              Prepayments.

 

(a)         Voluntary Prepayments. Prior to the Lockout Release Date, the
outstanding principal amount of the Loan may not be prepaid in whole or in part.
On the last day of any Interest Accrual Period occurring on or after the Lockout
Release Date, provided no Event of Default has occurred and is continuing,
Borrower may, at its option and upon prior notice to Lender as set forth herein,
prepay the Debt in whole or in part. Notwithstanding the foregoing, Borrower may
not partially prepay the Loan more than one (1) time in any calendar year and
Borrower shall obtain Lender’s consent for any additional partial prepayment of
the Loan in any calendar year, which consent shall be given in Lender’s sole and
absolute discretion. Lender shall not be obligated to accept any prepayment
unless it is accompanied by the prepayment premium due in connection therewith.
Any partial prepayment shall be applied to the Loan in such order and priority
as may be determined by Lender in its sole discretion. Any prepayment received
by Lender on a date other than the last day of any Interest Accrual Period shall
include interest which would have accrued from such date of prepayment through
and including the last day of the Interest Accrual Period during which such
prepayment is being made (such amounts, the “Interest Shortfall”). Additionally,
Borrower shall pay the Exit Fee, any Additional Interest and any Breakage Costs
(provided that the same are not duplicative of any Interest Shortfall paid in
connection with such prepayment) in connection with any prepayment of the Loan.
As a condition to any voluntary prepayment, Borrower shall give Lender written
notice (a “Prepayment Notice”) of its intent to prepay, which notice must be
given at least sixty (60) and not more than ninety  (90) days prior to the
Business Day upon which prepayment is to be made and must specify the Business
Day on which such prepayment is to be made. Borrower hereby agrees that, in the
event Borrower delivers a Prepayment Notice and fails to prepay the Loan in
accordance with the Prepayment Notice and the terms of this Section 2.7 (a
“Prepayment Failure”), Borrower shall indemnify Lender from and against, and
shall be responsible for, all Losses (including any consequential damages)
incurred by Lender with respect to any such Prepayment Failure.

 

28

 

 

(b)          Mandatory Prepayments. On each date on which Lender actually
receives a distribution of Net Proceeds, and if such Net Proceeds are not made
available to Borrower for Restoration, Borrower shall prepay the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Net Proceeds together with any applicable Interest Shortfall, the Exit
Fee any Additional Interest and any Breakage Costs (provided that the same are
not duplicative of any Interest Shortfall paid in connection with such
prepayment) and such prepayment shall be applied to the Debt in accordance with
Section 7.4(c) hereof. No prepayment premium shall be due in connection with any
prepayment made pursuant to this Section 2.7(b).

 

(c)          Prepayments After Default. If concurrently with or after an Event
of Default, payment of all or any part of the principal of the Loan is tendered
by Borrower, a purchaser at foreclosure or any other Person, such tender shall
be deemed an attempt to circumvent the prohibition against prepayment prior to
the Lockout Release Date as set forth herein and Borrower, such purchaser at
foreclosure or other Person shall pay, in addition to the outstanding principal
balance, all accrued and unpaid interest and other amounts payable under the
Loan Documents, (i) an amount equal to the greater of (x) five percent (5%) of
the outstanding principal balance of the Loan to be prepaid or satisfied and (y)
the Spread Maintenance Premium, (ii) Interest Shortfall, (iii) Breakage Costs
(provided that the same are not duplicative of any Interest Shortfall paid in
connection with such prepayment), and (iv) Additional Interest. Additionally,
Borrower shall pay the Exit Fee to Wells Fargo.

 

(d)          Exit Fee. Borrower agrees that in all events and under all
circumstances, Borrower shall be obligated to pay to Wells Fargo Bank, N.A. an
exit fee of an amount equal to one quarter of one percent (0.25%) of the
outstanding principal balance of the Loan or (b) in connection with a partial
prepayment of the Loan, the principal amount of the Loan being prepaid (the
“Exit Fee”), which shall be payable upon (i) any partial prepayment of the Loan
by Borrower and (ii) the earlier of (x) the payment by Borrower of the Loan in
full, or (y) the Maturity Date (or any acceleration of the Loan following an
Event of Default). In furtherance of the foregoing, Borrower acknowledges and
agrees that Lender shall have no obligation to accept any payment of the Loan
unless and until Borrower shall have also paid the Exit Fee, and Lender shall
have no obligation to release any Loan Document upon payment of the Debt unless
and until Lender shall have received the entire Exit Fee. Notwithstanding the
foregoing or anything herein to the contrary, the Exit Fee shall not be payable
with respect to any Principal Payment included in a Monthly Payment Amount.
Notwithstanding the foregoing, payment of the Exit Fee shall be waived in the
event Borrower refinances the Loan with a new permanent loan from Wells Fargo
Bank, N.A. (which may be provided by Wells Fargo Bank, N.A., in its sole
discretion).

 

29

 

 

(e)          Cash Trap Event Payoff. Notwithstanding the foregoing or anything
contained herein to the contrary, in the event there is a Cash Trap Event Period
caused by a Tenant Cash Trap Event (as defined in the Cash Management Agreement)
or a NH Cash Trap Event (as defined in the Cash Management Agreement), (i)
Borrower is permitted to prepay the Loan in full or (ii) with respect to a
Tenant Cash Trap Event relating solely to the New Hampshire Property or a NH
Cash Trap Event, Borrower is permitted to prepay the Loan in part in an amount
equal to the Allocated Loan Amount for the New Hampshire Property. In connection
with a prepayment made in accordance with either clause (i) or (ii) of the
foregoing sentence, Borrower shall not be required to pay the Exit Fee or any
prepayment premium; provided, however, Borrower shall be required to pay any
Interest Shortfall, Breakage Costs, or Additional Interest in connection with
such prepayment.

 

Section 2.8.            Interest Rate Protection Agreement.

 

(a)       Prior to or contemporaneously with the Closing Date, Borrower shall
enter into an Interest Rate Protection Agreement with a LIBOR swapped rate
acceptable to Lender. The Interest Rate Protection Agreement (i) shall be in a
form and substance reasonably acceptable to Lender, (ii) shall be with a
Counterparty acceptable to Lender, (iii) shall be for a period equal to the term
of the Loan and (iv) shall have an initial notional amount equal to the
principal balance of the Loan. Borrower shall direct such Counterparty to
deposit directly into the Restricted Account any amounts due Borrower under such
Interest Rate Protection Agreement so long as any portion of the Debt exists,
provided that the Debt shall be deemed to exist if the Property is transferred
by judicial or non-judicial foreclosure or deed-in-lieu thereof. Additionally,
Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Protection Agreement, all of its right, title and
interest to receive any and all payments under the Interest Rate Protection
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Protection Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the Restricted
Account.

 

(b)        Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. All amounts paid by the
Counterparty under the Interest Rate Protection Agreement to Borrower or Lender
shall be deposited immediately into the Restricted Account. Borrower shall take
all actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Protection Agreement in the event of a default by the Counterparty
and shall not waive, amend or otherwise modify any of its rights thereunder.

 

30

 

 

(c)        If at any time (i) Wells Fargo Bank, N.A. or any of its affiliates is
not “Lender” under the Loan, or (ii) Wells Fargo Bank, N.A. or any of its
affiliates is not the Counterparty, then, in the event there is any downgrade,
withdrawal or qualification of the long-term unsecured debt rating of the
Counterparty below an “A” by S&P or below an “A2” by Moody’s, Borrower shall
replace the Interest Rate Protection Agreement with a new Interest Rate
Protection Agreement with a Counterparty acceptable to Lender (a “Replacement
Interest Rate Protection Agreement”), not later than ten (10) Business Days
following receipt of notice from Lender of such downgrade, withdrawal or
qualification. Notwithstanding the foregoing, in the event the Counterparty is
Wells Fargo Bank, N.A. or any of its affiliates and neither Wells Fargo Bank,
N.A. nor any of its affiliates is the Lender, such Replacement Interest Rate
Protection Agreement is only required to be delivered in the event there is any
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty below an “A” by S&P and below an “A2” by Moody’s. In
furtherance of the foregoing, if Wells Fargo Bank, N.A. and/or any of its
affiliates are both Lender and Counterparty, then no Replacement Interest Rate
Protection Agreement shall be required.

 

(d)        In the event that Borrower fails to purchase and deliver to Lender
the Interest Rate Protection Agreement or fails to maintain the Interest Rate
Protection Agreement in accordance with the terms and provisions of this
Agreement, Lender may purchase the Interest Rate Protection Agreement and the
cost incurred by Lender in purchasing such Interest Rate Protection Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is reimbursed by
Borrower to Lender.

 

(e)        If required by Lender, in connection with the Interest Rate
Protection Agreement where Wells Fargo Bank, N.A. or any affiliate thereof is
not the Counterparty thereunder, Borrower shall obtain and deliver to Lender an
opinion from counsel (which counsel may be in-house counsel for the
Counterparty) for the Counterparty (upon which Lender and its successors and
assigns may rely) which shall provide, in relevant part, that:

 

(i)            the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement;

 

(ii)           the execution and delivery of the Interest Rate Protection
Agreement by the Counterparty, and any other agreement which the Counterparty
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

 

(iii)          all consents, authorizations and approvals required for the
execution and delivery by the Counterparty of the Interest Rate Protection
Agreement, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any governmental authority or regulatory body is required for such
execution, delivery or performance; and

 

31

 

 

(iv)          the Interest Rate Protection Agreement, and any other agreement
which the Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Counterparty and constitutes the legal, valid
and binding obligation of the Counterparty, enforceable against the Counterparty
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

(f)        Borrower shall pay to Wells Fargo Bank, National Association (“Wells
Fargo”) any losses (including, without limitation, loss of bargain), costs
(including, without limitation, cost of funding), and expenses that Wells Fargo
incurs, as Lender and/or Counterparty, as a result of any default in performance
of, or the termination of, the obligations of Borrower pursuant to the Interest
Rate Protection Agreement, if any. All such losses, costs and expenses shall be
payable by Borrower to Wells Fargo as additional interest under the Loan
(“Additional Interest”). The Additional Interest is deemed to constitute
interest and not principal under the Loan and the only reference to “principal”
herein shall not be deemed to apply to Additional Interest. The Additional
Interest shall be due and payable by Borrower pursuant to the terms of the
Interest Rate Protection Agreement and shall be secured on a pari-passu basis
with the Debt by the lien of the Security Instrument.

 



(g)        In connection with the Interest Rate Protection Agreement, Borrower
shall deliver to Lender a TIRSA SWAP Endorsement to the Title Insurance Policy
in an amount satisfactory to Lender.

 

Section 2.9.            Releases

 

(a)         Release of Individual Property. On and after the Lockout Release
Date, Borrower may obtain the release of the New Hampshire Property (the
“Released Property”) from the lien of the applicable Security Instrument (and
related Loan Documents) and the release of Borrower’s obligations under the Loan
Documents with respect to the Released Property (other than those expressly
stated to survive) (such release, a “Partial Release”), upon the satisfaction of
each of the following conditions:

 



(i)       Borrower shall provide Lender with thirty (30) days (or such shorter
period as may be agreed to by Lender) prior written notice of the proposed
Partial Release;

 

(ii)      No Event of Default shall have occurred and be continuing at the time
the applicable Partial Release is requested or at the time that the applicable
Partial Release occurs;

 

32

 

 

(iii)       Borrower shall submit to Lender, not less than thirty (30) days
prior to the date of the Partial Release, a release of lien (and related Loan
Documents) for the Released Property for execution by Lender. Such release shall
be in a form appropriate in each jurisdiction in which the Released Property is
located and shall contain standard provisions protecting the rights of the
releasing lender, in each case, reasonably satisfactory to Lender. In addition,
Borrower shall provide all other documentation Lender reasonably requires to be
delivered by Borrower in connection with the Partial Release, together with an
Officer’s Certificate certifying that such documentation (A) is in compliance
with all Legal Requirements, (B) will effect the Partial Release in accordance
with the terms of this Agreement, and (C) will not impair or otherwise adversely
affect the liens, security interests and other rights of Lender under the Loan
Documents not being released (or as to the parties to the Loan Documents and
Properties subject to the Loan Documents not being released);

 

(iv)       The Released Property shall be conveyed to a Person other than
Borrower;

 

(v)         Borrower shall prepay the Loan in accordance with the applicable
terms and conditions hereof in an amount equal to the Release Price applicable
to the Released Property and shall pay any Exit Fee, Interest Shortfall,
Breakage Costs, Additional Interest and all other sums due under this Agreement,
the Note and the other Loan Documents in connection therewith. Such prepayment
in the amount of the applicable Release Price shall, notwithstanding anything to
the contrary contained herein, be applied (A) first, to reduce the Allocated
Loan Amount of the Released Property to zero and (B) second, pro-rata to reduce
the Allocated Loan Amounts of each Unreleased Property (defined below);

 

(vi)        After giving effect to the Partial Release, the Actual Debt Service
Coverage Ratio for the Properties then remaining subject to the applicable
Security Instruments (collectively, the “Unreleased Properties” and, each, an
“Unreleased Property”) shall be greater than the greater of (A) the Debt Service
Coverage Ratio of all Individual Properties (including the Released Property)
immediately prior to the Partial Release or (B) 3.01x to 1.00;

 

(vii)       After giving effect to the Partial Release, the Loan-to-Value Ratio
for the Unreleased Properties shall be no greater than the lesser of (A) the
Loan-To-Value Ratio with respect to all of the Individual Properties (including
the Released Property) immediately prior to the Partial Release or (B) 52.4%
(with each of (vii)(A) and (vii)(B) being determined based upon updated
Appraisals for each of the Individual Properties); and

 

(viii)      Borrower shall pay all of Lender’s reasonable costs and expenses in
connection with the Partial Release, including, without limitation, reasonable
attorneys’ fees and Appraisal costs.

 

Except as set forth in this Section 2.9, no repayment or prepayment of all or
any portion of the Loan shall cause, give rise to a right to require, or
otherwise result in, the release of any lien of any Security Instrument on any
Individual Property.

 

33

 

 

Notwithstanding anything contained herein to the contrary, Borrower shall not be
permitted to obtain a Partial Release of the applicable Individual Property in
which MO Borrower holds a leasehold interest pursuant to the Ground Lease.

 

(b)          Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of all principal and
interest due on the Loan and all other amounts due and payable under the Loan
Documents in accordance with the terms and provisions of the Note and this
Agreement, release the lien of the Security Instruments on each Individual
Property not theretofore released.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIESBorrower represents and warrants as of the Closing
Date that:

 

Section 3.1.          Legal Status and Authority. Each Borrower (a) is duly
organized, validly existing and in good standing under the laws of its state of
formation; (b) is duly qualified to transact business and is in good standing in
the applicable State; and (c) has all necessary approvals, governmental and
otherwise, and full power and authority to own, operate and lease the applicable
Individual Property. Borrower has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Agreement, the Note, the Security Instrument and the other Loan
Documents on Borrower’s part to be performed.

 

Section 3.2.          Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instrument and the other
Loan Documents by Borrower and its applicable Affiliates and the borrowing
evidenced by the Note and this Agreement (i) are within the power and authority
of such parties; (ii) have been authorized by all requisite organizational
action of such parties; (iii) have received all necessary approvals and
consents, corporate, governmental or otherwise; (iv) will not violate, conflict
with, result in a breach of or constitute (with notice or lapse of time, or
both) a material default under any provision of law, any order or judgment of
any court or Governmental Authority, any license, certificate or other approval
required to operate the Property, Borrower’s organizational documents, or any
indenture, agreement or other instrument to which Borrower is a party or by
which it or any of its assets or the Property is or may be bound or affected,
including, without limitation, the Management Agreement; (v) will not result in
the creation or imposition of any lien, charge or encumbrance whatsoever upon
any of its assets, except the lien and security interest created hereby and by
the other Loan Documents; and (vi) will not require any authorization or license
from, or any filing with, any Governmental Authority (except for the recordation
of the Security Instrument in appropriate land records in the applicable State
and except for Uniform Commercial Code filings relating to the security interest
created hereby), (b) this Agreement, the Note, each Security Instrument and the
other Loan Documents have been duly executed and delivered by Borrower through
the undersigned authorized representative of Borrower and (c) this Agreement,
the Note, the Security Instrument and the other Loan Documents constitute the
legal, valid and binding obligations of Borrower. The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrower, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors’
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)), and Borrower
has not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

34

 

 

Section 3.3.          Litigation. There is no action, suit or proceeding,
judicial, administrative or otherwise (including any condemnation or similar
proceeding), pending or, to the best of Borrower’s knowledge, overtly threatened
in writing against Borrower, Sponsor or Guarantor or against or affecting the
Property that has not been disclosed to Lender by Borrower in writing in
connection with the closing of the Loan, is not fully covered by insurance or,
if determined adversely to Borrower, would have a Material Adverse Effect.

 

Section 3.4.          Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Material Adverse
Effect. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or the Property is bound. Borrower has no material financial obligation
under any agreement or instrument to which Borrower is a party or by which
Borrower or the Property is otherwise bound, other than (a) obligations incurred
in the ordinary course of the operation of the Property and (b) obligations
under this Agreement, the Security Instrument, the Note and the other Loan
Documents. There is no agreement or instrument to which Borrower is a party or
by which Borrower is bound that would require the subordination in right of
payment of any of Borrower’s obligations hereunder or under the Note to an
obligation owed to another party.

 

Section 3.5.          Financial Condition.

 

(a)       Borrower is solvent, and no proceeding under Creditors’ Rights Laws
with respect to Borrower has been initiated and Borrower has received reasonably
equivalent value for the granting of the Security Instrument.

 

(b)       No petition in bankruptcy has been filed by or against Borrower,
Sponsor, nor Guarantor in the last ten (10) years, and neither Borrower,
Sponsor, nor Guarantor in the last ten (10) years has ever made any assignment
for the benefit of creditors or taken advantage of any Creditors’ Rights Laws.

 

(c)       Borrower is not contemplating either the filing of a petition by it
under any Creditors’ Rights Laws or the liquidation of its assets or property.

 

35

 

 

Section 3.6.            Disclosure. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any representation or warranty made herein to be materially misleading.

 

Section 3.7.            No Plan Assets. As of the date hereof and throughout the
term of the Loan (a) Borrower is not and will not be an “employee benefit plan,”
as defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(32)
of ERISA, (c) transactions by or with Borrower are not and will not be subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (d) none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101.

 

Section 3.8.            Not a Foreign Person. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the IRS Code.

 

Section 3.9.           Business Purposes. The Loan is solely for the business
purpose of Borrower, and is not for personal, family, household, or agricultural
purposes.

 

Section 3.10.         Borrower Information. Borrower’s principal place of
business and its chief executive office as of the date hereof is 405 Park Avenue
15th Floor, New York, New York 10022. Borrower’s mailing address, as set forth
in the opening paragraph hereof or as changed in accordance with the provisions
hereof, is true and correct. Borrower is not subject to back-up withholding
taxes.

 

Section 3.11.         Status of Property.

 

(a)       Borrower has obtained all necessary certificates, licenses and other
approvals, governmental and otherwise, necessary for the operation of each
Individual Property and the conduct of its business and all required zoning,
building code, land use, environmental and other similar permits or approvals,
all of which are in full force and effect as of the date hereof and not subject
to revocation, suspension, forfeiture or modification.

 

(b)       Except as otherwise disclosed to Lender by Borrower in writing in
connection with the closing of the Loan or as otherwise disclosed to Lender in
any third party report delivered in connection with the closing of the Loan,
each Individual Property and the present and contemplated use and occupancy
thereof are in full compliance with all applicable zoning ordinances, building
codes, land use laws, Environmental Laws and other similar Applicable Law.

 

(c)       Each Individual Property is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Property has accepted or is equipped to accept such utility
service.

 

(d)       Each Individual Property is served by public water and sewer systems.

 

36

 

 

(e)      All public roads and streets necessary for service of and access to
each Individual Property for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public. Each Individual Property has either direct access to such
public roads or streets or access to such public roads or streets by virtue of a
perpetual easement or similar agreement inuring in favor of Borrower and any
subsequent owners of the applicable Individual Property.

 

(f)       Except as otherwise disclosed to Lender by Borrower in writing in
connection with the closing of the Loan or as otherwise disclosed to Lender in
any third party report delivered in connection with the closing of the Loan, the
Property is free from damage caused by fire or other casualty. The Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists no
structural or other material defects or damages in the Property, whether latent
or otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

(g)      All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.
There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under Applicable Law
could give rise to any such liens) affecting the Property which are or may be
prior to or equal to the lien of the Security Instrument.

 

(h)      Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created by this
Agreement, the Note, the Security Instrument and the other Loan Documents.

 

(i)       All liquid and solid waste disposal, septic and sewer systems located
on the Property are in a good and safe condition and repair and, to the best of
Borrower’s knowledge, in compliance with all Applicable Law.

 

(j)       No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 7.1(a) hereof. No part of the
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.

 

37

 

 

(k)      All the Improvements lie within the boundaries of the Land and any
building restriction lines applicable to the Land.

 

(l)       To Borrower’s actual knowledge after due inquiry, there are no pending
or proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

Section 3.12.         Financial Information. All financial data, including,
without limitation, the balance sheets, statements of cash flow, statements of
income and operating expense and rent rolls, that have been delivered to Lender
in respect of Borrower, Sponsor, Guarantor and/or the Property (a) are true,
complete and correct in all material respects, (b) accurately represent the
financial condition of Borrower, Sponsor, Guarantor or the Property, as
applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with the Approved Accounting Method, except as disclosed therein.
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and reasonably
likely to have a Material Adverse Effect, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower, Sponsor or Guarantor from that set forth in said financial
statements.

 

Section 3.13.          Condemnation. No Condemnation or other proceeding has
been commenced or, to Borrower’s best knowledge, is threatened in writing with
respect to all or any portion of the Property or for the relocation of the
access to any Individual Property.

 

Section 3.14.          Separate Lots. Each Individual Property is assessed for
real estate tax purposes as one or more wholly independent tax lot or lots,
separate from any adjoining land or improvements not constituting a part of such
lot or lots, and no other land or improvements is assessed and taxed together
with each such Individual Property or any portion thereof.

 

Section 3.15.          Insurance. Borrower has obtained (or caused to be
obtained) and has delivered to Lender certified copies of all Policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. There are no present claims of any material nature under any of
the Policies, and to Borrower’s knowledge, no Person, including Borrower, has
done, by act or omission, anything which would impair the coverage of any of the
Policies.

 

Section 3.16.           Use of Property.     Each Individual Property is used
exclusively as industrial – distribution and other appurtenant and related uses.

 



38

 



  

Section 3.17.         Leases and Rent Roll. Except as disclosed in the rent roll
for each Individual Property delivered to and approved by Lender (the “Rent
Roll”) and the aging report and Tenant estoppels delivered to and approved by
Lender, (a) Borrower is the sole owner of the entire lessor’s interest in the
Leases; (b) the Leases are valid and enforceable against Borrower and the
Tenants set forth therein and are in full force and effect; (c) all of the
Leases are arms-length agreements with bona fide, independent third parties; (d)
no party under any Lease is in default; (e) all Rents due have been paid in full
and no Tenant is in arrears in its payment of Rent; (f) none of the Rents
reserved in the Leases have been assigned or otherwise pledged or hypothecated;
(g) none of the Rents have been collected for more than one (1) month in advance
(except a security deposit shall not be deemed rent collected in advance); (h)
the premises demised under the Leases have been completed and the Tenants under
the Leases have accepted the same and have taken possession of the same on a
rent-paying basis; (i) there exist no offsets or defenses to the payment of any
portion of the Rents and Borrower has no monetary obligation to any Tenant under
any Lease; (j) Borrower has received no notice from any Tenant challenging the
validity or enforceability of any Lease; (k) there are no agreements with the
Tenants under the Leases other than expressly set forth in each Lease; (l) no
Lease contains an option to purchase, right of first refusal to purchase, right
of first refusal to lease additional space at the Property, or any other similar
provision; (m) no person or entity has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease; (n) no Tenants have
exercised any right to “go dark” that they may have under their Leases; (o) all
security deposits relating to the Leases reflected on the Rent Roll have been
collected by Borrower; (p) no brokerage commissions or finders fees are due and
payable regarding any Lease; (q) each Tenant is in actual, physical occupancy of
the premises demised under its Lease and is paying full rent under its Lease;
and (r) no Tenant occupying 20% or more (by square feet) of the net rentable
area of each Individual Property is, to Borrower’s knowledge, a debtor in any
state or federal bankruptcy or insolvency proceeding.

 

Section 3.18.         Filing and Recording Taxes. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under Applicable Law currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of this Agreement, the Security Instrument, the Note and the
other Loan Documents, including, without limitation, the Security Instrument,
have been paid or will be paid, and, under current Applicable Law, the Security
Instrument is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof), except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors’
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 3.19.         Management Agreement. The Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and, to
Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default thereunder. As of the
date hereof, no management fees under the Management Agreement are due and
payable.

 

39

 

 

Section 3.20.         Illegal Activity/Forfeiture.

 

(a)          No portion of the Property has been or will be purchased, improved,
equipped or furnished with proceeds of any illegal activity and to the best of
Borrower’s knowledge, there are no illegal activities or activities relating to
controlled substances at the Property.

 

(b)          There has not been and shall never be committed by Borrower or any
other person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture.

 

Section 3.21.         Taxes.         Borrower has filed all federal, state,
county, municipal, and city income, personal property and other tax returns
required to have been filed by it and has paid all taxes and related liabilities
which have become due pursuant to such returns or pursuant to any assessments
received by it. Borrower knows of no basis for any additional assessment in
respect of any such taxes and related liabilities for prior years.

 

Section 3.22.         Permitted Encumbrances.         None of the Permitted
Encumbrances, individually or in the aggregate, materially interferes with the
benefits of the security intended to be provided by this Agreement, the Security
Instrument, the Note and the other Loan Documents, materially and adversely
affects the value or marketability of the Property, impairs the use or the
operation of the Property or impairs Borrower’s ability to pay its obligations
in a timely manner.

 

Section 3.23.         Third Party Representations. Each of the representations
and the warranties made by Sponsor and Guarantor in the other Loan Documents (if
any) are true, complete and correct in all material respects.

 

Section 3.24.         Non-Consolidation Opinion Assumptions. All of the
assumptions made in the Non-Consolidation Opinion, including, but not limited
to, any exhibits attached thereto, are true, complete and correct.

 

Section 3.25.         Federal Reserve Regulations. No part of the proceeds of
the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement, the Security Instrument, the Note or the other Loan Documents.

 

40

 

 

Section 3.26.         Investment Company Act.         Borrower is not (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or (c)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

Section 3.27.         Fraudulent Conveyance. Borrower (a) has not entered into
the Loan or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

 

Section 3.28.         Embargoed Person. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any transfers
of interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower, Sponsor or Guarantor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or country
which is a sanctioned person, entity or country under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder (including regulations
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury and the Specially Designated Nationals List
maintained by OFAC) with the result that the investment in Borrower, Sponsor
and/or Guarantor, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loan made by Lender is in violation of Applicable Law
(“Embargoed Person”); (b) unless expressly waived in writing by Lender, no
Embargoed Person has any interest of any nature whatsoever in Borrower, Sponsor
or Guarantor, as applicable, with the result that the investment in Borrower,
Sponsor and/or Guarantor, as applicable (whether directly or indirectly), is
prohibited by Applicable Law or the Loan is in violation of Applicable Law; and
(c) to the best knowledge of Borrower, none of the funds of Borrower, Sponsor or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Sponsor and/or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Applicable Law or the Loan is
in violation of Applicable Law. Borrower covenants and agrees that in the event
Borrower receives any notice that Borrower, Sponsor or Guarantor (or any of
their respective beneficial owners, affiliates or participants) or any Person
that has an interest in the Property is designated as an Embargoed Person,
Borrower shall immediately notify Lender in writing. At Lender’s option, it
shall be an Event of Default hereunder if Borrower, Guarantor, Sponsor or any
other party to the Loan is designated as an Embargoed Person.

 

41

 

 

Section 3.29.         Patriot Act. All capitalized words and phrases and all
defined terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October
26, 2001) and in other statutes and all orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act (collectively referred
to in this Section only as the “Patriot Act”) are incorporated into this
Section. Borrower hereby represents and warrants that Borrower, Sponsor and
Guarantor and each and every Person affiliated with Borrower, Sponsor and/or
Guarantor or that to Borrower’s knowledge has an economic interest in Borrower,
or, to Borrower’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in the Property or will
participate, in any manner whatsoever, in the Loan, is: (i) in full compliance
with all applicable requirements of the Patriot Act and any regulations issued
thereunder; (ii) operated under policies, procedures and practices, if
applicable, that are in compliance with the Patriot Act and available to Lender
for Lender’s review and inspection during normal business hours and upon
reasonable prior notice; (iii) not in receipt of any notice from the Secretary
of State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the Patriot Act; (iv) not a person who has been determined by competent
authority to be subject to any of the prohibitions contained in the Patriot Act;
and (v) not owned or controlled by or now acting and or will in the future act
for or on behalf of any person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower, Sponsor or Guarantor (or
any of their respective beneficial owners, affiliates or participants) or any
Person that has an interest in the Property is indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Borrower shall immediately notify Lender. At Lender’s
option, it shall be an Event of Default hereunder if Borrower, Guarantor,
Sponsor or any other party to the Loan is indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering.

 

Section 3.30.         Organizational Chart. The organizational chart attached as
Schedule III hereto, relating to Borrower and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof.

 

Section 3.31.         Bank Holding Company. Borrower is not a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

 

42

 

 

Section 3.32.         No Breach of Fiduciary Duty. No Person currently owning a
direct or indirect equity ownership interest in Borrower (nor any past or
current affiliate of such Person), has breached any fiduciary duty owed by such
Person to any other Person now or previously owning a direct or indirect equity
ownership interest in Borrower or in any other prior owner of the Property.

 

Section 3.33.         Property Document Representations.         Each Property
Document is in full force and effect and neither Borrower nor, to Borrower’s
knowledge, any other party to any Property Document, is in default thereunder,
and to the best of Borrower’s knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. Except as set forth on Schedule IV hereof or as otherwise disclosed
to Lender in writing, no Property Document has been modified, amended or
supplemented.

 

Section 3.34.         No Change in Facts or Circumstances.

 

All information submitted by Borrower, Guarantor or Sponsor to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower, Sponsor and/or Guarantor in this
Agreement or in the other Loan Documents, are accurate, complete and correct in
all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
would otherwise have a Material Adverse Effect.

 

Section 3.35.         Perfection of Accounts. Borrower hereby represents and
warrants to Lender that:

 

(a)          This Agreement, together with the other Loan Documents, create a
valid and continuing security interest (as defined in the Uniform Commercial
Code) in the Accounts in favor of Lender, which security interest is prior to
all other liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from Borrower. Other than in connection with
the Loan Documents and except for Permitted Encumbrances, Borrower has not sold
or otherwise conveyed the Accounts; and

 

(b)          The Accounts constitute “deposit accounts” or “securities accounts”
within the meaning of the Uniform Commercial Code, as set forth in the Cash
Management Agreement.

 

Section 3.36.         Ground Lease.

 

Borrower hereby represents and warrants to Lender the following with respect to
the Ground Lease:

 

(a)          Recording; Modification. A memorandum of the Ground Lease has been
duly recorded. The Ground Lease permits the interest of Borrower to be
encumbered by the Security Instrument and does not restrict the use of the
Property in a manner that would adversely affect the security provided by the
Security Instrument. As of the date hereof, there are no other amendments,
modifications, assumptions or assignments of the Ground Lease not heretofore
delivered to Lender. The Ground Lease may not be canceled, terminated,
surrendered, modified or amended without the prior written consent of Lender and
any such action without such consent shall not be binding on Lender.

 

43

 

 

(b)          No Liens. Except for the Permitted Encumbrances, Borrower’s
interest in the Ground Lease is not subject to any liens or encumbrances
superior to, or of equal priority with, the related Security Instrument other
than the ground lessor’s related fee interest. To Borrower’s actual knowledge
after due inquiry, except for the Permitted Encumbrances, there is no lien
encumbering the ground lessor’s fee interest, and the Ground Lease shall remain
prior to any lien upon the related fee interest that may hereafter be granted.

 

(c)          Ground Lease Assignable; Leasehold Mortgage. Borrower’s interest in
the Ground Lease is assignable to Lender upon notice to, but without the consent
of, the ground lessor (or, if any such consent is required, it has been obtained
prior to the Closing Date). The Ground Lease is further assignable by Lender,
its successors and assigns without the consent of the ground lessor. The Ground
Lease permits the interest of the lessee thereunder to be encumbered by a
leasehold mortgage and contains no restrictions on the identity of a leasehold
mortgagee.

 

(d)          Default.  As of the date hereof, to the actual knowledge of
Borrower after due inquiry, (i) the Ground Lease is in full force and effect,
(ii) no default has occurred under the Ground Lease and (iii) there is no
existing condition which, but for the passage of time or the giving of notice,
could result in a default under the terms of the Ground Lease.

 

(e)          Notice.  The Ground Lease, or estoppel letters received by Lender
from the ground lessor, requires the ground lessor to give notice of any default
by Borrower to Lender. The Ground Lease, or estoppel letters received by Lender
from the ground lessor, further provides that notice of termination given under
the Ground Lease is not effective against Lender unless a copy of the notice has
been delivered to Lender in the manner described in the Ground Lease.

 

(f)          Cure.  Lender is permitted the opportunity (including, where
necessary, sufficient time to gain possession of the interest of the applicable
Borrower under the Ground Lease) to cure any default under the Ground Lease,
which is curable after the receipt of notice of any of the default before the
ground lessor thereunder may terminate the Ground Lease.

 

(g)          New Lease. The Ground Lease requires the ground lessor to enter
into a new lease with Lender upon termination of the Ground Lease for any
reason, including rejection of the Ground Lease in a bankruptcy proceeding.

 

(h)          Subleasing.  The Ground Lease does not impose any restrictions on
subleasing.

 

44

 

 

(i)          Insurance Proceeds. Under the terms of the Ground Lease and the
Security Instrument, taken together, any related insurance and condemnation
proceeds will be applied either to the repair or restoration of all or part of
the applicable Individual Property, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon.

 

(j)          Term. The Ground Lease has a term which extends approximately five
(5) years following the Maturity Date. The Ground Lease does not provide for any
extension options.

 

(k)          Outstanding Principal Amount of Bonds. The outstanding
principal amount due and owing on the Bonds, as of the date hereof, is
$4,518,696.00, which such amount may not be increased under any circumstances.

 

Section 3.37.         Guarantor and Sponsor Representations. Borrower hereby
represents and warrants that, as of the date hereof, the representations and
warranties set forth in Sections 3.1 through 3.8, 3.12, 3.18, 3.21, 3.23, 3.27,
3.28, 3.29, 3.32, and 3.34 above are true and correct with respect to Guarantor
and Sponsor, as the same are applicable to such party. Wherever the term
“Borrower” is used in each of the foregoing Subsections it shall be deemed to be
“Guarantor” and “Sponsor”, with respect to each such party.

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE 4

BORROWER COVENANTS

 

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

Section 4.1.          Existence. Each Borrower will continuously maintain (a)
its existence and shall not dissolve or permit its dissolution, (b) its rights
to do business in the applicable State and (c) its franchises and trade names,
if any.

 

Section 4.2.          Applicable Law.

 

(a)          Borrower shall promptly comply and shall cause the Property to
comply in all material respects with all Applicable Law affecting the Borrower
and the Property, or the use thereof, including, without limitation, all
Environmental Laws and Applicable Law relating to OFAC, Embargoed Persons and
the Patriot Act.

 

45

 

 

(b)          Borrower shall from time to time, upon Lender’s written request,
but no more than one (1) time during any twelve (12) month period (provided, no
Event of Default has occurred and is continuing), provide Lender with evidence
reasonably satisfactory to Lender that the Property complies with all Applicable
Law or is exempt from compliance with Applicable Law.

 

(c)          Borrower shall give prompt notice to Lender of the receipt by
Borrower of any written notice related to a violation of any Applicable Law and
of the commencement of any proceedings or investigations which relate to
compliance with Applicable Law.

 

(d)          After prior written notice to Lender, Borrower, at its own expense,
may contest (or permit to be contested) by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
validity of any Applicable Law, the applicability of any Applicable Law to
Borrower or any Individual Property or any alleged violation of any Applicable
Law, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be permitted by and
conducted in accordance with all Applicable Law; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall
promptly upon final determination thereof comply with (or cause compliance with)
any such Applicable Law determined to be valid or applicable or cure any
violation of any Applicable Law; (v) such proceeding shall suspend the
enforcement of the contested Applicable Law against Borrower or the Property;
and (vi) Borrower shall furnish (or cause to be furnished) such security as may
be required in the proceeding, or as may be requested by Lender, to insure
compliance with such Applicable Law, together with all interest and penalties
payable in connection therewith. Lender may apply any such security or part
thereof, as necessary to cause compliance with such Applicable Law at any time
when, in the judgment of Lender, the validity, applicability or violation of
such Applicable Law is finally established or the applicable Individual Property
(or any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

 



46

 

 

Section 4.3.          Maintenance and Use of Property. Borrower shall cause the
Property to be maintained in a good and safe condition and repair in all
material respects. The Improvements and the Personal Property shall not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property) without the consent of Lender or as otherwise permitted
pursuant to Section 4.21 hereof. Borrower shall promptly repair, replace or
rebuild any part of the Property which may be destroyed by any casualty, or
become damaged, worn or dilapidated or which may be affected by any proceeding
of the character referred to in Section 3.13 hereof and shall complete and pay
for any structure at any time in the process of construction or repair on the
Land. Borrower shall not initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof; provided, however, Borrower shall have no
obligation to prosecute the Restoration of the Property if Net Proceeds are not
made available to Borrower for such purpose; provided, however, Borrower shall
be obligated to repair the Property to the extent necessary (i) to protect life
and safety at the Property and (ii) to return the Property to a condition where
the Property is deemed an architectural whole whereby access to any portion of
the Property is not impaired and the shell of the Improvements is fully complete
and closed. If under applicable zoning provisions the use of all or any portion
of the Property is or shall become a nonconforming use, Borrower will not cause
or permit the nonconforming use to be discontinued or the nonconforming
Improvement to be abandoned without the express written consent of Lender.

 

Section 4.4.          Waste. Borrower shall not commit (or permit to be
committed) or suffer (or permit to be suffered) any waste of the Property or
make any change in the use of the Property which will in any way materially
increase the risk of fire or other hazard arising out of the operation of the
Property, or take (or permit to be taken) any action that might invalidate or
give cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security
for the Loan. Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Property, regardless of
the depth thereof or the method of mining or extraction thereof.

 

Section 4.5.          Taxes and Other Charges.

 

(a)          Borrower shall pay all Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Property or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to
directly pay Taxes and Other Charges shall be suspended for so long as Borrower
complies with the terms and provisions of Section 8.6 hereof. Upon Lender’s
request, Borrower shall furnish to Lender receipts for the payment of the Taxes
and the Other Charges prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish (or permit to be
furnished) such receipts for payment of Taxes and Other Charges in the event
that such Taxes and Other Charges have been paid by Lender pursuant to Section
8.6 hereof). Borrower shall not suffer and shall promptly cause to be paid and
discharged any lien or charge whatsoever which may be or become a lien or charge
against the Property, and shall promptly pay for all utility services provided
to the Property.

 

47

 

 

(b)          After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all Applicable Law; (iii) neither the applicable Individual Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause to be paid) the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Individual Property; and (vi) Borrower shall furnish (or caused to be furnished)
such security as may be required in the proceeding, or deliver to Lender such
reserve deposits as may be requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon.
Lender may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or the applicable Individual
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the lien
of the Security Instrument being primed by any related lien.

 

Section 4.6.          Litigation. Borrower shall give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened in
writing against Borrower which might have a Material Adverse Effect.

 

Section 4.7.          Access to Property. Subject to the rights of any Tenant
under any Lease, Borrower shall permit agents, representatives and employees of
Lender to inspect the Property or any part thereof at reasonable hours upon
reasonable advance notice.

 

Section 4.8.          Notice of Default. Borrower shall promptly advise Lender
of any material adverse change in Borrower’s, Sponsor’s and/or Guarantor’s
condition (financial or otherwise) or of the occurrence of any Default or Event
of Default of which Borrower has actual knowledge.

 

Section 4.9.          Cooperate in Legal Proceedings. Borrower shall cooperate
fully with Lender with respect to any proceedings before any court, board or
other Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instrument or the other Loan Documents and, in connection therewith, permit
Lender, at Lender’s election, to participate in any such proceedings.

 

Section 4.10.         Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision to be
observed and performed by Borrower under this Agreement, the Security
Instrument, the Note and the other Loan Documents and any other agreement or
instrument affecting or pertaining to the Property and any amendments,
modifications of changes thereto.

 

Section 4.11.         Awards. Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by Lender
of the expense of an appraisal on behalf of Borrower in case of a Casualty or
Condemnation affecting the Property or any part thereto) out of such Awards or
Insurance Proceeds.

 

48

 

 

Section 4.12.         Books and Records.

 

(a)          Borrower shall keep adequate books and records of account in
accordance with an Approved Accounting Method, and furnish (or cause to be
furnished) to Lender:

 

(i)          quarterly (and if required by Lender, monthly) certified rent rolls
(in the form approved by Lender in connection with the closing of the Loan) and
tenant sales reports (if applicable) for each Individual Property, each signed
and dated by a Responsible Officer of Borrower, within ten (10) days after the
end of each calendar month upon Lender’s request, or forty-five (45) days after
the end of each calendar quarter, as applicable;

 

(ii)         quarterly (and, if required by Lender, monthly) operating
statements of each Individual Property, prepared and certified by a Responsible
Officer of Borrower, on a consolidated basis, in the form required by Lender,
detailing the revenues received and the expenses incurred, within ten (10) days
after the end of each calendar month upon Lender’s request or forty-five (45)
days after the end of each calendar quarter, as applicable;

 

(iii)        an annual balance sheet, profit and loss statement, statement of
cash flow of Borrower prepared on a consolidated basis with Sponsor, by an
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, within ninety (90) days after the close of each fiscal
year of Borrower;

 

(iv)        an annual operating statement of each Individual Property, prepared
and certified by a Responsible Officer of Borrower, on a consolidated basis, in
the form required by Lender, detailing the revenues received, the expenses
incurred and containing appropriate year-to-date information, within ninety (90)
days after the close of each fiscal year of Borrower;

 

(v)         by no later than December 15 of each calendar year upon the
occurrence and during the continuance of a Cash Trap Event Period, an annual
operating budget for the next succeeding calendar year presented on a monthly
basis consistent with the annual operating statement described above for each
Individual Property, including cash flow projections for the upcoming year and
all proposed capital replacements and improvements, which such budget shall not
take effect until approved by Lender (each such annual budget, individually
and/or collectively, as the context may require, an “Annual Budget”). Upon the
occurrence and during the continuance of any Cash Trap Event Period, Lender
shall have the right to approve each Annual Budget;

 

(vi)        [intentionally omitted];

 

49

 

 

(vii)       to the extent applicable with respect to each Individual Property,
by no later than ten (10) days after and as of the end of each calendar month if
required by Lender, and thereafter by no later than forty-five (45) days after
and as of the end of each calendar quarter, a summary report containing each of
the following with respect to each Individual Property for the most recently
completed calendar month or quarter (as applicable): (A) aggregate sales by
tenants under Leases or other occupants of the applicable Individual Property,
both on an actual (or to the extent such information is not provided by such
tenants or occupants, Borrower’s best estimate) and on a comparable store basis,
(B) rent per square foot payable by each such tenant or occupant, (C) aggregate
occupancy of the applicable Individual Property by anchor space and in-line
store space and (D) a tenant aging and receivables report; and

 

(viii) the Officer’s Certificate required pursuant to Section 5.3 hereof.

 

(b)          To the extent applicable with respect to each Individual Property,
upon request from Lender, Borrower shall furnish in a timely manner to Lender:

 

(i)          a property management report for each Individual Property, showing
the number of inquiries made and/or rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender, in reasonable detail and certified by a Responsible Officer
of Borrower to be true and complete, but no more frequently than quarterly; and

 

(ii)         an accounting of all security deposits held in connection with any
Lease of any part of the Property, including the name and identification number
of the accounts in which such security deposits are held, the name and address
of the financial institutions in which such security deposits are held and the
name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to obtain information regarding such
accounts directly from such financial institutions.

 

(c)          Within ten (10) days of Lender’s request, Borrower shall furnish
Lender (and shall cause Sponsor and/or Guarantor to furnish to Lender) with such
other additional financial or management information as may, from time to time,
be reasonably required by Lender in form and substance satisfactory to Lender.
Borrower shall furnish to Lender and its agents convenient facilities for the
examination and audit of any such books and records at any reasonable time from
time to time during business hours upon reasonable advance notice.

 

(d)          Borrower agrees that all financial statements and other items
required to be delivered to Lender pursuant to this Section 4.12 (each a
“Required Financial Item” and collectively, the “Required Financial Items”)
shall: (i) be complete and correct in all material respects; (ii) present fairly
the financial condition of the party; (iii) disclose all liabilities that are
required to be reflected or reserved against; and (iv) be prepared (A) in
hardcopy and electronic formats and (B) in accordance with the Approved
Accounting Method. Borrower shall be deemed to warrant and represent that, as of
the date of delivery of any such financial statement, there has been no material
adverse change in financial condition, nor have any assets or properties been
sold, transferred, assigned, mortgaged, pledged or encumbered since the date of
such financial statement except as disclosed by Borrower in a writing delivered
to Lender. Borrower agrees that all Required Financial Items shall not contain
any misrepresentation or omission of a material fact. 

 

50

 

 

(e)          Borrower agrees to cause Guarantor to comply with the reporting
requirements set forth in Section 10 of the Guaranty.

 

Section 4.13.         Estoppel Certificates.

 

(a)          After written request by Lender, Borrower, within twenty (20) days
of such request, shall furnish Lender or any proposed assignee with a statement,
duly acknowledged and certified, setting forth (i) the original principal amount
of the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid, (vi)
that, except as provided in such statement, no Event of Default exists, (vii)
that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the best knowledge of Borrower,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of security deposits held by Borrower under each
Lease and that such amounts are consistent with the amounts required under each
Lease, and (xiii) as to any other matters reasonably requested by Lender and
reasonably related to the Leases, the obligations created and evidenced hereby
and by the Security Instrument or the Property.

 

(b)          Borrower shall use its best efforts to deliver to Lender, promptly
upon request, duly executed estoppel certificates from any one or more Tenants
(and related lease guarantors) as required by Lender either (i) in substantially
the same form as required pursuant to the applicable Lease or (ii) attesting to
such facts regarding the Lease as Lender may require, including, but not limited
to, attestations that each Lease covered thereby is in full force and effect
with no defaults thereunder on the part of any party, that none of the Rents
have been paid more than one month in advance, except as security, and that the
lessee claims no defense or offset against the full and timely performance of
its obligations under the Lease.

 

(c)          In connection with a Secondary Market Transaction in connection
with the Loan (or any portion thereof or interest therein), at Lender’s written
request, Borrower shall provide an estoppel certificate to any Investor or any
prospective Investor in such form, substance and detail as Lender, such Investor
or prospective Investor may require.

 

51

 

 

(d)          Borrower shall deliver to Lender, upon request, estoppel
certificates from each party under the Property Documents in form and substance
reasonably acceptable to Lender.

 

Section 4.14.         Leases and Rents.

 

(a)          All Leases and all renewals of Leases executed after the date
hereof shall (i) provide for rental rates comparable to existing local market
rates for similar properties, if available, (ii) be on commercially reasonable
terms with unaffiliated, third parties (unless otherwise consented to by
Lender), (iii) provide that such Lease is subordinate to the Security Instrument
and that the lessee will attorn to Lender and any purchaser at a foreclosure
sale, (iv) not contain any terms which would have a Material Adverse Effect and
(v) shall be subject to Lender’s prior written approval as provided herein.
Borrower shall not, without the prior written consent of Lender, grant any
approval under (or permit any approval to be deemed granted under), permit any
sublease of, enter into, enter into any agreement with respect to (including,
without limitation, any non-disturbance agreement), renew, extend, amend,
modify, permit any assignment of, waive any provisions of (other than a waiver
of immaterial provisions that do not have a Material Adverse Effect), release
any party to, terminate, exercise any recapture or enforcement rights with
respect to (including, without limitation, any exercise of rights after a Tenant
default), reduce rents under, accept a surrender of space under, or shorten the
term of, in each case, any Lease. Notwithstanding the foregoing or anything
contained herein to the contrary, Borrower may enter into one or more subleases
at any Individual Property, without Lender’s consent, provided, that (i) the
applicable Tenant remains fully liable under the terms of the applicable Lease,
(ii) the aggregate subleases at an Individual Property do not exceed forty-nine
percent (49%) of the total rentable area of the applicable Individual Property,
and (iii) there is no downgrade, withdrawal or qualification of the long term
unsecured debt rating of the applicable Tenant below its long term unsecured
debt rating as of the date hereof. Further, notwithstanding the foregoing or
anything contained herein to the contrary, the prior written consent of Lender
shall not be required in connection with an amendment or modification of any
Lease, if such amendment or modification is immaterial and Borrower furnishes
Lender with a copy of the same after execution thereof.

 

(b)          Borrower (i) shall observe and perform the obligations imposed upon
the lessor under the Leases in all material respects in a commercially
reasonable manner; (ii) shall enforce the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed in a commercially reasonable manner, provided, however, Borrower shall
not terminate or accept a surrender of a Lease without Lender’s prior approval;
(iii) shall not collect any of the Rents more than one (1) month in advance
(other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); and (v) shall hold all security deposits under all Leases in
accordance with Applicable Law. Upon request, Borrower shall furnish Lender with
executed copies of all Leases.

 

52

 

 

(c)          Notwithstanding anything contained herein to the contrary, Borrower
shall not willfully withhold from Lender any information regarding renewal,
extension, amendment, modification, waiver of provisions of, termination, rental
reduction of, surrender of space of, or shortening of the term of, any Lease
during the term of the Loan. Borrower further agrees to provide Lender with
written notice of a Tenant “going dark” under such Tenant’s Lease within five
(5) Business Days after such Tenant “goes dark” and Borrower’s failure to
provide such notice shall constitute an Event of Default.

 

(d)          Borrower shall notify Lender in writing, within two (2) Business
Days following receipt thereof, of Borrower’s receipt of any termination fee or
payment (“Lease Payment”) paid by any Tenant under any Lease in consideration of
any termination, modification or amendment or settlement of any Lease or any
release or discharge of any Tenant under any Lease from any obligation
thereunder (a “Lease Payment Event”). Borrower further covenants and agrees that
(i) Borrower shall hold any such Lease Payment in trust for the benefit of
Lender and (ii) (A) in the event such Lease Payment is less than $100,000 and
such Lease Payment Event does not have a Material Adverse Effect, such Lease
Payment shall be payable to Borrower or (B) in the event such Lease Payment
equals or exceeds $100,000 or such Lease Payment Event has a Material Adverse
Effect, such Lease Payment shall be placed by Borrower in reserve with Lender,
to be disbursed by Lender for tenant improvement and leasing commission costs
with respect to the Property and/or for payment of the Debt or otherwise in
connection with the Loan and/or the Property, as so determined by Lender, in its
sole discretion.

 

(e)          If Borrower shall default in the performance or observance of any
term, covenant or condition of any Lease and shall fail to cure the same prior
to the expiration of any applicable cure period provided thereunder, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants and conditions of such Lease on the part of Borrower to be
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under such Lease shall be kept unimpaired and free from
default. If any party to any Lease shall deliver to Lender a copy of any notice
of default under such Lease, such notice shall constitute full protection to
Lender for any action taken or omitted to be taken by Lender, in good faith, in
reliance thereon.

 

(f)          Notwithstanding anything to the contrary contained herein, to the
extent Lender’s prior approval is required for any leasing matters set forth in
this Section 4.14, Lender shall have ten (10) Business Days from receipt of
written request and all required information and documentation relating thereto
in which to approve or disapprove such matter, provided that such request to
Lender is marked in bold lettering with the following language: “LENDER’S
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER”
and the envelope containing the request must be marked “PRIORITY”. In the event
that Lender fails to respond to the leasing matter in question within such time,
Lender’s approval shall be deemed given for all purposes. Borrower shall provide
Lender with such information and documentation as may be reasonably required by
Lender, including, without limitation, lease comparables and other market
information as reasonably required by Lender.

 

53

 

 

(g)          In the event of any conflict or inconsistency between the terms and
provisions of this Section 4.14 and the balance of the provisions hereof and/or
any of the other Loan Documents, the terms and conditions set forth in this
Section 4.14 shall control and be binding.

 

Section 4.15.         Management Agreement.

 

(a)          Borrower shall (i) diligently perform, observe and enforce all of
the terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed, observed and enforced to the end that all things shall
be done which are necessary to keep unimpaired the rights of Borrower under the
Management Agreement and (ii) promptly notify Lender of the giving of any notice
to Borrower of any default by Borrower in the performance or observance of any
of the terms, covenants or conditions of the Management Agreement on the part of
Borrower to be performed and observed and deliver to Lender a true copy of each
such notice. Without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Borrower shall not surrender the
Management Agreement, consent to the assignment by Manager of its interest under
the Management Agreement, or terminate or cancel the Management Agreement or
modify, change, supplement, alter or amend the Management Agreement, in any
respect, either orally or in writing, and Borrower hereby assigns to Lender as
further security for the payment of the Debt and for the performance and
observance of the terms, covenants and conditions of this Agreement, all the
rights, privileges and prerogatives of Borrower to surrender the Management
Agreement or to terminate, cancel, modify, change, supplement, alter or amend
the Management Agreement in any respect, and any such surrender of the
Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement without the
prior consent of Lender shall be void and of no force and effect. If Borrower
shall default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Management Agreement shall be kept unimpaired and free from
default. Lender and any person designated by Lender shall have, and are hereby
granted, the right to enter upon the Property at any time and from time to time
for the purpose of taking any such action. If Manager shall deliver to Lender a
copy of any notice sent to Borrower of default under the Management Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Borrower shall
notify Lender if Manager sub-contracts to a third party or an affiliate any or
all of its management responsibilities under the Management Agreement. Borrower
shall, from time to time, use its best efforts to obtain from Manager under the
Management Agreement such certificates of estoppel with respect to compliance by
Borrower with the terms of the Management Agreement as may be requested by
Lender. Borrower shall exercise each individual option, if any, to extend or
renew the term of the Management Agreement upon demand by Lender made at any
time within one (1) year of the last day upon which any such option may be
exercised. Any sums expended by Lender pursuant to this paragraph shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Security Instrument and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.

 

54

 

 

(b)          Without limitation of the foregoing, if the Management Agreement is
terminated pursuant to the Assignment of Management Agreement or for any other
reason, then Lender, at its option, may require Borrower to engage, in
accordance with the terms and conditions set forth in the Assignment of
Management Agreement, a new manager (the “New Manager”) to manage the applicable
Individual Property, which such New Manager shall be a Qualified Manager. New
Manager shall be engaged by Borrower pursuant to a written management agreement
that complies with the terms hereof and of the Assignment of Management
Agreement and is otherwise satisfactory to Lender in all respects. New Manager
and Borrower shall execute an Assignment of Management Agreement in the form
then used by Lender. To the extent that such New Manager is an Affiliated
Manager, Borrower’s engagement of such New Manager shall be subject to
Borrower’s delivery to Lender of a New Non-Consolidation Opinion with respect to
such New Manager and new management agreement.

 

Section 4.16.         Payment for Labor and Materials.

 

(a)          Subject to Section 4.16(b), Borrower will promptly pay when due all
bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with the Property (any such bills and costs, a “Work
Charge”) and never permit to exist in respect of the Property or any part
thereof any lien or security interest, even though inferior to the liens and the
security interests hereof, and in any event never permit to be created or exist
in respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests created hereby and
by the Security Instrument, except for the Permitted Encumbrances.

 

55

 

 

(b)          After prior written notice to Lender, Borrower, at its own expense,
may contest (or permit to be contested) by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
validity of any Work Charge, the applicability of any Work Charge to Borrower or
to any Individual Property or any alleged non-payment of any Work Charge and
defer paying the same, provided that (i) no Event of Default has occurred and is
continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all Applicable Law; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower
shall promptly upon final determination thereof pay (or cause to be paid) any
such contested Work Charge determined to be valid, applicable or unpaid; (v)
such proceeding shall suspend the collection of such contested Work Charge from
the Property or Borrower shall have paid the same (or shall have caused the same
to be paid) under protest; and (vi) Borrower shall furnish (or cause to be
furnished) such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure payment of such Work Charge, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security or part thereof, as necessary to pay for such Work
Charge at any time when, in the judgment of Lender, the validity, applicability
or non-payment of such Work Charge is finally established or the applicable
Individual Property (or any part thereof or interest therein) shall be in
present danger of being sold, forfeited, terminated, cancelled or lost.

 

Section 4.17.         Performance of Other Agreements. Borrower shall observe
and perform each and every term to be observed or performed by Borrower pursuant
to the terms of any agreement or recorded instrument affecting or pertaining to
the Property, or given by Borrower to Lender for the purpose of further securing
the Debt and any amendments, modifications or changes thereto.

 

Section 4.18.         Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

Section 4.19.         ERISA

 

(a)          Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

 

(b)          Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan as requested by Lender in its reasonable discretion, that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, or other
retirement arrangement, which is subject to Title I of ERISA or Section 4975 of
the IRS Code, or a “governmental plan” within the meaning of Section 3(32) of
ERISA; (ii) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (iii) one or more
of the following circumstances is true:

 

(A)         Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. § 2510.3 101(b)(2);

 

(B)         Less than 25 percent of each outstanding class of equity interests
in Borrower are held by “benefit plan investors” within the meaning of 29
C.F.R.§ 2510.3 101(f)(2), as modified by § 3(42) of ERISA, disregarding the
value of any equity interests in Borrower held by (I) a Person (other than a
benefit plan investor) who has discretionary authority or control with respect
to the assets of Borrower, (II) any Person who provides investment advice for a
fee (direct or indirect) with respect to the assets of Borrower, or (III) any
affiliate of a Person described in the immediately preceding clause (I) or
(II); 

 

56

 

  

(C)         Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R § 2510.3 101(c) or (e) or an
investment company registered under The Investment Company Act of 1940; or

 

(D)         The assets of Borrower are not otherwise “plan assets” of one or
more “employee benefit plans” (as defined in Section 3(3) of ERISA) subject to
Title I of ERISA, within the meaning of 29 C.F.R. § 2510.3-101.

 

Section 4.20.         No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of any Individual Property with (a) any other real
property constituting a tax lot separate from the applicable Individual
Property, or (b) any portion of the applicable Individual Property which may be
deemed to constitute personal property, or any other procedure whereby the lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the applicable Individual Property.

 

Section 4.21.         Alterations. Lender’s prior approval (which approval shall
not be unreasonably withheld, conditioned, or delayed) shall be required in
connection with any alterations to any Improvements (a) that may have a Material
Adverse Effect, (b) the cost of which (including any related alteration,
improvement or replacement) is reasonably anticipated to exceed the Alteration
Threshold or (c) that are structural in nature, (1) except for alterations or
tenant improvements being made expressly pursuant to existing Leases that have
been reviewed and approved by Lender and (2) excluding any immaterial structural
alterations to any Improvements. If the total unpaid amounts incurred and to be
incurred with respect to any alterations to the Improvements shall at any time
exceed the Alteration Threshold, Borrower shall promptly deliver (or cause to be
delivered) to Lender as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (i) cash, (ii) U.S. Obligations, (iii) other securities
acceptable to Lender, or (iv) a completion bond acceptable to Lender. Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold. All alterations to any Improvements shall be made
lien-free and in a good and workmanlike manner in accordance with all Applicable
Laws.

 

57

 

 

Section 4.22. Property Documents Covenants. Borrower agrees that without the
prior consent of Lender, Borrower will not enter into any new Property Document
or execute modifications to any existing Property Document if such new Property
Document or such modifications will have a Material Adverse Effect. Borrower
shall enforce, shall comply with, and shall use commercially reasonable efforts
to cause each of the parties to each Property Document to comply with all of the
terms and conditions contained in such Property Document.

 

Section 4.23.         Ground Lease.

 

(a)          Borrower shall (i) pay (or cause to be paid) all rents, additional
rents and other sums required to be paid by Borrower, as tenant under and
pursuant to the provisions of the Ground Lease, (ii) diligently perform and
observe all of the terms, covenants and conditions of the Ground Lease on the
part of Borrower, as tenant thereunder, to be performed and observed, (iii)
promptly notify Lender of the giving of any written notice by the landlord under
the Ground Lease to Borrower of any default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the Ground Lease on
the part of Borrower, as tenant thereunder, to be performed or observed, and
deliver to Lender a true copy of each such notice within five (5) Business Days
of receipt, and (iv) promptly notify Lender of any bankruptcy, reorganization or
insolvency of the landlord under the Ground Lease or of any notice thereof, and
deliver to Lender a true copy of such notice within five (5) Business Days of
Borrower’s receipt. Borrower shall not, without the prior consent of Lender,
surrender the leasehold estate created by the Ground Lease or terminate or
cancel the Ground Lease or modify, change, supplement, alter or amend the Ground
Lease, either orally or in writing. Borrower hereby assigns to Lender, as
further security for the payment and performance of the obligations and for the
performance and observance of the terms, covenants and conditions of the
Security Instrument, this Agreement and the other Loan Documents, all of the
rights, privileges and prerogatives of Borrower, as tenant under the Ground
Lease, to surrender the leasehold estate created by the Ground Lease or to
terminate, cancel, modify, change, supplement, alter or amend the Ground Lease
in any material respect, and any such surrender of the leasehold estate created
by the Ground Lease or termination, cancellation, modification, change,
supplement, alteration or amendment of the Ground Lease in any material respect
without the prior consent of Lender shall be void and of no force and effect. If
Borrower shall default in the performance or observance of any term, covenant or
condition of the Ground Lease on the part of Borrower, as tenant thereunder, and
shall fail to cure the same prior to the expiration of any applicable cure
period provided thereunder, then, without limiting the generality of the other
provisions of the Security Instrument, this Agreement and the other Loan
Documents, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Ground Lease on the part
of Borrower to be performed or observed on behalf of Borrower, to the end that
the rights of Borrower in, to and under the Ground Lease shall be kept
unimpaired and free from default. If the landlord under the Ground Lease shall
deliver to Lender a copy of any notice of default under the Ground Lease, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. Borrower
shall exercise each individual option, if any, to extend or renew the term of
the Ground Lease upon demand by Lender made at any time not more than one (1)
year prior to, and not less than one (1) month prior to the last day upon which
any such option may be exercised, and Borrower hereby expressly authorizes and
appoints Lender its attorney-in- fact to exercise any such option in the name of
and upon behalf of Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Borrower will not consent to any
mortgage, security deed, lease or other interest on or in the landlord’s
interest in all or any part of the Property, nor will it subordinate or consent
to the subordination of the Ground Lease to any such interest, unless, in each
such case, the written consent of Lender shall have been first had and obtained.

58

 

 



 

Notwithstanding anything contained in the Ground Lease to the contrary, Borrower
shall not further sublet any portion of the Property (other than as permitted
pursuant to Section 4.14 hereof) without prior written consent of Lender. Each
such sublease hereafter made shall provide that (i) in the event of the
termination of the Ground Lease, the sublease shall not terminate or be
terminable by the lessee thereunder; (ii) in the event of any action for the
foreclosure of the Security Instrument, the sublease shall not terminate or be
terminable by the lessee thereunder by reason of the termination of the Ground
Lease unless such lessee is specifically named and joined in any such action and
unless a judgment is obtained therein against such lessee; and (iii) in the
event that the Ground Lease is terminated as aforesaid, the lessee under the
sublease shall attorn to the lessor under the Ground Lease or to the purchaser
at the sale of the Property on such foreclosure, as the case may be. In the
event that any portion of the Property shall be sublet pursuant to the terms of
this subsection, such sublease shall be deemed to be included in the Property.

 

Section 4.24.         Acquisition of Fee Interests.

 

Upon expiration or earlier termination of the Ground Lease, MO Borrower shall be
required to acquire the Missouri Fee Interest (“Fee Interest Acquisition”);
provided, that, in connection therewith, each of the following conditions are
satisfied (i) the applicable Borrower shall provide Lender with at least ten
(10) days prior written notice of the Fee Interest Acquisition, (ii) the
Borrower and, if required by Lender, Guarantor, shall enter into such amendments
or other modifications to the Loan Documents as may be reasonably required by
Lender (which such amendments or modifications shall be limited to such
amendments or modifications as may be reasonably required to add the Missouri
Fee Interest to the definition of “Property” thereunder and otherwise
collateralize the same unless a specific fact or circumstance related to such
Missouri Fee Interest, Borrower, Guarantor, the applicable seller of such
Missouri Fee Interest and/or the Property shall exist and shall reasonably
necessitate additional amendments or modifications to the Loan Documents as
reasonably required by Lender), (iii) the applicable Borrower shall provide
Lender (A) a title search for the applicable Individual Property indicating that
the applicable Individual Property is free from all liens, claims and other
encumbrances other than Permitted Encumbrances and (B) such Title Insurance as
may be reasonably required by Lender, (iv) to the extent that any Tenant has any
interest in the portion of the Property to which the Ground Lease relates, the
applicable Borrower shall provide Lender an Officer’s Certificate certifying
that, after giving effect to the Fee Interest Acquisition and termination of
such Ground Lease, the applicable Lease will remain in full force and effect and
said Tenant will, if applicable, attorn to the applicable Borrower as owner of
the Missouri Fee Interest, (v) the applicable Borrower shall provide Lender with
copies of the documents and/or instruments entered into in connection with the
Fee Acquisition (the “Fee Acquisition Documents”) and such legal opinions and
other physical condition reports, in each case, as may be reasonably required by
Lender (which such opinions shall be limited to the due authorization, authority
and enforceability of any Loan Document amendments entered into in connection
with this Section unless a specific fact or circumstance related to such
Missouri Fee Interest, the applicable Borrower, Guarantor, the applicable seller
of such Missouri Fee Interest and/or the applicable Individual Property shall
exist and shall reasonably necessitate additional opinions required by Lender),
(vi) the applicable Borrower shall provide Lender UCC, judgment, lien,
litigation searches and such other searches as may be reasonably required by
Lender, in each case, with respect to the applicable Borrower, the seller of the
Missouri Fee Interest and the applicable portion of the Property, which such
searches (including, without limitation, the form and results thereof and
jurisdictions searches) shall be reasonably satisfactory to Lender, (vii) the
applicable Borrower shall pay all of its own costs and expenses (including,
without limitation, the sums required to consummate the Fee Interest
Acquisition) and shall pay all of Lender’s reasonable, out-of-pocket costs and
expenses incurred in connection therewith (including, without limitation,
reasonable attorneys’ fees, mortgage or similar taxes and recording fees) and
(xi) the applicable Borrower shall provide Lender an Officer’s Certificate
certifying that, as of the consummation of the Fee Interest Acquisition, the
terms and conditions of this Section 6.6 have been satisfied. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, after
the consummation of any Fee Interest Acquisition in accordance with the terms
and conditions hereof, (i) the defined term “Property” hereunder and under the
other Loan Documents shall be deemed to include the Missouri Fee Interest and
(ii) the applicable Borrower shall have the right, without the prior consent of
Lender, to terminate the Ground Lease to which the Missouri Fee Interest
relates.

 

59

 

 

ARTICLE 5

 

ENTITY COVENANTS

 

Section 5.1.          Single Purpose Entity/Separateness.

 

(a)          Each Borrower has not, and, for so long as the Debt remains
outstanding,

will not:

 

(i)          engage in any business or activity other than the ownership,
operation and maintenance of the applicable Individual Property and activities
incidental thereto and, with respect to MO Borrower, the Bonds;

 

(ii)         acquire or own any assets other than (A) the applicable Individual
Property, and (B) with respect to the MO Borrower only, the Bonds, and (C) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of such Individual Property;

 

60

 

 

(iii)        merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

 

(iv)        fail to observe all organizational formalities, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the Applicable Law of the jurisdiction of its organization
or formation, or amend, modify, terminate or fail to comply with the provisions
of its organizational documents;

 

(v)         own any subsidiary, or make any investment in, any Person;

 

(vi)        commingle its assets with the assets of any other Person;

 

(vii)       incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
(C) Permitted Equipment Leases and/or (D) Borrower’s obligations and liabilities
under the Interest Rate Protection Agreement; provided however, the aggregate
amount of the indebtedness described in (B) and (C) shall not exceed at any time
two percent (2%) of the outstanding aggregate Allocated Loan Amounts associated
with the portions of the Property owned by Borrower. No Indebtedness other than
the Debt may be secured (subordinate or pari passu) by the Property;

 

(viii)      fail to maintain all of its books, records, financial statements and
bank accounts separate from those of its affiliates and any constituent party.
Borrower’s assets have not and will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;

 

(ix)         enter into any contract or agreement with any general partner,
member, shareholder, principal or affiliate, except upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;

 

61

 

 

(x)          maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xi)         assume or guaranty the debts of any other Person, hold itself out
to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person, other than in the
context of the cross-collateralization and cross-defaulting of the Loan;

 

(xii)        make any loans or advances to any Person;

 

(xiii)       fail to file its own tax returns (unless prohibited by Applicable
Law from doing so);

 

(xiv)      fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or fail to correct any known misunderstanding regarding its
separate identity;

 

(xv)       fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the applicable Individual Property to do so after the payment of all
operating expenses and Debt Service and shall not require any equity owner to
make additional capital contributions to Borrower);

 

(xvi)      without the unanimous written consent of all of its partners or
members, as applicable, and the consent of each Independent Director (regardless
of whether such Independent Director is engaged at the Borrower or SPE Component
Entity level), (a) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors’ Rights Laws, (b)
seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;

 

(xvii)     fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;

 

(xviii)    fail to pay its own liabilities (including, without limitation,
salaries of its own employees) from its own funds or fail to maintain a
sufficient number of employees in light of its contemplated business operations
(in each case to the extent there exists sufficient cash flow from the
applicable Individual Property to do so);

 

(xix)       acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable; or

 

62

 

 

(xx) violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.

 

(b)          If Borrower is a limited partnership or a limited liability company
(other than an Acceptable LLC), each general partner or managing member (each,
an “SPE Component Entity”) shall be a corporation or an Acceptable LLC (I) whose
sole asset is its interest in Borrower, (II) which has not been and shall not be
permitted to engage in any business or activity other than owning an interest in
Borrower; (III) which has not been and shall not be permitted to incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation); and (IV) which has and will at all times own at least a 0.5% direct
equity ownership interest in Borrower. Each such SPE Component Entity will at
all times comply, and will cause Borrower to comply, with each of the
representations, warranties, and covenants contained in this Article 5 (to the
extent applicable) as if such representation, warranty or covenant was made
directly by such SPE Component Entity. Upon the withdrawal or the disassociation
of an SPE Component Entity from Borrower, Borrower shall immediately appoint a
new SPE Component Entity whose articles of incorporation or organization are
substantially similar to those of such SPE Component Entity and deliver a New
Non-Consolidation Opinion to Lender with respect to the new SPE Component Entity
and its equity owners. As of the date hereof, Borrower is an Acceptable LLC and
an SPE Component Entity is not required so long as Borrower continues to qualify
as an Acceptable LLC.

 

(c)          In the event Borrower or the SPE Component Entity is an Acceptable
LLC, the limited liability company agreement of Borrower or the SPE Component
Entity (as applicable) (the “LLC Agreement”) shall provide that (i) upon the
occurrence of any event that causes the last remaining member of Borrower or the
SPE Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or the SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of Borrower
or the SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), any person acting as Independent Director
of Borrower or the SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or the SPE Component Entity (as applicable) automatically be
admitted to Borrower or the SPE Component Entity (as applicable) as a member
with a 0% economic interest (“Special Member”) and shall continue Borrower or
the SPE Component Entity (as applicable) without dissolution and (ii) Special
Member may not resign from Borrower or the SPE Component Entity (as applicable)
or transfer its rights as Special Member unless (A) a successor Special Member
has been admitted to Borrower or the SPE Component Entity (as applicable) as a
Special Member in accordance with requirements of Delaware or Maryland law (as
applicable) and (B) after giving effect to such resignation or transfer, there
remains at least one (1) Independent Director of the SPE Component Entity or
Borrower (as applicable) in accordance with Section 5.2 below. The LLC Agreement
shall further provide that (i) Special Member shall automatically cease to be a
member of Borrower or the SPE Component Entity (as applicable) upon the
admission to Borrower or the SPE Component Entity (as applicable) of the first
substitute member, (ii) Special Member shall be a member of Borrower or the SPE
Component Entity (as applicable) that has no interest in the profits, losses and
capital of Borrower or the SPE Component Entity (as applicable) and has no right
to receive any distributions of the assets of Borrower or the SPE Component
Entity (as applicable), (iii) pursuant to the applicable provisions of the
limited liability company act of the State of Delaware or Maryland (as
applicable, the “Act”), Special Member shall not be required to make any capital
contributions to Borrower or the SPE Component Entity (as applicable) and shall
not receive a limited liability company interest in Borrower or the SPE
Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind Borrower or the SPE Component Entity (as
applicable) and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPE
Component Entity (as applicable) as Special Member, Special Member shall not be
a member of Borrower or the SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPE Component
Entity (as applicable).

 

63

 

 

(d)          The LLC Agreement shall further provide that, (i) upon the
occurrence of any event that causes the Member to cease to be a member of
Borrower or the SPE Component Entity (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Component Entity (as applicable)
agree in writing (A) to continue Borrower or the SPE Component Entity (as
applicable) and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower or
the SPE Component Entity (as applicable) effective as of the occurrence of the
event that terminated the continued membership of Member in Borrower or the SPE
Component Entity (as applicable), (ii) any action initiated by or brought
against Member or Special Member under any Creditors’ Rights Laws shall not
cause Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) and upon the occurrence of such an event, the
business of Borrower or the SPE Component Entity (as applicable) shall continue
without dissolution, and (iii) each of Member and Special Member waives any
right it might have to agree in writing to dissolve Borrower or the SPE
Component Entity (as applicable) upon the occurrence of any action initiated by
or brought against Member or Special Member under any Creditors’ Rights Laws, or
the occurrence of an event that causes Member or Special Member to cease to be a
member of Borrower or the SPE Component Entity (as applicable).

 

64

 

 

(a)          The organizational documents of each Borrower (to the extent such
Borrower is a corporation or an Acceptable LLC) or the SPE Component Entity, as
applicable, shall provide that at all times there shall be at least one (1) duly
appointed member of its board of directors or managers, as applicable (each, an
“Independent Director”) reasonably satisfactory to Lender who each shall not
have been at the time of each such individual’s initial appointment, and shall
(I) not have been at any time during the preceding five years, and shall not be
at any time while serving as Independent Director, either (i) a shareholder (or
other equity owner) of, or an officer, director (other than in its capacity as
Independent Director), partner, member or employee of, any Borrower or any of
its respective shareholders, partners, members, subsidiaries or affiliates, (ii)
a customer of, or supplier to, or other Person who derives any of its purchases
or revenues from its activities with, any Borrower or any of its respective
shareholders, partners, members, subsidiaries or affiliates, (iii) a Person who
Controls or is under common Control with any such shareholder, officer,
director, partner, member, employee supplier, customer or other Person, or (iv)
a member of the immediate family of any such shareholder, officer, director,
partner, member, employee, supplier, customer or other Person, and (II) be
employed by, in good standing with and engaged by such Borrower in connection
with, in each case, an Approved ID Provider.

 

The organizational documents of each Borrower or the SPE Component Entity (as
applicable) shall further provide that (I) the board of directors or managers of
each Borrower or the SPE Component Entity as applicable, and the constituent
members of such entities (the “Constituent Members”) shall not take any action
which, under the terms of any organizational documents of such Borrower or the
SPE Component Entity as applicable requires the unanimous vote of (1) the board
of directors or managers of such Borrower or the SPE Component Entity as
applicable, or (2) the Constituent Members, unless at the time of such action
there shall be at least one (1) engaged as provided by the terms hereof; (II)
any resignation, removal or replacement of any Independent Director shall not be
effective without two (2) Business Days prior written notice to Lender
accompanied by evidence that the replacement Independent Director satisfies the
applicable terms and conditions hereof and of the applicable organizational
documents; (III) to the fullest extent permitted by applicable law, including
Section 18- 1101(c) of the Act and notwithstanding any duty otherwise existing
at law or in equity, the Independent Director shall consider only the interests
of the Constituent Members and such Borrower and any SPE Component Entity
(including such Borrower’s and any SPE Component Entity’s respective creditors)
in acting or otherwise voting on the matters provided for herein and in such
Borrower’s and SPE Component Entity’s organizational documents (which such
fiduciary duties to the Constituent Members and such Borrower and any SPE
Component Entity (including such Borrower’s and any SPE Component Entity’s
respective creditors), in each case, shall be deemed to apply solely to the
extent of their respective economic interests in such Borrower or SPE Component
Entity (as applicable) exclusive of (x) all other interests (including, without
limitation, all other interests of the Constituent Members), (y) the interests
of other affiliates of the Constituent Members, such Borrower and SPE Component
Entity and (z) the interests of any group of affiliates of which the Constituent
Members, such Borrower or SPE Component Entity is a part)); (IV) other than as
provided in subsection (III) above, the Independent Director shall not have any
fiduciary duties to any Constituent Members, any directors of such Borrower or
SPE Component Entity or any other Person; (V) the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing under applicable
law; and (VI) to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Act, an Independent Director shall not be liable to
such Borrower, SPE Component Entity, any Constituent Member or any other Person
for breach of contract or breach of duties (including fiduciary duties), unless
the Independent Director acted in bad faith or engaged in willful misconduct.

 

65

 

 

Section 5.3.          Compliance Certificate. Upon request from Lender, but no
more than one (1) time during any twelve (12) month period (provided no Event of
Default or Cash Trap Event Period has occurred and is continuing), Borrower
shall provide an Officer’s Certificate certifying as to such Borrower’s
continued compliance with the terms of this Article 5 and the terms of the Cash
Management Agreement.

 

Section 5.4.          Change of Name, Identity or Structure. Borrower shall not
change (or permit to be changed) Borrower’s or the SPE Component Entity’s (a)
name, (b) identity (including its trade name or names), (c) principal place of
business set forth on the first page of this Agreement or, (d) if not an
individual, Borrower’s or the SPE Component Entity’s corporate, partnership or
other structure, without notifying Lender of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Borrower’s or the SPE Component Entity’s structure, without first
obtaining the prior written consent of Lender. Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower or the SPE Component Entity intends to operate the
Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the Property.

 

Section 5.5.          Business and Operations. Borrower will continue to engage
in the businesses now conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property. Borrower will qualify to do business and will remain in good standing
under the laws of the jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of the Property.

 

ARTICLE 6

 

NO SALE OR ENCUMBRANCE

 

Section 6.1.          Transfer Definitions.         For purposes of this Article
6,“Restricted Party” shall mean Borrower, Sponsor, Guarantor, any SPE Component
Entity, any Affiliated Manager, or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of
Borrower, Sponsor, Guarantor, any SPE Component Entity, any Affiliated Manager
or any non-member manager; and a “Sale or Pledge” shall mean a voluntary or
involuntary sale, conveyance, lease, mortgage, grant, bargain, encumbrance,
pledge, assignment, grant of any options with respect to, or any other transfer
or disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) a legal or beneficial interest.

 

66

 

 

Section 6.2.          No Sale/Encumbrance.

 

(a)          Except as otherwise expressly provided in this Agreement, without
the prior written consent of Lender, Borrower shall not cause or permit (i) a
Sale or Pledge of the Property or any part thereof, (ii) a Sale or Pledge of an
interest in any Restricted Party or (iii) any change in Control of Borrower,
Sponsor, Guarantor, any Affiliated Manager, or any change in the direct or
indirect control of the day-to-day operations of the Property (collectively, a
“Prohibited Transfer”), other than pursuant to Leases of space in the
Improvements to Tenants in accordance with the provisions of Section 4.14.

 

(b)          A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to (A) any Leases or any Rents or (B) the Property Documents; (iii) any action
instituted by (or at the behest of) Borrower or its affiliates or consented to
or acquiesced in by Borrower or its affiliates which results in a Property
Document Event; (iv) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (v) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests; (vi)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (vii) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (viii) the removal or the resignation of
Manager (including, without limitation, an Affiliated Manager) other than in
accordance with Section 4.15.

 

67

 

 

Section 6.3.          Permitted Equity Transfers.

 

(a)          Notwithstanding the restrictions contained in this Article 6, the
following equity transfers shall be permitted without Lender’s consent: (i) a
transfer (but not a pledge) by devise or descent or by operation of law upon the
death of a Restricted Party or any member, partner or shareholder of a
Restricted Party, (ii) the transfer (but not the pledge), in one or a series of
transactions, of the stock, partnership interests or membership interests (as
the case may be) in a Restricted Party, (iii) the sale, transfer or issuance of
shares of common stock in any Restricted Party that is or becomes a publicly
traded entity, provided such shares of common stock are listed on the New York
Stock Exchange or another nationally recognized stock exchange (provided, that,
the foregoing provisions of this clause (iii) shall not be deemed to waive,
qualify or otherwise limit Borrower’s obligation to comply (or to cause the
compliance with) the other covenants set forth herein and in the other Loan
Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)), or (iv) subject to Subsection (b) below, a transfer
(but not the pledge) of direct or indirect equity ownership interests in Sponsor
(each, an “ARC III Transfer”); provided, further, that, with respect to the
transfers listed in clauses (i), (ii) and/or (iv) above, (A) Lender shall
receive not less than thirty (30) days prior written notice of such transfers,
except in connection with any transfer of shares in the REIT (defined below) in
connection with the REIT’s redemption program for which reporting is completed
as required pursuant to applicable securities laws, (B) subject to Subsection
(b) below, no such transfers shall result in a change in Control of Sponsor,
Guarantor or Affiliated Manager, (C) after giving effect to such transfers,
Sponsor shall (I) own at least a 51% direct or indirect equity ownership
interest in each of Borrower and any SPE Component Entity; (II) directly or
indirectly Control Borrower and any SPE Component Entity; and (III) directly or
indirectly control the day-to-day operation of the Property, (D) after giving
effect to such transfers, the Property shall continue to be managed by
Affiliated Manager or a New Manager approved in accordance with the applicable
terms and conditions hereof, (E) in the case of the transfer of any direct
equity ownership interests in Borrower or in any SPE Component Entity, such
transfers shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof, (F) in the case of (1) the transfer of the
management of the Property to a new Affiliated Manager in accordance with the
applicable terms and conditions hereof, or (2) the transfer of any direct or
indirect equity ownership interests in any Restricted Party that results in any
Person and its Affiliates owning in excess of forty-nine percent (49%) of the
direct or indirect equity ownership interests in Borrower or in any SPE
Component Entity, such transfers shall be conditioned upon delivery to Lender of
a New Non-Consolidation Opinion addressing such transfer, provided that the same
was not previously delivered pursuant to Section 4.21 hereof, (G) such transfers
shall be conditioned upon Borrower’s ability to, after giving effect to the
equity transfer in question (I) remake the representations contained herein
relating to ERISA, OFAC, and Patriot Act matters (and, upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate containing such
updated representations effective as of the date of the consummation of the
applicable equity transfer) and (II) continue to comply with the covenants
contained herein relating to ERISA OFAC and Patriot Act matters, and (IT) such
transfers shall not cause a Property Document Event. Upon request from Lender,
Borrower shall promptly provide Lender a revised version of the organizational
chart delivered to Lender in connection with the Loan reflecting any equity
transfer consummated in accordance with this Section 6.3.

 

68

 

 

(b)          Notwithstanding the foregoing or anything contained herein to the
contrary, an ARC III Transfer shall only be permitted (without Lender’s consent
and without payment of any fee), provided that the requirements set forth in
Section 6.3(a) above are otherwise satisfied, and provided, further, that the
following conditions are met: (i) no Event of Default shall have occurred and be
continuing, (ii) after giving effect to such transfer, Sponsor shall be
Controlled by one (1) or more Qualified Equityholders and (iii) Lender shall
receive copies of all instruments effectuating such transfer promptly after
giving effect to such transfer.

 

(c)          Replacement Guarantor. Upon the occurrence of an ARC III Transfer,
Borrower (I) may elect to replace Guarantor or (II) shall replace Guarantor if,
as a result of such ARC III Transfer, Guarantor does not own any direct or
indirect equity interests in Borrower, pursuant to the terms hereof with any
Person (“Replacement Guarantor”), provided that Borrower shall only be permitted
to replace such Guarantor if the following conditions are met: (i) such
Replacement Guarantor (A) shall have a net worth (as calculated in accordance
with GAAP) in excess of $50,000,000, (B) shall have Liquidity of no less than
$4,000,000, and (C) shall (x) assume the obligations of Guarantor under the
Guaranty and under the Environmental Indemnity and, in connection therewith,
shall execute, without any cost or expense to Lender, such documents and
agreements as Lender shall reasonably require to evidence and effectuate said
assumption and (y) shall agree in such documents in the foregoing clause (x) to
maintain Liquidity in the minimum amount of $2,000,000 throughout the remainder
of the term of the Loan; (ii) Lender shall have received a due formation,
authorization, execution and enforceability opinion in connection with such
documents and agreements executed by such Replacement Guarantor; and (iii) no
Event of Default shall have occurred and be continuing. Notwithstanding the
foregoing, no Person shall be deemed to be an acceptable Replacement Guarantor
if such Person (or any other Person owned or Controlled by such Person or
Affiliated with such Person) (1) has been, within the last ten (10) years, (y)
subject to any material, uncured event of default in connection with a loan
financing which resulted in litigation or an acceleration of an indebtedness
held by Lender or any other secondary market or institutional lender of similar
size and with similar operations as Lender or (z) the subject of any action or
proceeding under applicable Creditors Rights Laws or (2) any of the principals
or entities which Control such Person or own a material direct or indirect
equity interest in such Person have ever been convicted of a felony.

 

(d)          Permitted REIT Pledge. Notwithstanding the foregoing or anything
contained herein to the contrary, American Realty Capital Trust III, Inc. shall
be permitted to pledge its indirect equity interest in Borrower, as collateral
for unsecured corporate-level lines of credit or other company financing,
provided, that (i) the holder of such debt, and any interest therein, shall be a
Person that is a Qualified Equity Holder, (ii) the debt facility for such pledge
is secured by a pledge of interests in entities having an interest in
substantially all of the properties directly or indirectly owned by American
Realty Capital Trust III, Inc., and (iii) the repayment of the debt facility is
not specifically tied to the cash flow of any Individual Property.

 

(e)          Permitted Conversion to Delaware Statutory Trust. Notwithstanding
the foregoing or anything herein to the contrary, and provided that no Event of
Default has occurred and is continuing, upon thirty (30) days’ written notice to
Lender, each Borrower shall be permitted to convert from a Delaware single
member limited liability company to a Delaware Statutory Trust (a “Conversion”),
at Borrower’s sole cost and expense, provided that the following conditions are
met: 

 



69

 

 

(i)          Lender shall have consented to such Conversion (which consent shall
not be unreasonably withheld, conditioned or delayed);

 

(ii)         the new Borrower (the “New Borrower”) shall be a single purpose
bankruptcy remote entity;

 

(iii)        the organizational documents of the New Borrower shall contain
single purpose entity and bankruptcy remote provisions substantially similar to
those set forth in Article 5 hereof and organizational documents shall otherwise
be acceptable to Lender;

 

(iv)        The Loan Documents shall be amended as required by Lender,
including, but not limited to, an amendment to Article 5 hereof;

 

(v)         the New Borrower shall affirm and ratify the Loan Documents as valid
and binding, including, but not limited to, all representations, warranties and
covenants therein;

 

(vi)        Borrower shall have delivered to Lender, without any cost or expense
to Lender, either (A) such endorsements to the Title Insurance Policy or (B) a
no impact letter from the title company, insuring that fee simple title to the
Property is vested in the New Borrower (subject to Permitted Encumbrances),
hazard insurance endorsements or certificates and other similar materials as
Lender may deem necessary at the time of the Conversion, all in form and
substance satisfactory to Lender;

 

(vii)       if a Management Agreement is in place at the time of such
Conversion, the New Borrower shall assume the obligations of Borrower under any
Management Agreement or provide a new management agreement with a new manager
which meets with the requirements of the terms hereof and assign to Lender as
additional security for the Loan such new management agreement pursuant to an
Assignment of Management Agreement and otherwise reasonably acceptable to
Lender;

 

(viii)      New Borrower shall furnish an opinion of counsel satisfactory to
Lender (A) that New Borrower’s formation documents provide for the matters
described in subparagraphs (i) and (ii) above, (B) that the documents delivered
in connection with the Conversion have been duly authorized, executed and
delivered, and that the Note, the Security Instrument, this Agreement, any
modification agreements and the other Loan Documents are valid, binding and
enforceable against the New Borrower in accordance with their terms, (C) that
the New Borrower has been duly organized, and is validly existing and in good
standing, and (D) with respect to such other matters as Lender may reasonably
request;

 

(ix)         New Borrower shall deliver a New Non-Consolidation Opinion in form,
scope and substance acceptable in all respects to Lender;

 

70

 

 

(x)          New Borrowers shall provide such other documents as Lender may
reasonably require; and

 

(xi)         New Borrowers shall have paid to Lender, concurrently with the
closing of such Conversion all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees and any Rating Agency fees, incurred by
Lender in connection with the Conversion.

 

  Section 6.4.          [Intentionally Omitted.].

 

Section 6.5.          Lender’s Rights. Lender reserves the right to condition
the consent to a Prohibited Transfer requested hereunder upon (a) a modification
of the terms hereof and on assumption of this Agreement and the other Loan
Documents as so modified by the proposed Prohibited Transfer, (b) payment of a
transfer fee of 1% of outstanding principal balance of the Loan and all of
Lender’s expenses incurred in connection with such Prohibited Transfer, (c)
[intentionally omitted], (d) the proposed transferee’s continued compliance with
the covenants set forth in this Agreement, including, without limitation, the
covenants in Article 5, (e) receipt of a New Non-Consolidation Opinion with
respect to the Prohibited Transfer, and/or (f) such other conditions and/or
legal opinions as Lender shall determine in its sole discretion to be in the
interest of Lender. All expenses incurred by Lender shall be payable by Borrower
whether or not Lender consents to the Prohibited Transfer. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Debt immediately due and
payable upon a Prohibited Transfer without Lender’s consent. This provision
shall apply to every Prohibited Transfer, whether or not Lender has consented to
any previous Prohibited Transfer.

 

ARTICLE 7

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 7.1.          Insurance.

 

(a)          Each Borrower shall obtain and maintain, or cause to be obtained
and maintained, insurance for each Borrower and each Individual Property
providing at least the following coverages:

 



71

 



 

(i)          insurance with respect to the Improvements and, if applicable, the
Personal Property insuring against any peril now or hereafter included within
the “Special” or “All Risks” Causes of Loss form (which shall not exclude fire,
lightning, windstorm (including named storms), hail, explosion, riot, civil
commotion, aircraft, vehicles and smoke), in each case (A) in an amount equal to
100% of the “Full Replacement Cost,” which for purposes of this Agreement shall
mean actual replacement value exclusive of costs of excavations, foundations,
underground utilities and footings waiving of depreciation; (B) to be written on
a no coinsurance form or containing an agreed amount endorsement with respect to
the Improvements and, if applicable, Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of $25,000, excluding
windstorm and earthquake insurance which may have a deductible of 5% of the
total insurable value; (D) at all times insuring against at least those hazards
that are commonly insured against under a “Special” or “All Risks” Causes of
Loss form of policy, as the same shall exist on the date hereof, and together
with any increase in the scope of coverage provided under such form after the
date hereof; and (E) providing Law & Ordinance coverage, including Coverage for
Loss to the Undamaged Portion of the Building, Demolition Costs and Increased
Cost of Construction in amounts acceptable to Lender. The Full Replacement Cost
shall be re-determined from time to time (but not more frequently than once in
any twelve (12) calendar months) at the request of Lender by an appraiser or
contractor designated and paid by Borrower and approved by Lender, or by an
engineer or appraiser in the regular employ of the insurer. After the first
appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade. No omission on the part of Lender to request
any such ascertainment shall relieve Borrower of any of its obligations under
this Subsection;

 

(ii)         commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the applicable Individual Property, including “Dram Shop” or other liquor
liability coverage if the Borrower sells or distributes alcoholic beverages from
the Property, such insurance (A) to be on the so-called “occurrence” form with a
general aggregate limit of not less than $2,000,000 and a per occurrence limit
of not less than $1,000,000; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) contractual
liability for all insured contracts; and (5) contractual liability covering the
indemnities contained in Articles 12 and 13 hereof to the extent the same is
available;

 

72

 

 

(iii)        loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsections 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the applicable
Individual Property on an actual loss sustained basis for a period beginning on
the date of Casualty and continuing until the Restoration of the applicable
Individual Property is completed, or the expiration of eighteen (18) months,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; the amount of such business interruption/loss of rents
insurance shall be determined prior to the Closing Date and at least once each
year thereafter based on the greatest of: (x) Borrower’s reasonable estimate of
the gross income from the applicable Individual Property and (y) the highest
gross income received with respect to such Individual Property during the term
of the Loan for any full calendar year prior to the date the amount of such
insurance is being determined, in each case for the succeeding eighteen (18)
month period and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. All Net Proceeds payable to
Lender pursuant to this Subsection (the “Rent Loss Proceeds”) shall be held by
Lender in accordance with the terms of the Cash Management Agreement and shall
be applied to the obligations secured hereunder from time to time due and
payable hereunder and under the Note; provided, however, that (I) nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured hereunder on the respective dates of payment provided for in
the Note except to the extent such amounts are actually paid out of the Rent
Loss Proceeds and (II) in the event the Rent Loss Proceeds are paid in a lump
sum in advance and Borrower is entitled to disbursement of such Rent Loss
Proceeds in accordance with the terms hereof, Lender or Servicer shall hold such
Rent Loss Proceeds in a segregated interest-bearing Eligible Account and Lender
or Servicer shall estimate the number of months required for Borrower to restore
the damage caused by the applicable Casualty, shall divide the applicable
aggregate Rent Loss Proceeds by such number of months and shall disburse such
monthly installment of Rent Loss Proceeds from such Eligible Account into the
Restricted Account each month during the performance of such Restoration;

 

(iv)        at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements and only if the
current property and liability coverage forms do not otherwise apply (A)
commercial general liability and umbrella liability insurance covering claims
related to the construction, repairs or alterations being made at the Property
which are not covered by or under the terms or provisions of the commercial
general liability and umbrella liability insurance policies required herein; and
(B) the insurance provided for in Subsection 7.1(a)(i) written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to Subsections 7.1(a)(i), (iv) and (vi)
through (viii), as applicable, (3) including permission to occupy the Property,
and (4) written on a no coinsurance form or containing an agreed amount
endorsement waiving coinsurance provisions;

 

(v)         workers’ compensation, subject to the statutory limits of the state
in which the applicable Individual Property is located, and employer’s liability
insurance with a limit of at least $1,000,000 per accident and per disease per
employee, and $1,000,000 for disease aggregate in respect of any work or
operations on or about the applicable Individual Property, or in connection with
the applicable Individual Property or its operation (if applicable);

 

73

 

 

(vi)        equipment breakdown/boiler and machinery insurance covering all
mechanical and electrical equipment in such amounts as shall be reasonably be
required by Lender, on terms and in amounts consistent with the commercial
property insurance policy required under Subsection 7.1(a)(i) above or in such
other amount as shall be reasonably required by Lender (if applicable to the
Property);

 

(vii)       if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to “Full
Replacement Cost”, which shall include, without limitation, the maximum limit of
coverage available for the applicable Individual Property under the Flood
Insurance Acts; provided, that, the insurance provided pursuant to this clause
(vii) shall be on terms consistent with the “All Risk” insurance policy required
in Section 7.1(a)(i) above

 

(viii)      earthquake insurance, if required, in amounts equal to one and one-
half times (1.5x) the probable maximum loss or scenario expected loss of the
Property plus loss of rents and/or business interruption as determined by Lender
in its sole discretion and in form and substance satisfactory to Lender,
provided that the insurance pursuant to this Subsection (viii) shall be on terms
consistent with the all risk insurance policy required under Section 7.1(a)(i);

 

(ix)         umbrella liability insurance in an amount not less than $25,000,000
per occurrence on terms consistent with the commercial general liability
insurance policy required under subsection (ii) above;

 

(x)          insurance against employee dishonesty in amounts acceptable to
Lender (if applicable to the Property and Borrower);

 

(xi)         auto liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000) (if applicable);

 

(xii)        such insurance as may be required pursuant to the terms of the
Property Documents, if any; and

 

(xiii)       such other insurance and in such amounts as Lender from time to
time may reasonably request against such other insurable hazards which at the
time are commonly insured against for property similar to the applicable
Individual Property located in or around the region in which the applicable
Individual Property is located.

 

74

 

 

(b)          All insurance provided for in Subsection 7.1(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be satisfactory to Lender, issued by financially
sound and responsible insurance companies authorized to do business in the state
in which the applicable Individual Property is located and approved by Lender.
The insurance companies must have a financial strength rating of “A” or better
and a financial size category of “VIII” or better by A.M. Best Company, Inc., or
a rating of “A-” (or its equivalent) or better by two (2) of the Rating Agencies
(one of which must be S&P) (each such insurer shall be referred to below as a
“Qualified Insurer”). Not less than fifteen (15) days prior to the expiration
dates of the Policies theretofore furnished to Lender pursuant to Subsection
7.1(a), Borrower shall deliver carrier-issued binders and certificates of the
renewal Policies, and thereafter, complete copies of the Policies when issued.
Upon renewal of the Policies, Borrower shall deliver evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”).

 

(c)          Except to the extent required pursuant to Section 7.1(a) hereof,
Borrower shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender’s interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall cause complete copies
of each Policy to be delivered as required in Subsection 7.1(a). Any umbrella or
blanket Policy remains subject to review and approval by Lender based on the
schedule of locations and values. Notwithstanding Lender’s approval of any
umbrella or blanket liability or casualty Policy hereunder, Lender reserves the
right, in its sole discretion, to require Borrower to obtain a separate Policy
in compliance with this Section 7.1.

 

(d)          All Policies of insurance provided for or contemplated by
Subsection 7.1(a) shall name Borrower as the named insured and, in the case of
liability policies, except for the Policies referenced in Subsection 7.1(a)(v)
and (xi), shall name Lender as additional insured, as their respective interests
may appear, and in the case of property coverages, including but not limited to
the all-risk/special form coverage, rent loss, business interruption, terrorism,
boiler and machinery, earthquake and flood insurance, shall name Lender as
mortgagee/lender’s loss payable by a standard noncontributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.

 

(e)          All property Policies of insurance provided for in Subsection
7.1(a) shall provide that:

 

(i)          no (A) act, failure to act, violation of warranties, declarations
or conditions, or negligence by Borrower, or anyone acting for Borrower, or by
any Tenant under any Lease or other occupant, (B) occupancy or use of the
applicable Individual Property for purposes more hazardous than those permitted,
(C) foreclosure or similar action by Lender, or (D) failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 



75

 

 

(ii)         the Policy shall not be cancelled without at least 30 days’ written
notice to Lender;

 

(iii)        each Policy shall provide that (A) the issuers thereof shall give
written notice to Lender if the Policy has not been renewed ten (10) days prior
to its expiration and (B) Lender is permitted to make payments to effect the
continuation of such Policy upon notice of cancellation due to non-payment of
Insurance Premiums; and

 

(iv)        Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

 

Additionally, Borrower further covenants and agrees to promptly send to Lender
any notices of non-renewal or cancellation it receives from the insurer with
respect to the Policies required pursuant to this Section 7.1.

 

(f)          Borrower shall furnish to Lender, on or before thirty (30) days
after the close of each of Borrower’s fiscal years, a statement certified by
Borrower or a Responsible Officer of Borrower of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Lender, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender.

 

(g)          If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate, and all expenses incurred by Lender in connection
with such action or in obtaining such insurance and keeping it in effect shall
be paid by Borrower to Lender upon demand and until paid shall be secured by the
Security Instrument and shall bear interest at the Default Rate.

 

(h)          In the event of a foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies then in
force concerning the Property and all proceeds payable thereunder shall
thereupon vest exclusively in Lender or the purchaser at such foreclosure or
other transferee in the event of such other transfer of title.

 

(i)          As an alternative to the Policies required to be maintained
pursuant to the preceding provisions of this Section 7.1, Borrower will not be
in default under this Section 7.1 if Borrower maintains (or causes to be
maintained) Policies which (i) have coverages, deductibles and/or other related
provisions other than those specified above and/or (ii) are provided by
insurance companies not meeting the credit ratings requirements set forth above
(any such Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining
such Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), Borrower shall have received Lender’s prior written consent thereto.

 

76

 

 

(j)          The property, loss of rents/business interruption, general
liability and umbrella liability insurance policies required in this Section 7.1
shall not exclude Terrorism Coverage (defined below) (such insurance policies,
the “Applicable Policies”). Such Terrorism Coverage shall comply with each of
the applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided that, Lender, at Lender’s
option, may reasonably require Borrower to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. As used above,
“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk Insurance Program
Authorization Act of 2007 (as the same may be further modified, amended, or
extended, “TRIPRA”) (i) remains in full force and effect and (ii) continues to
cover both foreign and domestic acts of terror, the provisions of TRIPRA shall
determine what is deemed to be included within this definition of “Terrorism
Coverage.” Notwithstanding the foregoing, whether or not TRIPRA or subsequent
statute, extension, or reauthorization is in effect, Borrower shall be required
to carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence; provided, however, if TRIPRA (or such subsequent statute,
extension or reauthorization) is not in effect Borrower shall not be required to
pay annual premiums in excess of the TC Cap (defined below) in order to obtain
the Terrorism Coverage (but Borrower shall be obligated to purchase the maximum
amount of Terrorism Coverage available with funds equal to the TC Cap). As used
above, “TC Cap” shall mean an amount equal to two (2) times the premium for a
separate “Special Form” or “All Risks” policy or equivalent policy insuring only
the Property on a stand-alone basis (including, without limitation, the
insurance required pursuant to Sections 7.1(a)(i) and (iii) hereof) at the time
that any Terrorism Coverage is excluded from any Applicable Policy.

 

(k)          To the extent the insurance maintained by the applicable Tenant at
the Missouri Property or the New Hampshire Property complies with all of the
requirements set forth in this Section 7.1 or, if not in compliance with this
Section 7.1, is otherwise acceptable to Lender in Lender’s sole discretion,
Borrower shall be deemed to be in compliance with this Section 7.1, so long as
(i) the applicable Tenant maintains the Policies required pursuant to this
Section 7.1 or as approved by Lender in its sole discretion; and (ii) Lender is
named as a loss payee, mortgagee and additional insured, as applicable, on each
of the Policies maintained by the applicable Tenant.

 

Section 7.2.          Casualty. If any Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt notice of such damage to Lender and shall promptly
commence and diligently prosecute the completion of the repair and restoration
of the applicable Individual Property as nearly as possible to the condition the
applicable Individual Property was in immediately prior to such Casualty, with
such alterations as may be reasonably approved by Lender (a “Restoration”) and
otherwise in accordance with Section 7.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.

 

77

 

 

Section 7.3.          Condemnation. Borrower shall promptly give Lender notice
of the actual or threatened commencement of any proceeding for the Condemnation
of the Property of which Borrower has knowledge and shall deliver to Lender
copies of any and all papers served in connection with such proceedings. Lender
may participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation.
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
condemning authority, Borrower shall promptly commence and diligently prosecute
the Restoration of the Property and otherwise comply with the provisions of
Section 7.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 7.4.          Restoration. The following provisions shall apply in
connection with the Restoration of any Individual Property:

 

(a)          If the Net Proceeds shall be less than the Restoration Threshold
and the costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

 

(b)          If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4.

 

(i)          The Net Proceeds shall be made available for Restoration provided
that each of the following conditions are met:

 

78

 

 

 



 

(A)no Event of Default shall have occurred and be continuing;

 

(B)(1) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of (i) the fair market value of the applicable Individual
Property as reasonably determined by Lender, and (ii) the rentable area of the
applicable Individual Property has been damaged, destroyed or rendered unusable
as a result of a Casualty or (2) in the event the Net Proceeds are condemnation
proceeds, less than ten percent (10%) of each of (i) the fair market value of
the applicable Individual Property as reasonably determined by Lender and (ii)
the rentable area of the applicable Individual Property is taken, such land is
located along the perimeter or periphery of the applicable Individual Property,
no portion of the Improvements is located on such land and such taking does not
materially impair the existing access to the applicable Individual Property;

 

(C)Leases demising in the aggregate a percentage amount equal to or greater than
75% of the total rentable space in the applicable Individual Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such fire or other casualty or taking, whichever the case may be,
shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all Tenants under Major Leases shall
continue to operate their respective space at the applicable Individual Property
after the completion of the Restoration;

 

(D)Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than thirty (30) days after the issuance of a building
permit with respect thereto) and shall diligently pursue the same to
satisfactory completion in compliance with all Applicable Laws, in all material
respects, including, without limitation, all applicable Environmental Laws;

 

(E)Lender shall be satisfied that any operating deficits which will be incurred
with respect to the applicable Individual Property as a result of the occurrence
of any such fire or other casualty or taking will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 7.1(a)(iii) above,
or (3) by other funds of Borrower;

 

(F)Lender shall be satisfied that, upon the completion of the Restoration, the
fair market value and cash flow of the applicable Individual Property will not
be less than the fair market value and cash flow of the applicable Individual
Property as the same existed immediately prior to the applicable Casualty or
Condemnation;

 

79

 

 

(G)Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
expiration of the insurance coverage referred to in Section 7.1(a)(iii) above,
or (3) such time as may be required under applicable zoning law, ordinance, rule
or regulation in order to repair and restore the applicable Individual Property
to the condition it was in immediately prior to such fire or other casualty or
taking;

 

(H)Borrower and Guarantor shall execute and deliver to Lender a completion
guaranty in form and substance satisfactory to Lender and its counsel pursuant
to the provisions of which Borrower and Guarantor shall, jointly and severally,
guaranty to Lender the lien-free completion by Borrower of the Restoration in
accordance with the provisions of this Subsection 7.4(b);

 

(I)the applicable Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under the Property Documents and all
Applicable Law;

 

(J)the Property Documents will remain in full force and effect during and after
the Restoration and a Property Document Event shall not occur as a result of the
applicable Casualty, Condemnation and/or Restoration; and

 

(K)the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with the Property Documents and all Applicable Law.

  

(ii)          The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the related Restoration
item have been paid for in full, and (B) there exist no notices of pendency,
stop orders, mechanic’s or materialman’s liens or notices of intention to file
same, or any other liens or encumbrances of any nature whatsoever on the
applicable Individual Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

 

 

80

 

 

(iii)          All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration shall be subject to prior review and
acceptance by Lender and the Casualty Consultant. All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
Borrower shall have the right to settle all claims under the Policies jointly
with Lender, provided that (a) no Event of Default exists, (b) Borrower promptly
and with commercially reasonable diligence negotiates a settlement of any such
claims and (c) the insurer with respect to the Policy under which such claim is
brought has not raised any act of the insured as a defense to the payment of
such claim. If an Event of Default exists, Lender shall, at its election, have
the exclusive right to settle or adjust any claims made under the Policies in
the event of a Casualty.

 

(iv)          In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to 10%
of the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Subsection 7.4(b) and that all approvals necessary for
the re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Restoration Retainage, provided, however,
that Lender will release the portion of the Restoration Retainage being held
with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of the Security Instrument. If required by Lender, the release
of any such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

 

81

 

 

(v)          Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)          If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

 

(vii)          The excess, if any, of the Net Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 7.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing under this Agreement, the Security Instrument, the Note or any of the
other Loan Documents.

 

(c)          All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Subsection 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.

 

ARTICLE 8

 

RESERVE FUNDS

 

Section 8.1.          [Intentionally Omitted.]

 

82

 

 

Section 8.2.          Replacement Reserve Funds. Upon the occurrence and during
the continuance of an Event of Default, Borrower shall deposit with Lender on
the next Monthly Payment Date and on each Monthly Payment Date thereafter an
amount equal to $3,791.12 for the Missouri Property and $138.89 for the New
Hampshire Property (collectively, the “Replacement Reserve Monthly Deposit”) for
the Replacements. Amounts deposited pursuant to this Section 8.2 are referred to
herein as the “Replacement Reserve Funds”. Lender may reassess its estimate of
the amount necessary for Replacements from time to time and, and may require
Borrower to increase the monthly deposits required pursuant to this Section 8.2
upon thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain proper operation of the
Property. Lender shall disburse Replacement Reserve Funds only for Replacements.
Lender shall disburse to Borrower the Replacement Reserve Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and specifies the Replacements
to be paid; (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain uncured,
(iii) Lender shall have received a certificate from Borrower (A) stating that
the items to be funded by the requested disbursement are Replacements, (B)
stating that all Replacements at the applicable Individual Property to be funded
by the requested disbursement have been completed in a good and workmanlike
manner and in accordance with all Applicable Law, such certificate to be
accompanied by a copy of any license, permit or other approval required by any
Governmental Authority in connection with the Replacements, (C) identifying each
Person that supplied materials or labor in connection with the Replacements to
be funded by the requested disbursement and (D) stating that each such Person
has been paid in full or will be paid in full upon such disbursement, such
certificate to be accompanied by lien waivers or other evidence of payment
satisfactory to Lender; (iv) at Lender’s option, a title search for the
applicable Individual Property indicating that the applicable Individual
Property is free from all liens, claims and other encumbrances other than
Permitted Encumbrances; (v) at Lender’s option, if the cost of any individual
Replacement exceeds $75,000, Lender shall have received a report satisfactory to
Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the applicable
Replacement; and (vi) Lender shall have received such other evidence as Lender
shall reasonably request that the Replacements at the applicable Individual
Property to be funded by the requested disbursement have been completed and are
paid for or will be paid upon such disbursement to Borrower. Lender shall not be
required to disburse Replacement Reserve Funds more frequently than once each
calendar month nor in an amount less than the Minimum Disbursement Amount (or a
lesser amount if the total amount of Replacement Reserve Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).

 

(c)          Nothing in this Section 8.2 shall (i) make Lender responsible for
making or completing the Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Funds to complete any Replacements; (iii)
obligate Lender to proceed with the Replacements; or (iv) obligate Lender to
demand from Borrower additional sums to complete any Replacements.

 

83

 

 

(d)          Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties to enter onto the Property during normal business
hours (subject to the rights of Tenants under their Leases) to inspect the
progress of any Replacements and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such
Replacements. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.

 

(e)          In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with the Replacements. All such
policies shall be in form and amount reasonably satisfactory to Lender.

 

Section 8.3.          Punch List Work Reserve Funds

 

(a)          On the date hereof, Borrower shall deposit an amount equal to
$25,000 with Lender for the completion of the outstanding “punch list”
construction items at the New Hampshire Property set forth on Exhibit B attached
hereto (such items referred to herein as the “Punch List Items”). Amounts
deposited pursuant to this Section 8.3 are referred to herein as the “Punch List
Work Reserve Funds”.

 

(b)          Lender shall disburse to Borrower the Punch List Work Reserve Funds
upon satisfaction of the following conditions: (i) in the event that Lender
receives evidence reasonably acceptable to Lender (including, without
limitation, an engineering report) that the estimated cost to complete the
outstanding Punch List Items (the “Estimated Cost”) is less than the amounts
then on reserve in the Punch List Work Reserve Funds, Lender shall disburse to
Borrower the difference between the amount then on reserve in the Punch List
Work Reserve Funds and the Estimated Cost; provided, however, that if the
Estimated Cost is less than $10,000, Lender shall only disburse the positive
difference, if any, between the amount then on reserve in the Punch List Work
Reserve Funds and $10,000; and (ii) in the event that Lender receives evidence
reasonably acceptable to Lender from the Tenant at the New Hampshire Property,
including, without limitation, a Tenant estoppel certificate, acknowledging that
the Punch List Items have been completed to Tenant’s satisfaction in full,
Lender shall disburse to Borrower the amount then remaining in the Punch List
Work Reserve Funds.

 

Section 8.4.          [Intentionally Omitted]

 

Section 8.5.          [Intentionally Omitted]

 

Section 8.6.          Tax and Insurance Funds

 

 

84

 

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, Borrower shall pay (or cause to be paid) to Lender on each Monthly
Payment Date (a) one-twelfth of an amount which would be sufficient to pay the
Taxes payable, or reasonably estimated by Lender to be payable, during the next
ensuing twelve (12) months (the “Monthly Tax Deposit”), and (b) at the option of
Lender, if the liability or casualty Policy maintained by Borrower covering the
Property shall not constitute an approved blanket or umbrella Policy pursuant to
Subsection 7.1(c) hereof, or Lender shall require Borrower to obtain a separate
Policy pursuant to Subsection 7.1(c) hereof, one-twelfth of an amount which
would be sufficient to pay the Insurance Premiums due for the renewal of the
coverage afforded by the Policies upon the expiration thereof (the “Monthly
Insurance Deposit”). Amounts deposited pursuant to this Section 8.6 are herein
referred to as the “Tax and Insurance Funds”). In the event Lender shall elect,
after the occurrence and during the continuance of an Event of Default, to
collect payments in escrow for Insurance Premiums, Borrower shall pay to Lender
an initial deposit to be determined by Lender, in its reasonable discretion, to
increase the amounts in the Tax and Insurance Funds to an amount which, together
with anticipated monthly escrow payments, shall be sufficient to pay all
Insurance Premiums as they become due. Borrower agrees to notify Lender
immediately of any changes to the amounts, schedules and instructions for
payment of any Taxes and Insurance Premiums of which it has or obtains knowledge
and authorizes Lender or its agent to obtain the bills for Taxes directly from
the appropriate taxing authority. Provided there are sufficient amounts in the
Tax and Insurance Funds, and no Event of Default exists, Lender shall be
obligated to pay the Taxes and Insurance Premiums as they become due on their
respective due dates on behalf of Borrower by applying the Tax and Insurance
Funds to the payment of such Taxes and Insurance Premiums. If the amount of the
Tax and Insurance Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Sections 4.5 and 7.1 hereof, Lender shall, in its
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Funds. If the Tax and Insurance
Funds are not sufficient to pay the amounts set forth above, Borrower shall
promptly pay to Lender, upon demand, an amount which Lender shall reasonably
estimate as sufficient to make up the deficiency.

 

Section 8.7.          The Accounts Generally.

 

(a)          All Reserve Funds shall be held in Eligible Accounts. Borrower
grants to Lender a first-priority perfected security interest in each of the
Reserve Funds and all sums now or hereafter deposited in the Reserve Funds as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Debt. The provisions of this Section 8.7 are intended to give Lender and/or
Servicer “control” of the Reserve Funds within the meaning of the UCC. Borrower
acknowledges and agrees that the Reserve Funds are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.

 

85

 

 

(b)          Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Funds or permit any lien to attach thereto, or any levy to be made thereon, or
any UCC-1 Financing Statements, except those naming Lender as the secured party,
to be filed with respect thereto. Lender shall have the right to file a
financing statement or statements under the UCC in connection with any of the
Reserve Funds with respect thereto in the form required to properly perfect
Lender’s security interest therein. Borrower agrees that at any time and from
time to time, at the expense of Borrower, Borrower will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Lender may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Reserve Funds.

 

(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon the occurrence and during the continuance of an Event
of Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Reserve Funds and (ii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Reserve Funds as described in this Agreement, the Cash Management Agreement and
in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the Reserve Funds as Lender determines in its
sole discretion including, but not limited to, payment of the Debt.

 

(d)          The insufficiency of Reserve Funds on deposit with Lender shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(e)          Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Reserve Funds, the sums deposited therein or the performance of the
obligations for which the Reserve Funds were established, except to the extent
arising from the gross negligence or willful misconduct of Lender, its agents or
employees. Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid from or secured by the Reserve Funds; provided, however, that Lender
may not pursue any such right or claim unless an Event of Default has occurred
and remains uncured.

 

(f)          Interest accrued, if any, on the Reserve Funds, other than on the
Interest Bearing Reserve Funds, shall not be required to be remitted to any
Account and may instead be retained by Lender. Reserve Funds that are Interest
Bearing Reserve Funds shall be held in an interest-bearing account. In no event
shall Lender or any Servicer be required to select any particular
interest-bearing account or the account that yields the highest rate of
interest, provided that selection of the account shall be consistent with the
general standards at the time being utilized by Lender or such Servicer, as
applicable, in establishing similar accounts for loans of comparable type. All
such interest that so becomes part of the applicable Interest Bearing Reserve
Funds shall be disbursed in accordance with the disbursement procedures
contained herein applicable to such Interest Bearing Reserve Funds; provided,
however, that Lender may, at its election, retain any such interest for its own
account during the occurrence and continuance of an Event of Default.

 

86

 

 

Section 8.8.          Letters of Credit.

 

(a)          Notwithstanding anything to the contrary contained herein, Borrower
may, at Borrower’s option, provide a Letter of Credit in lieu of any of the cash
deposits required to be made pursuant to Article 8 hereof, provided that such
Letter of Credit is in the amount of the cash deposit required thereunder and
otherwise meets all applicable requirements related thereto set forth herein.
Other than in connection with any Letters of Credit delivered in connection with
the closing of the Loan, Borrower shall give Lender no less than ten (10) days
written notice of Borrower’s election to deliver a Letter of Credit in lieu of
any cash deposit required under Article 8 hereof and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. No party other than Lender shall be entitled to draw on any such
Letter of Credit. Upon ten (10) days prior written notice to Lender, Borrower
may replace a Letter of Credit with a cash deposit to the applicable Reserve
Fund. Prior to the return of a Letter of Credit, Borrower shall deposit an
amount equal to the amount that would have accumulated in the applicable Reserve
Fund and not been disbursed in accordance with this Agreement if such Letter of
Credit had not been delivered. In the event that any disbursement of any Reserve
Funds relates to a portion thereof provided through a Letter of Credit, any
“disbursement” of said funds as provided above shall be deemed to refer to (i)
Borrower providing Lender a replacement Letter of Credit in an amount equal to
the original Letter of Credit posted less the amount of the applicable
disbursement provided hereunder and (ii) Lender, after receiving such
replacement Letter of Credit, returning such original Letter of Credit to
Borrower; provided, that, no replacement Letter of Credit shall be required with
respect to the final disbursement of the applicable Reserve Funds such that no
further sums are required to be deposited in the applicable Reserve Funds.
Borrower shall pay all cost, expenses and fees relating to any assignment of the
Letter of Credit to Lender and/or from Lender to its successors and assigns.

 

(b)          Each Letter of Credit delivered hereunder shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine. Any such application to the Debt shall be
subject to the terms and conditions hereof relating to application of sums to
the Debt. Lender shall have the additional rights to draw in full any Letter of
Credit: (i) if Lender has received a notice from the issuing bank that the
Letter of Credit will not be renewed and a substitute Letter of Credit is not
provided at least forty five (45) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least forty five (45) days prior to the date on which such Letter of Credit
is scheduled to expire and a substitute Letter of Credit is not provided at
least forty five (45) days prior to the date on which the outstanding Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms and conditions hereof
or a substitute Letter of Credit is provided by no later than forty five (45)
days prior to such termination); (iv) if Lender has received notice that the
bank issuing the Letter of Credit shall cease to be an Approved Bank and
Borrower has not substituted a Letter of Credit from an Approved Bank within
fifteen (15) days after notice; and/or (v) if the bank issuing the Letter of
Credit shall fail to (A) issue a replacement Letter of Credit in the event the
original Letter of Credit has been lost, mutilated, stolen and/or destroyed or
(B) consent to the transfer of the Letter of Credit to any Person designated by
Lender. If Lender draws upon a Letter of Credit pursuant to the terms and
conditions of this Agreement, provided no Event of Default exists, Lender shall
apply all or any part thereof for the purposes for which such Letter of Credit
was established. Notwithstanding anything to the contrary contained in the
above, Lender is not obligated to draw any Letter of Credit upon the happening
of an event specified in (i), (ii), (iii), (iv) or (v) above and shall not be
liable for any losses sustained by Borrower due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the Letter of Credit.

 

87

 

 

ARTICLE 9 CASH MANAGEMENT AGREEMENT

 

Section 9.1.          Cash Management Agreement.

 

Borrower shall enter into the Cash Management Agreement on the date hereof which
shall govern the collection, holding and disbursement of Rents and any other
income from the Property during the term of the Loan.

 

Section 9.2.          Cash Flow Sweep.

 

In the event of a Cash Trap Event Period, all Excess Cash Flow (as defined in
the Cash Management Agreement) shall be deposited into the FedEx Reserve Account
(as defined in the Cash Management Agreement) or the Excess Cash Flow Reserve
Account (as defined in the Cash Management Agreement), as applicable and as more
particularly set forth in the Cash Management Agreement.

 

ARTICLE 10

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.1.          Event of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

 

88

 

 

(a)          if Borrower shall fail to (i) pay when due (A) any sums which by
the express terms of this Agreement and the other Loan Documents require
immediate or prompt payment without any grace period or (B) sums which are
payable on the Maturity Date, or (ii) pay within five (5) days when due (A) any
monthly Debt Service and any amount required to be paid into the Reserve Funds
or (B) any other sums payable under the Note, this Agreement or any of the other
Loan Documents;

 

(b)          if any of the Taxes or Other Charges is not paid when the same is
due and payable except to the extent sums sufficient to pay such Taxes and Other
Charges have been deposited with Lender in accordance with the terms of this
Agreement and Lender’s access to such sums is not restricted or constrained in
any manner;

 

(c)          if the Policies are not kept in full force and effect or if
evidence of the same is not delivered to Lender as provided in Section 7.1
hereof;

 

(d)          if any of the representations, warranties and/or covenants
contained in Article 5 or Article 6 hereof are breached or violated;

 

(e)          if any representation or warranty of, or with respect to, Borrower,
Sponsor, Guarantor or any member, general partner, principal or beneficial owner
of any of the foregoing, made herein, in the Guaranty or in the Environmental
Indemnity or in any other guaranty, or in any certificate, report, financial
statement or other instrument or document furnished to Lender shall have been
false or misleading in any material adverse respect when made;

 

(f)          if (i) Borrower, any SPE Component Entity, Sponsor or Guarantor
shall commence any case, proceeding or other action (A) under any Creditors’
Rights Laws seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower or any managing member or general partner of Borrower, any SPE
Component Entity, Sponsor or Guarantor shall make a general assignment for the
benefit of its creditors; (ii) there shall be commenced against Borrower or any
managing member or general partner of Borrower, any SPE Component Entity,
Sponsor or Guarantor any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; (iii) there shall be commenced against
Borrower, any SPE Component Entity, Sponsor or Guarantor any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of any order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; (iv) Borrower, any SPE Component Entity, Sponsor or
Guarantor shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) Borrower, any SPE Component Entity, Sponsor or Guarantor
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;

 

89

 

 

(g)          if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;

 

(h)          if the Property becomes subject to any mechanic’s, materialman’s or
other lien other than a lien for any Taxes not then due and payable and the lien
shall remain undischarged of record (by payment, bonding or otherwise) for a
period of thirty (30) days;

 

(i)          if any federal tax lien is filed against Borrower, any SPE
Component Entity, Sponsor, Guarantor or the Property and same is not discharged
of record (by payment, bonding or otherwise) within thirty (30) days after same
is filed;

 

(j)          if Borrower shall fail to comply with the covenants in Article 15
or otherwise fails to deliver to Lender, within twenty (20) days after request
by Lender, the estoppel certificates required by Section 4.13(a) or (c) hereof;

 

(k)          if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues after the expiration of
applicable grace periods, if any;

 

(l)          if any of the assumptions contained in the Non-Consolidation
Opinion, or in any New Non-Consolidation Opinion are untrue or shall become
untrue in any material respect;

 

(m)          if Borrower shall fail to deliver to Lender within thirty (30) days
after request by Lender any Required Financial Item;

 

(n)          if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder or if the
Management Agreement is canceled, terminated or surrendered or expires pursuant
to its terms, unless in such case Borrower shall enter into a new management
agreement with a Qualified Manager in accordance with the applicable terms and
provisions hereof;

 

(o)          if any representation and/or covenant herein relating to ERISA
matters is breached;

 

(p)          if (i) Borrower defaults under the Property Documents beyond the
expiration of applicable notice and grace periods, if any, thereunder, (ii) any
of the Property Documents are amended, supplemented, replaced, restated or
otherwise modified without Lender’s prior written consent or if Borrower
consents to a transfer of any party’s interest thereunder without Lender’s prior
written consent, (iii) any Property Document is canceled, terminated,
surrendered or expires pursuant to its terms, unless in such case Borrower
enters into a replacement thereof in accordance with the applicable terms and
provisions hereof or (iv) a Property Document Event occurs;

 

90

 

 

(q)          if Borrower shall fail to observe, perform or discharge any of
Borrower’s obligations, covenants, conditions or agreements under the Interest
Rate Protection Agreement and otherwise comply with the covenants set forth in
Section 2.8 hereof;

 

(r)          if (A) Borrower shall fail in the payment of any rent, additional
rent or other charge mentioned in or made payable by the Ground Lease as and
when such rent or other charge is payable (unless waived by the landlord under
the Ground Lease) and Borrower does not cure such failure prior to the
expiration of any grace period as expressly provided for in the Ground Lease,
(B) there shall occur any default by Borrower, as tenant under the Ground Lease,
in the observance or performance of any term, covenant or condition of the
Ground Lease on the part of Borrower, to be observed or performed (unless waived
by the landlord under the Ground Lease) and Borrower does not cure such failure
prior to the expiration of any grace period as expressly provided for in the
Ground Lease, (C) if any one or more of the events referred to in the Ground
Lease shall occur which would cause the Ground Lease to terminate without notice
or action by the landlord under the Ground Lease or which would entitle the
landlord to terminate the Ground Lease and the term thereof by giving notice to
Borrower, as tenant thereunder (unless waived by the landlord under the Ground
Lease), (D) if the leasehold estate created by the Ground Lease shall be
surrendered or the Ground Lease shall be terminated or canceled for any reason
or under any circumstances whatsoever or (E) if any of the terms, covenants or
conditions of the Ground Lease shall in any manner be modified, changed,
supplemented, altered, or amended without the consent of Lender except as
otherwise permitted by this Agreement;

 

(s)          if (i) any Lease is canceled, terminated, surrendered or expires
pursuant to its terms, unless in such case Borrower enters into a replacement
thereof in accordance with the applicable terms and provisions hereof or (ii) a
Lease Event occurs;

 

(t)          if Borrower shall continue to be in default under any term,
covenant or condition of this Agreement not specified in subsections (a) through
(r) above or not otherwise specifically specified as an Event of Default herein,
(i) for more than ten (10) days after notice from Lender, in the case of any
default which can be cured by the payment of a sum of money or (ii) for thirty
(30) days after notice from Lender, in the case of any other default, provided
that if such default cannot reasonably be cured within such thirty (30) day
period and Borrower shall have commenced to cure such default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for so long as it shall
require Borrower in the exercise of due diligence to cure such default, it being
agreed that no such extension shall be for a period in excess of ninety (90)
days (subject to further extension by Lender, in Lender’s sole discretion);
and/or

 

(u)          if there shall be default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.

 

91

 

 

Section 10.2.          Remedies.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in Section 10.1(f) above with
respect to Borrower and SPE Component Entity only) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement, the Security Instrument, the Note and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in this Agreement, the Security Instrument, the
Note and the other Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity. Upon
any Event of Default described in Section 10.1(f) above (with respect to
Borrower and SPE Component Entity only), the Debt and all other obligations of
Borrower under this Agreement, the Security Instrument, the Note and the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in the Security Instrument, the Note and
the other Loan Documents to the contrary notwithstanding.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

 

 

92

 

 

(c)          With respect to Borrower and the Properties, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to any Individual Property for the satisfaction of any of the Debt in
preference or priority to any other Individual Properties, and Lender may seek
satisfaction out of all of the Properties or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose the Security Instruments in any manner and
for any amounts secured by the Security Instruments then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose one or more of the Security
Instruments to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose one (1) or more of the Security Instruments to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by one or more of the Security Instruments as Lender
may elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Security Instruments to secure payment of sums secured by
the Security Instruments and not previously recovered.

 

(d)          Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, security instruments and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(e)          Any amounts recovered from the Property or any other collateral for
the Loan after an Event of Default may be applied by Lender toward the payment
of any interest and/or principal of the Loan and/or any other amounts due under
the Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

93

 

 

(f)          Lender may, but without any obligation to do so and without notice
to or demand on Borrower and without releasing Borrower from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any obligation of Borrower hereunder in such manner and to such
extent as Lender may deem necessary. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by Applicable Law), with interest as provided in this Section, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any action or proceeding shall bear interest at the Default Rate, for
the period after such cost or expense was incurred through and including the
date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and be secured by the liens, claims and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefore.

 

ARTICLE 11

 

SECONDARY MARKET

 

Section 11.1.          Secondary Market Transactions

 

(a)          Lender shall have the right (i) to sell or otherwise transfer the
Loan or any portion thereof as a whole loan and/or (ii) to sell participation
interests in the Loan. The transaction referred to in clauses (i) and (ii) above
shall hereinafter be referred to, collectively, as “Secondary Market
Transactions”.

 

(b)          If requested by Lender, Borrower shall assist Lender in satisfying
the market standards to which Lender customarily adheres or which may be
reasonably required in the marketplace in connection with any Secondary Market
Transactions, including, without limitation, to:

 

(i)          (A) provide updated financial and other information with respect to
the Property, the business operated at the Property, Borrower, Guarantor,
Sponsor and Manager, (B) provide updated budgets relating to the Property and
(C) provide updated appraisals, market studies, environmental reviews (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;

 

(ii)          provide opinions of counsel, which may be relied upon by Lender,
the Rating Agencies and their respective counsel, agents and representatives, as
to non-consolidation, fraudulent conveyance, matters of Delaware (or Maryland,
as applicable) and federal bankruptcy law relating to limited liability
companies and true sale or any other opinion customary in Secondary Market
Transactions with respect to the Property and Borrower and Borrower’s
Affiliates, which counsel and opinions shall be satisfactory in form and
substance to Lender;

 

94

 

 

(iii)          provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Lender may reasonably require;

 

(iv)          provide such information, documents and agreements relating to the
Property Documents as Lender may reasonably request in connection with a
Secondary Market Transaction; and

 

(v)          execute such amendments to the Loan Documents and Borrower or any
SPE Component Entity’s organizational documents as may be reasonably requested
by Lender including, without limitation, bifurcation of the Loan into two or
more components and/or separate notes and/or creating a senior/subordinate note
structure (any of the foregoing, a “Loan Bifurcation”); provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity or
the amortization of principal set forth in the Note, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note.

 

(c)          Lender may disseminate to any Lender Party (and to any investment
banking firms, accounting firms, law firms and other third party advisory firms
and investors involved with the Loan and the Loan Documents or the applicable
Secondary Market Transaction) all documents and financial and other information
then possessed by or known to Lender with respect to: (a) the Property and its
operation; and (b) any party connected with the Loan (including, without
limitation, Borrower, any partner or member of Borrower, any constituent partner
or member of Borrower, any guarantor).

 

Section 11.2.          Servicer. At the option of Lender, the Loan may be
serviced by a servicer/trustee selected by Lender (the “Servicer”) and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to such servicer/trustee pursuant to a servicing
agreement between Lender and such Servicer.

 

95

 

 

Section 11.3. Mezzanine Option. Lender shall have the option (the “Mezzanine
Option”) at any time to divide the Loan into two parts, a mortgage loan and a
mezzanine loan, provided, that (i) the total loan amounts for such mortgage loan
and such mezzanine loan shall equal the then outstanding amount of the Loan
immediately prior to Lender’s exercise of the Mezzanine Option, and (ii) the
weighted average interest rate of such mortgage loan and mezzanine loan shall
initially equal the Interest Rate. Borrower shall, at Borrower’s sole cost and
expense, cooperate with Lender in Lender’s exercise of the Mezzanine Option in
good faith and in a timely manner, which such cooperation shall include, but not
be limited to, (i) executing such amendments to the Loan Documents and Borrower
or any SPE Component Entity’s organizational documents as may be reasonably
requested by Lender or requested by the Rating Agencies, (ii) creating one or
more Single Purpose Entities (the “Mezzanine Borrower”), which such Mezzanine
Borrower shall (A) own, directly or indirectly, 100% of the equity ownership
interests in Borrower (the “Equity Collateral”), and (B) together with such
constituent equity owners of such Mezzanine Borrower as may be designated by
Lender, execute such agreements, instruments and other documents as may be
required by Lender in connection with the mezzanine loan (including, without
limitation, a promissory note evidencing the mezzanine loan and a pledge and
security agreement pledging the Equity Collateral to Lender as security for the
mezzanine loan); and (iii) delivering such opinions, title endorsements, UCC
title insurance policies and other materials as may be required by Lender or the
Rating Agencies.

 

Section 11.4. Conversion to Registered Form. At the request of Lender, Borrower
shall appoint, as its agent, a registrar and transfer agent (the “Registrar”)
reasonably acceptable to Lender which shall maintain, subject to such reasonable
regulations as it shall provide, such books and records as are necessary for the
registration and transfer of the Note in a manner that shall cause the Note to
be considered to be in registered form for purposes of Section 163(f) of the IRS
Code. The option to convert the Note into registered form once exercised may not
be revoked. Any agreement setting out the rights and obligation of the Registrar
shall be subject to the reasonable approval of Lender. Borrower may revoke the
appointment of any particular person as Registrar, effective upon the
effectiveness of the appointment of a replacement Registrar. The Registrar shall
not be entitled to any fee from Borrower or Lender or any other lender in
respect of transfers of the Note and other Loan Documents.

 

ARTICLE 12

 

INDEMNIFICATIONS

 

Section 12.1.          General Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all actual Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (b) any use, nonuse or condition in, on or about the Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (d) any failure of the Property to be in compliance with any
Applicable Law; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the payment of any commission, charge or brokerage
fee to anyone (other than a broker or other agent retained by Lender) which may
be payable in connection with the funding of the Loan evidenced by the Note and
secured by the Security Instrument; and/or (g) the holding or investing of the
funds on deposit in the Accounts or the performance of any work or the
disbursement of funds in each case in connection with the Reserve Funds. Any
amounts payable to Indemnified Parties by reason of the application of this
Section 12.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Indemnified
Parties until paid.

 

96

 

 

Section 12.2.          Mortgage and Intangible Tax and Transfer Tax
Indemnification. Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to (a) any tax on the making and/or recording of the Security
Instrument, the Note or any of the other Loan Documents (whether due upon the
making of same or upon the exercise of its remedies under the Loan Documents),
and (b) any transfer tax incurred by Indemnified Parties in connection with the
exercise of remedies hereunder or under any other Loan Documents.

 

Section 12.3.          ERISA Indemnification. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required, in Lender’s
sole discretion) that Indemnified Parties may incur, directly or indirectly, as
a result of a default under Sections 3.7 or 4.19 of this Agreement.

 

Section 12.4.          Duty to Defend, Legal Fees and Other Fees and Expenses.
Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

Section 12.5.          Survival. The obligations and liabilities of Borrower
under this Article 12 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument.

  

97

 

 

Section 12.6.          Environmental Indemnity.          Simultaneously
herewith, Borrower and Guarantor have executed and delivered the Environmental
Indemnity to Lender, which Environmental Indemnity is not secured by the
Security Instrument.

 

ARTICLE 13

 

EXCULPATION

 

Section 13.1.          Exculpation.

 

(a)          Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment or any deficiency
judgment or other judgment establishing personal liability shall be sought
against Borrower or any principal, director, officer, employee, beneficiary,
shareholder, partner, member, trustee, agent, or Affiliate of Borrower (but
specifically excluding Guarantor) or any legal representatives, successors or
assigns of any of the foregoing (collectively, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Security
Instrument and the other Loan Documents, or in the Property, the Rents, or any
other collateral given to Lender pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender, and Lender, by accepting the Note, this Agreement, the Security
Instrument and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against Borrower or any of the Exculpated Parties in any
such action or proceeding under or by reason of or under or in connection with
the Note, this Agreement, the Security Instrument or the other Loan Documents.
The provisions of this Section shall not, however, (1) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (2) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(3) affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, the indemnities set forth in Article
12 hereof, in the Guaranty and in the Environmental Indemnity) made in
connection with the Loan or any of the rights and remedies of Lender thereunder
(including, without limitation, Lender’s right to enforce said rights and
remedies against Borrower and/or Guarantor (as applicable) personally and
without the effect of the exculpatory provisions of this Article 13); (4) impair
the right of Lender to obtain the appointment of a receiver; (5) impair the
enforcement of the assignment of leases and rents contained in the Security
Instrument; (6) impair the right of Lender to enforce Section 4.12(e) of this
Agreement; (7) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Security Instrument or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Property or any Individual
Property; or (8) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any Losses incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with any of the following:

 



98

 

 





 

(i)          fraud or intentional misrepresentation or any failure to disclose a
material fact by Borrower, Guarantor, Sponsor, or any Borrower Party in
connection with the Loan;

 

(ii)         the gross negligence or willful misconduct of Borrower, any SPE
Component Entity, Guarantor, Sponsor, or any Borrower Party or the commission of
a criminal act by Borrower, any SPE Component Entity, Guarantor, Sponsor or any
Borrower Party which results in a forfeiture of the Property;

 

(iii)        material physical waste to the Property caused by the intentional
acts or intentional omissions of Borrower, any SPE Component Entity, Guarantor,
Sponsor, or any Borrower Party (including, without limitation, any arson or
abandonment of the Property) and/or the removal or disposal of any portion of
the Property after an Event of Default by Borrower, any SPE Component Entity,
Guarantor, Sponsor or any Borrower Party;

 

(iv)        the misapplication, misappropriation or conversion by Borrower of
(A) any insurance proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected in
advance;

 

(v)         failure to pay (or cause to be paid) any Taxes or Other Charges,
charges for labor or materials or any other charges that can create liens on any
portion of the Property to the extent that the revenue from the Property is
sufficient to pay such amounts (other than (x) amounts deposited with Lender as
Tax and Insurance Reserve Funds for Taxes or Other Charges where Lender elects
not to apply such funds toward payment of such Taxes or Other Charges owed or
(y) Taxes or Other Charges owed that are contested strictly in accordance with
the terms of the Loan Documents);

 

(vi)        the breach of any material representation, warranty, covenant or
indemnification provision in the Environmental Indemnity, this Agreement or in
the Security Instrument concerning Environmental Laws and Hazardous Substances
and any indemnification of Lender with respect thereto in either document;

 

(vii)       any fees or commissions paid by Borrower after the occurrence of an
Event of Default to Guarantor, Sponsor and/or any Borrower Party in violation of
the terms of the Note, this Agreement, the Security Instrument or the other Loan
Documents;

 

99

 

 



(viii)      Borrower’s breach of, or failure to comply with, the
representations, warranties and covenants contained in Article 15 of this
Agreement and/or the provisions of Sections 12.2 and 12.3 hereof;



 

(ix)         failure to maintain insurance as required by this Agreement to the
extent that the revenue from the Property is sufficient to pay the Insurance
Premiums relating thereto (other than the failure to pay amounts deposited with
Lender as Tax and Insurance Funds for Insurance Premiums to be paid to maintain
such insurance where Lender elects not to apply such funds toward payment of
such Insurance Premiums);

 

(x)          Borrower fails to permit on-site inspections of the Property, fails
to provide the Required Financial Items or fails to appoint a new property
manager upon the request of Lender, each as required by, and in accordance with
the terms and provisions of, this Agreement, the Assignment of Management
Agreement and the other Loan Documents or Borrower appoints a new property
manager or replaces the property manager other than in accordance with the terms
of this Agreement, the Assignment of Management Agreement and the other Loan
Documents;

 

(xi)         any litigation or other legal proceeding related to the Debt filed
in bad faith by Borrower, any SPE Component Entity, Guarantor, Sponsor or any
Borrower Party that delays, opposes, impedes, obstructs, hinders, enjoins or
otherwise interferes with or frustrates the efforts of Lender to exercise any
rights and remedies available to Lender as provided herein and in the other Loan
Documents;

 

(xii)     the seizure or forfeiture of the Property, or any portion thereof, or
Borrower’s interest therein, resulting from criminal wrongdoing by Borrower,
Guarantor, Sponsor, or any Borrower Party;

 

(xiii)    failure to pay (or cause the payment of) rent, additional rent or any
other amounts due and payable under the Ground Lease, including, without
limitation, the SAF Contribution (as defined in the Ground Lease);

 

(xiv)    failure to pay (or cause the payment of) all outstanding SAF
Contributions, the outstanding amounts payable under the Bonds, and any
compensation payable to Trustee or the County (each as defined in the Ground
Lease) upon termination or earlier expiration of the Ground Lease (including,
without limitation, prior to a foreclosure or delivery of deed-in-lieu of
foreclosure);

 

(xv)     failure to pay (or cause the payment of) an amount equal to the
difference between (A) the Allocated Loan Amount for the New Hampshire Property
and (B) the sum of (i) the building insurance proceeds estimated to be received
from the insurance carrier for the New Hampshire Property and (ii) the proceeds
from the sale of the land for the New Hampshire Property (such amount being
referred to herein as the “Gap Amount”), in the event that there is a Casualty
at the New Hampshire Property; and/or

 

100

 

 

(xvi) Additional Interest not being paid.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) any representation, warranty
or covenant contained in Article 5 or Article 6 or Section 4.14 hereof is
violated or breached, provided, however, that any such breach or violation with
respect to Article 5 shall not result in recourse liability hereunder unless
such breach was material and, within fifteen (15) days of notice from Lender,
Borrower fails to cure such breach and fails to deliver to Lender a New
Non-Consolidation Opinion to the effect that such failure does not negate/impair
the opinion previously delivered to Lender; (ii) Borrower or any SPE Component
Entity files a voluntary petition under the Bankruptcy Code or any other
Creditors’ Rights Laws; (iii) an Affiliate, officer, director, or representative
which Controls, directly or indirectly, Borrower or any SPE Component Entity
files, or joins in the filing of, an involuntary petition against Borrower or
any SPE Component Entity under the Bankruptcy Code or any other Creditors’
Rights Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower or any SPE Component Entity from any
Person; (iv) Borrower or any SPE Component Entity files an answer consenting to
or otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Creditors’ Rights
Laws, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person; (v) any Affiliate, officer, director, or
representative which Controls Borrower or any SPE Component Entity consents to
or acquiesces in or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower, any SPE Component Entity or any
portion of the Property; (vi) Borrower or any SPE Component Entity makes an
assignment for the benefit of creditors, or admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due;
(vii) there is substantive consolidation of Borrower or any SPE Component Entity
(or any Restricted Party) with any other Person in connection with any federal
or state bankruptcy proceeding involving the Guarantor or any of its Affiliates;
(viii) Borrower or any SPE Component Entity (or any Restricted Party) contests
or opposes any motion made by Lender to obtain relief from the automatic stay or
seeks to reinstate the automatic stay in the event of any federal or state
bankruptcy or insolvency proceeding involving the Guarantor or its Affiliates;
(ix) Borrower’s failure to deposit any springing Reserve Funds deposits pursuant
to the terms of this Agreement; and/or (x) the Ground Lease is terminated,
cancelled or otherwise ceases to exist and MO Borrower has not exercised its
purchase option pursuant to the terms of the Ground Lease.

 

Section 13.2.          Survival. The obligations and liabilities of Borrower
under this Article 13 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument.

 

101

 

 

ARTICLE 14

 

NOTICES

 

Section 14.1.          Notices.         All notices or other written
communications hereunder shall be deemed to have been properly given (a) upon
delivery, if delivered in person or by facsimile transmission with receipt
acknowledged by the recipient thereof and confirmed by telephone by sender, (b)
one (1) Business Day after having been deposited for overnight delivery with any
reputable overnight courier service, or (c) three (3) Business Days after having
been deposited in any post office or mail depository regularly maintained by the
U.S. Postal Service and sent by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows:

 

If to Borrower: c/o American Realty Capital   106 York Road    Jenkintown, PA
19046   Attn: Brian Block   Facsimile No.: 215-887-2585     With a copy to: c/o
American Realty Capital   405 Park Avenue   15th floor   New York, New York
10022   Attn: William M. Kahane

 

With a copy to: Bond, Schoeneck & King, PPLC   350 Linden Oaks Suite 310,  
Rochester, New York 14625   Attention: Timothy Fitzgerald   Facsimile No.:
585-362-4750     If to Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION   Wells
Fargo Center   1901 Harrison Street, 2nd Floor   MAC A0227-020   Oakland,
California 94612   Attention: Commercial Mortgage Servicing   Facsimile No.:
866-359-5352     With a copy to: Alston & Bird LLP   90 Park Avenue   New York,
New York 10016   Attention: Meryl P. Diamond, Esq.   Facsimile No.: 212-210-9444

 



102

 



 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

ARTICLE 15

 

FURTHER ASSURANCES

 

Section 15.1.          Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.

 

Section 15.2.          Recording of Security Instrument, etc.

 

(a)          Borrower forthwith upon the execution and delivery of the Security
Instrument and thereafter, from time to time, will cause the Security Instrument
and any of the other Loan Documents creating a lien or security interest or
evidencing the lien hereof upon the Property and each instrument of further
assurance to be filed, registered or recorded in such manner and in such places
as may be required by any present or future law in order to publish notice of
and fully to protect and perfect the lien or security interest hereof upon, and
the interest of Lender in, the Property. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, the Security Instrument,
this Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by Applicable Law so to do.

 

103

 

 

Section 15.3.          Further Acts, etc. Borrower will, at the cost of
Borrower, and without expense to Lender, do, execute, acknowledge and deliver
all and every further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Agreement or for filing, registering or recording the Security
Instrument, or for complying with all Applicable Law. Borrower, on demand, will
execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Borrower or without the
signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property. Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation, such rights and remedies available to Lender
pursuant to this Section 15.3.

 

Section 15.4.          Changes in Tax, Debt, Credit and Documentary Stamp Laws.

 

(a)          If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation and which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred eighty (180) days to
declare the Debt immediately due and payable, provided, however, that in such
event no Exit Fee or other prepayment premium shall be due and payable.

 

(b)          Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of the Security Instrument
or the Debt. If such claim, credit or deduction shall be required by Applicable
Law, Lender shall have the option, by written notice of not less than ninety
(90) days, to declare the Debt immediately due and payable.

 

(c)          If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.

 

104

 

 

ARTICLE 16

 

WAIVERS

 

Section 16.1.          Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

Section 16.2.          Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

 

Section 16.3.          Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 16.4.          Waiver of Trial by Jury.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER, BY ACCEPTANCE OF
THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.

 

105

 

 

Section 16.5.          Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by Applicable Law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

Section 16.6.          [Intentionally Omitted]

 

Section 16.7.          Marshalling and Other Matters.

 

Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein. Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
Applicable Law.

 

Section 16.8.          Waiver of Statute of Limitations.

 

To the extent permitted by Applicable Law, Borrower hereby expressly waives and
releases to the fullest extent permitted by Applicable Law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instrument or other Loan
Documents.

 

Section 16.9.          Waiver of Counterclaim. Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 16.10.                     Sole Discretion of Lender. Wherever pursuant
to this Agreement (a) Lender exercises any right given to it to approve or
disapprove, (b) any arrangement or term is to be satisfactory to Lender, or (c)
any other decision or determination is to be made by Lender, the decision to
approve or disapprove all decisions that arrangements or terms are satisfactory
or not satisfactory, and all other decisions and determinations made by Lender,
shall be in the sole discretion of Lender, except as may be otherwise expressly
and specifically provided herein.

 

106

 

 

ARTICLE 17

 

MISCELLANEOUS

 

Section 17.1.           Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instrument, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

 

Section 17.2.          Governing Law.          THIS AGREEMENT WAS NEGOTIATED IN
THE STATE OF NEW YORK, AND MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT
OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF
THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

107

 

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

TIMOTHY FITZGERALD
C/O BOND, SCHOENECK & KING, PLLC
350 Linden Oaks, Suite 310
Rochester, New York 14625

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.]

 

Section 17.3.        Headings. The Article and/or Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 17.4.         Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

108

 

 

Section 17.5.       Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors’ Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

 

Section 17.6.      Expenses. Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender within ten (10) Business Days of
receipt of written notice from Lender for all reasonable, out-of-pocket costs
and expenses (including reasonable, actual attorneys’ fees and disbursements)
reasonably incurred by Lender in accordance with this Agreement in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement,
the Security Instrument, the Note and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lender as to any legal matters arising
under this Agreement, the Security Instrument, the Note and the other Loan
Documents with respect to the Property); (ii) [intentionally omitted]; (iii)
Lender’s ongoing performance and compliance with all agreements and conditions
contained in this Agreement, the Security Instrument, the Note and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (iv) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement,
the Security Instrument, the Note and the other Loan Documents and any other
documents or matters as are required herein or pursuant to the other Loan
Documents; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the lien in favor of Lender pursuant to this
Agreement, the Security Instrument, the Note and the other Loan Documents; (vii)
enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the Security
Instrument, the Note, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the Security
Instrument, the Note and the other Loan Documents or with respect to the
Property or in connection with any “special servicing” of the Loan or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings (including, without limitation, loan servicing or
special servicing fees, loan advances, and “work-out” and/or liquidation fees
which shall be customary loan servicing and/or special servicing fees applicable
to the Loan, which such servicing and special servicing fees shall be uniformly
applied by Lender to borrowers with balance sheet loans); provided, however,
that Borrower shall not be liable for the payment of any such costs and expenses
to the extent the same arise by reason of the gross negligence, illegal acts,
fraud or willful misconduct of Lender. In addition, if Borrower is undertaking a
Restoration or is performing any work at the Property that requires the
obtaining of a building permit, then Borrower shall pay the reasonable
out-of-pocket costs of architect’s engineers and other consultants retained by
Lender to review the performance of such Restoration or work. Any amounts
payable to Lender pursuant to this Section 17.6 shall become immediately due and
payable upon written demand and, if the same is not paid within ten (10)
Business Days from such written demand, shall bear interest at the Default Rate
from the date which is five (5) Business Days from such written demand until the
date such amounts have been paid.

 

109

 

 

Section 17.7.          Cost of Enforcement. In the event (a) that the Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instrument, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including reasonable attorneys’ fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post judgment action involved therein, together with
all required service or use taxes. Any amounts payable to Lender pursuant to
this Section 17.7 shall become immediately due and payable upon written demand
and, if the same is not paid within ten (10) Business Days from such written
demand, shall bear interest at the Default Rate from the date which is ten (10)
Business Days from such written demand until the date such amounts have been
paid.

 

Section 17.8.          Exhibits and Schedules Incorporated. The Exhibits and
Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 17.9.          Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, the Security Instrument, the Note
and the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

110

 

 

Section 17.10.         No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)          Borrower and Lender intend that the relationships created under
this Agreement, the Security Instrument, the Note and the other Loan Documents
be solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.This Agreement, the
Security Instrument, the Note and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement, the
Security Instrument, the Note or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

(c)          The general partners, members, principals and (if Borrower is a
trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Property, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Property.

 

(d)          Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

 

(e)          By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Security Instrument, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

(f)          Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.

 

111

 

 

Section 17.11.         Publicity. (a) All news releases, publicity or
advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to this Agreement, the Note, the Security
Instrument or the other Loan Documents or the financing evidenced by this
Agreement, the Note, the Security Instrument or the other Loan Documents, to
Lender or any of its Affiliates shall be subject to the prior written approval
of Lender, not to be unreasonably withheld, except to the extent such disclosure
is required to comply with Applicable Law.

 

(b) Borrower hereby agrees that Lender and its affiliated entities, including,
without limitation, Wells Fargo & Company and its subsidiaries, may publicly
identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not limited to, press releases,
direct mail, newspapers, magazines, journals, e-mail or internet advertising or
communications. Such details may include the name of the Property, the address
of the Property, the amount of the Loan, the Closing Date, and a description of
the size and location of the Property.

 

Section 17.12.         Conflict; Construction of Documents; Reliance. In the
event of any conflict between the provisions of this Agreement and the Security
Instrument, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. Wherever the phrase “during the continuance of an Event
of Default” or the like appears herein or in any other Loan Document, such
phrase shall not mean or imply that Lender has any obligation to accept a cure
of such Event of Default. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.

 

Section 17.13.         Entire Agreement. This Agreement, the Note, the Security
Instrument and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Security Instrument and the other Loan Documents.

 

112

 

 

Section 17.14.         Liability. If Borrower consists of more than one person,
the obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

 

Section 17.15.         Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.

 

Section 17.16.         Contribution.

 

(a)          As a result of the transactions contemplated by this Agreement and
the other Loan Documents, each Borrower will benefit, directly and indirectly,
from each Borrower’s obligation to pay the Debt and perform its obligations
hereunder and under the other Loan Documents (collectively, the “Obligations”)
and in consideration therefore each Borrower desires to enter into an allocation
and contribution agreement among themselves as set forth in this Section to
allocate such benefits among themselves and to provide a fair and equitable
agreement to make contributions among each of Borrowers in the event any payment
is made by any individual Borrower hereunder to Lender (such payment being
referred to herein as a “Contribution,” and for purposes of this Section,
includes any exercise of recourse by Lender against any Unit of a Borrower and
application of proceeds of such Unit in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).

 

(b)          Each Borrower shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any state law.

 

(c)          In order to provide for a fair and equitable contribution among
Borrowers in the event that any Contribution is made by an individual Borrower
(a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section.

 

(d)          For purposes hereof, the “Benefit Amount” of any individual
Borrower as of any date of determination shall be the net value of the benefits
to such Borrower and its affiliates from extensions of credit made by Lender to
(i) such Borrower and (ii) to the other Borrowers hereunder and the Loan
Documents to the extent such other Borrowers have guaranteed or mortgaged their
property to secure the Obligations of such Borrower to Lender.

 

113

 

 

(e)       Each Borrower shall be liable to a Funding Borrower in an amount equal
to the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to
the total amount of Obligations, multiplied by (B) the amount of Obligations
paid by such Funding Borrower, or (ii) ninety-five percent (95%) of the excess
of the fair saleable value of the property of such Borrower over the total
liabilities of such Borrower (including the maximum amount reasonably expected
to become due in respect of contingent liabilities) determined as of the date on
which the payment made by a Funding Borrower is deemed made for purposes hereof
(giving effect to all payments made by other Funding Borrowers as of such date
in a manner to maximize the amount of such Contributions).

 

(f)          In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, that Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.

 

(g)          Each Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of Borrower to which
such Reimbursement Contribution is owing.

 

(h)          No Reimbursement Contribution payments payable by a Borrower
pursuant to the terms of this Section shall be paid until all amounts then due
and payable by all of Borrowers to Lender, pursuant to the terms of the Loan
Documents, are paid in full in cash. Nothing contained in this Section shall
limit or affect in any way the Obligations of any Borrower to Lender under the
Loan Documents.

 

(i)           To the extent permitted by applicable law, each Borrower waives:

 

(i)          any right to require Lender to proceed against any other Borrower
or any other person or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy in Lender’s power before proceeding
against Borrower;

 

(ii)         any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;

 

(iii)        any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;

 

114

 

 

(iv)        any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal;

 

(v)         any defense based upon any failure by Lender to obtain collateral
for the indebtedness or failure by Lender to perfect a lien on any collateral;

 

(vi)        presentment, demand, protest and notice of any kind;

 

(vii)       any defense based upon any failure of Lender to give notice of sale
or other disposition of any collateral to any other Borrower or to any other
person or entity or any defect in any notice that may be given in connection
with any sale or disposition of any collateral;

 

(viii)      any defense based upon any failure of Lender to comply with
applicable laws in connection with the sale or other disposition of any
collateral, including any failure of Lender to conduct a commercially reasonable
sale or other disposition of any collateral;

 

(ix)         any defense based upon any use of cash collateral under Section 363
of the Bankruptcy Code;

 

(x)          any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;

 

(xi)         any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;

 

(xii)        any defense based upon the avoidance of any security interest in
favor of Lender for any reason;

 

(xiii)       any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

 

(xiv)      any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;

 

(xv)       all rights and defenses arising out of an election of remedies by
Lender even though the election of remedies, such as non-judicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower; and

 

115

 

 

(xvi) all rights and defenses that Borrower may have because any of Debt is
secured by real property. This means, among other things (subject to the other
terms and conditions of the Loan Documents): (1) Lender may collect from
Borrower without first foreclosing on any real or personal property collateral
pledged by any other Borrower, and (2) if Lender forecloses on any real property
collateral pledged by any other Borrower, (I) the amount of the Debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (II) Lender
may collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and except as may be expressly and specifically permitted herein, any
claim or other right which Borrower might now have or hereafter acquire against
any other Borrower or any other person that arises from the existence or
performance of any obligations under the Loan Documents, including any of the
following: (1) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (2) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.

 

(j)          Each Borrower hereby restates and makes the waivers made by
Guarantor in the Guaranty for the benefit of Lender. Such waivers are hereby
incorporated by reference as if fully set forth herein (and as if applicable to
each Borrower) and shall be effective for all purposes under the Loan
(including, without limitation, in the event that any Borrower is deemed to be a
surety or guarantor of the Debt (by virtue of each Borrower being co-obligors
and jointly and severally liable hereunder, by virtue of each Borrower
encumbering its interest in the Property for the benefit or debts of the other
Borrowers in connection herewith or otherwise)).

 

Section 17.17.         Cross-Default; Cross-Collateralization

 

(a)          Borrower acknowledges that Lender has made the Loan to Borrower
upon the security of its collective interest in the Properties and in reliance
upon the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Borrower agrees that each of the Loan Documents (including, without limitation,
the Security Instruments) are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of
Loan Documents shall constitute an Event of Default under each of the other Loan
Documents; (ii) an Event of Default hereunder shall constitute an Event of
Default under each Security Instrument; (iii) each Security Instrument shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance and Borrower waives any claims related thereto.

 

116

 

 

(b)          To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

 

Section 17.18.         Special Missouri Notice. The following notice is provided
pursuant to Section 432.045 of the Missouri Revised Statutes:

 

Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable. To protect you (borrower) and us (lender) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this Loan Agreement and the other Loan Documents, which
is the complete and exclusive statement of the agreement between you and us,
except as we may later agree in writing to modify it.

 

[NO FURTHER TEXT ON THIS PAGE]

 

117

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

  BORROWER:       ARC3 FEBMTNH001, LLC, a Delaware limited
liability company       By: /s/ William M. Kahane   Name: William M. Kahane  
Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Loan Agreement — Signature Page

  

118

 

 

  BORROWER:       ARC3 ESBKYM0001, LLC, a Delaware limited   liability company  
    By: /s/ William M. Kahane   Name: William M. Kahane   Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Loan Agreement — Signature Page 

 

119

 

 

  LENDER:       WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/ Jeffrey
Cirrilo   Name: Jeffrey L. Cirrilo   Title:   Director

 

Loan Agreement — Signature Page 

 

120

 

 

EXHIBIT A

 

ADDITIONAL DEFINITIONS

 

“Actual Debt Service Coverage Ratio” shall mean as of the last day of the
calendar month immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Adjusted Net Cash Flow by (2) the
aggregate principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation and a 30-year
amortization period. Borrower shall deliver to Lender such information as is
reasonably required for Lender to make all applicable calculations. Lender’s
calculation of the Actual Debt Service Coverage Ratio, and all component
calculations, shall be conclusive and binding on Borrower absent manifest error.

 

“Adjusted Net Cash Flow” shall mean Underwritten NOI minus (a) normalized tenant
improvement and leasing commission expenditures equal to $0.81 per square foot
per annum, and (b) normalized capital improvements equal to $0.18 per square
foot per annum.

 

“Underwritten NOI” shall mean Underwritten EGI minus Underwritten Operating
Expenses.

 

INCOME

 

“Underwritten EGI” shall mean Net Rental Income plus Other Income minus Bad Debt
and Rent Concessions.

 

“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction plus Percentage Rent.

 

“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent rent roll annualized, which should include (a) effective rent for
occupied space (that is, actual rent collected from tenants in actual physical
occupancy pursuant to valid Leases (which may be adjusted downward by Lender to
reflect market rents), provided that to the extent a particular tenant is either
in a scheduled rent concession period at the time of determination or has a rent
concession period scheduled in the future, such tenant’s annualized rent may be
adjusted by Lender in its reasonable discretion to reflect a normalized
annualized amount unless no future rent is scheduled to be received from such
tenant in which case no rent will be included for such tenant) and (b) market
rents for vacant space.

 

“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent deemed recurring and
sustainable, determined on a trailing 12-month basis (which should include
actual expense reimbursements for occupied space and market expense
reimbursements for vacant space and newly-leased space); provided, however, that
(a) total Expense Reimbursements cannot exceed one hundred percent (100%) of
Borrower’s actual Operating Expenses, and (b) if the Underwritten Expenses are
used for determination of Operating Expenses, then Lender’s underwritten gross
potential expense reimbursements will be used, which equal $141,664.00.

 

121

 

 

“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent and
Expense Reimbursements by the greatest of (a) the actual vacancy at the Property
at the time of determination, (b) the then-prevailing market vacancy in the
vicinity of the Property, and (c) an imputed vacancy rate of 8.0%.

 

“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent deemed recurring and sustainable, determined
on a trailing 12-month basis; provided, however, that for any particular tenant,
the aggregate annual rent (including percentage rent) attributed to such tenant
cannot exceed market rent.

 

“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items. Notwithstanding the foregoing, Other Income will not include
Insurance Proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period); Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrower or an Affiliate of Borrower; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrower; any other extraordinary, non-recurring revenues;
payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Lease has been
affirmed by the trustee in such proceeding or action pursuant to a final,
non-appealable order of a court of competent jurisdiction; payments paid by or
on behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; payments
paid by or on behalf of any tenant under a Lease in whole or partial
consideration for the termination of any Lease; sales tax rebates from any
Governmental Authority; sales, use and occupancy taxes on receipts required to
be accounted for by Borrower to any Governmental Authority; refunds and
uncollectible accounts; interest income from any source; unforfeited security
deposits, utility and other similar deposits; income from tenants not paying
rent; or any disbursements to Borrower from the Reserve Funds.

 

“Bad Debt” shall mean bad debt determined on a trailing 12-month basis.

 

122

 

 

“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.

 

EXPENSE

 

“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period adjusted upwards or downwards in
Lender’s reasonable discretion by anticipated changes in Operating Expenses.

 

“Operating Expenses” shall mean the greater of (a) all expenses, computed in
accordance with accounting principles reasonably acceptable to Lender, of
whatever kind and from whatever source, relating to the ownership, operation,
repair, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including, without limitation (and
without duplication): Taxes (based on the most current bill annualized, subject
to adjustment by Lender to take into account any change in assessment that has
not yet been reflected in the most current tax bill); Insurance Premiums (based
on the most current premium annualized); management fees (whether or not
actually paid) equal to the greater of the actual management fees or 3% of
Underwritten EGI; costs attributable to the ordinary operation, repair and
maintenance of the Improvements; common area maintenance costs; advertising and
marketing expenses; professional fees; license fees; general and administrative
costs and expenses; utilities; payroll, benefits and related taxes and expenses;
janitorial expenses; computer processing charges; operating equipment or other
lease payments as approved by Lender; ground lease payments; bond assessments;
and other similar costs and expenses; in each instance, unless otherwise noted,
only to the extent actually paid for by Borrower (the foregoing expenses being
referred to herein as “Actual Operating Expenses”), or (b) Lender’s underwritten
operating expenses at the time of closing (“Underwritten Expenses”), which equal
$153,807.00. Notwithstanding the foregoing, Operating Expenses shall not include
debt service (including principal, interest, impounds and other reserves),
capital expenditures, tenant improvement costs, leasing commissions or other
expenses which are paid from escrows required by the Loan Documents; any payment
or expense for which Borrower was or is to be reimbursed from proceeds of the
loan or insurance or by any third party; federal, state or local income taxes;
any non-cash charges such as depreciation and amortization; and any item of
expense otherwise includable in Operating Expenses which is paid directly by any
tenant except real estate taxes paid directly to any taxing authority by any
tenant.

 

In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with creditworthy tenants with rent commencement
dates scheduled to occur within 90 days of the date of calculation.

 

123

 